Case 1:19-cv-10312-VSB Document 27-6 Filed 01/08/20 Page 1 of 100

EXHIBIT F
 

(FILED: BRONSSCGUNTY GHERW S68 POV ROIS 03 IEC PW OS/20 Page 2 DIDERONO. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

SUPREME COURT OF THE STATE OF NEW YORK:
COUNTY OF BRONX

 

- xX
THE BANK OF NEW YORK MELLON FEA THE Index No.
BANK OF NEW YORK, AS TRUSTEE FOR THE Date Filed:
CERTIFICATEHOLDERS OF CWALT, INC.,
ALTERNATIVE LOAN TRUST 2007-11T1, COMPLAINT
MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2007-11T1

Plaintiff
-against-

ALFRED DEL RIO A/K/A ALFREDO DEL RIO,
OLIVIA DEL RIO,

MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC. ("MERS") ACTING SOLELY AS
NOMINEE FOR COUNTRY WIDE BANK, N.A., [TS
SUCCESSORS AND ASSIGNS,

BANK OF AMERICA, N.A.,

"JOHN DOE #1" to "JOHN DOE #10," the last 10
names being fictitious and unknown to plaintiff, the
persons or parties intended being the persons or parties,
if any, having or claiming an interest in or lien upon the
mortgaged premises described in the complaint,

Defendants.
x
Plaintiff, by its attorneys, McCabe, Weisberg & Conway, LLC, complains and alleges,

 

upon information and belief, as follows:

FIRST, Plaintiff is, and at all times relevant herein is a Corporation organized
under the laws of the United States of America with its principal place of business at c/o New
Rez LLC d/b/a Shellpoint Mortgage Servicing, 55 Beattie Place, Suite 110, Greenville, South
Carolina 29601,

SECOND. On or about February 13, 2007, Alfred Del Rio and Olivia Del Rio,
for the purpose of evidencing an indebtedness in the sum of $536,000.00 with interest thereon,

duly executed, acknowledged and delivered to Countrywide Home Loans, Inc. their mortgage

Del Rio18-300356 Complaint Page 1 of 8

4 of 174
 

FILED:
NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

note dated that date, whereby said Alfred Del Rio and Olivia Del Rio bound themselves to
Countrywide Home Loans, Inc. in the amount of $536,000.00, a copy of which is hereto annexed
and marked Exhibit “‘A" with the same force and effect as if set forth at length herein.

THIRD. For the purpose of securing payment for the said indebtedness, as more
fully set forth in said instrument, Alfred Del Rio and Olivia Del Rio, on or about said date
executed, acknowledged and delivered to Mortgage Electronic Registration Systems, Inc.
("MERS") acting solely as a nominee for Countrywide Home Loans, Inc., its successors and
assigns, aS mortgagee, a certain mortgage, a copy of which is hereto annexed and marked Exhibit
“B" with the same force and effect as if set forth at length herein, wherein and whereby said
Alfred Del Rio and Olivia Del Rio, mortgaged to Mortgage Electronic Registration Systems,
Inc. ("MERS") acting solely as a nominee for Countrywide Home Loans, Inc., its successors and
assigns, as mortgagee, certain real property, which mortgaged premises are more particularly
described in said mortgage.

FOURTH. Said mortgage was duly recorded as follows in the office for the
recording of mortgages in the county in which said mortgaged premises were then and are now
situated, and the recording data (and section, block and lot indexing) is as follows:

RECORDED IN OFFICE OF: the City Register of the City of New York
DATE OF RECORDING: April 25, 2007

CREN 2007000213374

BLOCK LOT IN WHICH INDEXED: BLOCK 5868 LOT 656

FIFTH. The mortgaged premises are commonly known as 5910 Tyndall
Avenue, Bronx, New York 10471-0000, County of Bronx and State of New York (the

"Premises"), and is more fully described in the legal description attached hereto.

Del Riol8-300356 Complaint Page 2 of 8

5 of 174

W(08/20 Page 3iNpERONO. 36469/2019F

08/29/2019
 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

SUXTH. Any applicable recording tax was duly paid at the time of recording said
last mentioned mortgage.

SEVENTH. New Rez LLC d/b/a Shellpoint Mortgage Servicing located at 55
Beattie Place, Suite 110, Greenville, South Carolina 29601 services the home loan on said
premises. Alfred De] Rio and Olivia Del Rio executed a promissory note secured by a mortgage
or deed of trust “The Note”). Shellpoint Mortgage Servicing intends to cause a foreclosure
action to be commenced on the mortgaged property. The foreclosure will be conducted in the
name of: The Bank Of New York Mellon fka The Bank Of New York, As Trustee For The
Certificateholders Of CWALT, Inc., Alternative Loan Trust 2007-11T1, Mortgage Pass-Through
Certificates, Series 2007-11T1 (“Note Holder”), Plaintiff is the present owner of the Note and
Mortgage. Plaintiff has the right to foreclose the subject mortgage and security instrument. Said
Note was indorsed by blank indorsement and delivered to Plaintiff prior to commencement of
this action. Plaintiff intends to cause a foreclosure action against the following mortgages:

(1) Mortgage dated June 7, 2004 in the principal amount of $402,000.00 executed by
defendants Alfred Del Rio and Olivia Del Rio to Mortgage Electronic Registration Systems, Inc.
("MERS") acting solely as a nominee for Somerset Investors Corp. dba Somerset Mortgage
Bankers, its successors and assigns and recorded in the Office of the City Register of the City of
New York on September 7, 2004 in CRFN 2004000555693.

(2) Mortgage dated February 13, 2007 in the principal amount of $146,632.33 executed by
defendants Alfred Del Rio and Olivia Del Rio to Mortgage Electronic Registration Systems, Inc.
("MERS") acting solely as a nominee for Countrywide Home Loans, Inc., its successors and
assigns and recorded in the Office of the City Register of the City of New York on April 25,

2007 in CRFN 2007000213373.

Del Rio18-300356 Complaint Page 3 of 8

6 of 174

Parect pa 08/20 Page 4 nick@Ono. 36469/2019E

08/29/2019
 

FILED:

 

Tarechah/08/20 Page 5iipE@ONo. 36469/2019E

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

Said mortgages (1) and (2) were consolidated, extended, and modified to form a single
lien in the amount of $536,000.00 by Consolidation Extension and Modification Agreement
dated February 13, 2007 executed by defendants Alfred Del Rio and Olivia Del Rio to Mortgage
Electronic Registration Systems, Inc. ("MERS") acting solely as a nominee for Countrywide
Home Loans, Inc., its successors and assigns and recorded in the Office of the City Register of
the City of New York on April 25, 2007 in CRFN 2007000213374,

Consolidation Extension and Modification Agreement and mortgages were
assigned from Mortgage Electronic Registration Systems, Inc., as nominee for Countrywide
Home Loans, Inc., its successors and assigns to The Bank Of New York Mellon fka The Bank Of
New York, As Trustee For The Certificateholders Of CWALT, Inc., Alternative Loan Trust
2007-11T1, Mortgage Pass-Through Certificates, Series 2007-11T1, Plaintiff, by Assignment of
Mortgage dated June 20, 2013 recorded on July 8, 2013 in CRFN 2013000268015 in the Office
of the City Register of the City of New York.

EIGHTH. The defendant(s) have failed to comply with the terms and provisions
of said mortgage and said instrument secured by the mortgage, by failing to pay principal and
interest and/or taxes, insurance premiums, escrows and/or other charges commencing with the
October 1, 2013 payment, as more fully set forth below,

NINTH. More than fifteen (15) days have elapsed since the first of said defaults
occurred, and by reason thereof, Plaintiff has elected and hereby elects to declare immediately
due and payable the entire unpaid balance of principal, together with monies advanced for taxes,
insurance, property maintenance, as well as the costs, allowances and reasonable attorney fees to

the extent permitted by the mortgage.

Del Rio18-300356 Complaint Page 4 of 8

7 of 174

08/29/2019 ©
 

(FILED: BRONX“COUNTY ChERW Se ZS /FOTS 08 , RIEU MS/20 Page 6mibRWOvo. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

TENTH, The following amounts are now due and owing on said mortgage and
the said instrument secured by the mortgage, no part of which has been paid although duly
demanded:

ENTIRE PRINCIPAL BALANCE: $491,872.46
INTEREST THEREON FROM: September 1, 2013
AT THE RATE AS SET FORTH IN THE INSTRUMENT SECURED BY THE MORTGAGE

ELEVENTH. In order to protect its security interest, Plaintiff, or its agents, has
paid or may be compelled to pay during the pendency of this action, taxes, assessments, water
rates, insurance premiums, and other charges affecting the Premises. Plaintiff requests that any
sums it or its agent has paid, together with interest, be included in the sum due as provided for
and secured by the mortgage being foreclosed herein.

TWELFTH. Each of the above-named defendants has or claims to have or may
claim to have some interest in or lien upon said mortgaged premises or some part thereof, which
interest or lien, if any, has accrued subsequent to, and is subject and subordinate to, the lien of
said mortgage,

Pursuant to the provisions of CPLR 5203(a)(2) and/or RPAPL 1311, said
judgment is subject and subordinate to plaintiff's mortgage. Mortgage Electronic Registration
Systems, Inc. ("MERS") acting solely as nominee for Countrywide Bank, N.A., its successors
and assigns and Bank of America, N.A., are made a party to this action solely for purposes
indicated above and for no other reason, Defendants lien or interest is described with specificity

attached in Exhibit “C” herein.

Del Riol8-300356 Complaint Page 5 of 8

8 of 174
   

FILED: Pyrecth oa 08/20 Page 7 mfok@O0N0. 36469/2019E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

THIRTEENTH. Plaintiff has complied with all of the provisions of Banking
Law, Section 595-a [NYCLS], Section 6-1, Section 6-m, RPAPL§ 1304, RPAPL§ 1306, UCC
§9-611. Exhibit “D”.

FOURTEENTH. “John Doe No. 1” to “John Doe No. 10” are fictitious and
unknown to Plaintiff. They are named as defendants to designate any and all persons or parties,
if any, having or claiming an interest in or lien upon the mortgaged Premises, They may be
judgment creditors or may have, or claim to have a subordinate mortgage, all of which are
subordinate to the interest of the Plaintiff herein.

FIFTEENTH. No other action or proceeding has been commenced or
maintained or is now pending at law or otherwise for the foreclosure of said mortgage or for the
recovery of the said sum secured by said note and mortgage or any part thereof.

SIXTEENTH. Plaintiff requests that in the event that this action proceed to
judgment of foreclosure and sale, said premises shall be sold subject to the following:

1. Any state of facts that an inspection of the premises would disclose;

2. Any state of facts that an accurate survey of the premises would show;

3, Covenants, restrictions, easements and public utility agreements, if any,

4. Building and zoning ordinances of the municipality in which the mortgaged
premises are located and possible violations of same;

5. Any rights of tenants in possession of the subject premises;

6. Any equity of redemption of the United States af America to redeem the
premises within 120 days from the date of sale;

7, Prior mortgage liens of record, and any advances and arrears thereunder;

8. Prior lien(s) of record, if any.

Del Rioi8-300356 Complaint Page 6 of 8

9 of 174
 

(FILED: ow 08/20 Page 8iNbk@Ono. 36469/2019F
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

SEVENTEENTH. Plaintiff shall not be deemed to have waived, altered,
released or changed the election hereinbefore made, by reason of any payment after the
commencement of this action, of any or all of the defaults mentioned herein, and such election

shall continue and remain effective.

WHEREFORE, Plaintiff demands judgment against the defendants as follows:

(a) That each and all of the defendants in this action, and
any and all persons claiming by, through and under any
of them, subsequent to the commencement of this action
and the filing of the notice of pendency thereof in the
Office of the County Clerk of Bronx County in the State
of New York, which is the county in which the Premises
are located, may be forever barred and foreclosed of any
and all right, title and interest, claim, lien and equity of
redemption in the Premises;

(b) That a receiver of rents may be appointed without notice
as provided in the Mortgage;

(c) That the Court direct that the Premises can be sold
according to law, in one parcel or otherwise as equity
may require;

(d) That the monies arising from the sale of the Premises

may be brought into Court;

Del Riol8-300356 Complaint Page 7 of 8

10 of 174
   

Parechga/ 08/20 Page 9mipkBOno. 36469/20198
RECEIVED NYSCEF: 08/29/2019

 

FILED:
NYSCEF DOC. NO. 1

(ec) That the monies due to Plaintiff on the Note and

Mortgage may be adjudged and computed;
(f) For such other relief permitted by law or contract and

deemed appropriate by this court.

Dated: GUL Wd, aod

New Rwchelle, New York

Yl?

McCA BI , WEISBERG & CONWAY, LLC
By: Jessica Hill, Esq.

Attorneys for Plaintiff

145 Huguenot Street, Suite 210

New Rochelle, NY 10801

914-636-8900

914-636-8901 - facsimile

De! Rio18-300356 Complaint Page 8 of 8

11 of 174
KY

(FILED: BRONS@ Faq Biyps/20 Page 10:abdOG@o. 36469/20198
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

 

SCHEDULE A

12 of 174
 

(FILED: BRO 08/20 Page 14:@h#OGo. 36469/2019E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

 

SERVICELINK

Reference ID: Tide No:
SEARCH NO. a

Schedule A- Description of the Premises

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough and County of Bronx, City and State of New York, more particularly
bounded and described as follows:

BEGINNING at a point on the Easterly side of Tyndall Avenue, distant 125 feet
Northerly from the corner formed by the intersection of the Easterly side of Tyndall
Street with the Northerly side of West 259" Street;

THENCE Northerly along the Easterly side of Tyndall Avenue, 30 feet;

THENCE Easterly parallel with the Northerly side of West 259" Street, 95 feet;
THENCE Southerly parallel with the Easterly side of Tyndall Avenue, 30 feet;

THENCE Westerly parallel with the Northerly side of West 259" Street, 95 feet to
the point or place of BEGINNING.

SUBJECT to a driveway easement of right of way for pedestrian and private motor
vehicles over the most southerly four feet of the premises hereinabove described.
Together with the benefits of a driveway easement for pedestrian and private motor
vehicles over the most northerly four feet of the premises adjoining on the south.

5910 Tyndall Avenue, Bronx, NY (Borough of Bronx, City of New York) Bronx County
Block 5868 Lot 656

13 of 174
     

FILED: B4708/20 Page 1amizbOWo. 36469/2019E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

EXHIBIT A

14 of 174
08/20 Page 13:G)n0Go0. 36469/2019E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

 

poets tema

    

OH ons “sy

“Yon 4 - —

o ce teen

Seger sine pT

Prepared by: MAACO ORTIZ

NOTE

CONSOLIDATED NOTE: This Nate amends and restates in theix @ntirety, and is given in
Bubstitution for, the Netes described in Exhibit A of the Naw York Consolidation,
Extensien, and Modification Agreement dated the same date as this Note.

FEBRUARY 13, 2007 FOREST HILLS NEW YORE
(Daze] {City] [State]

89210 TYNDALL AVENUE, BRONX, NY 10471
[Property Address}

L BORROWER'S PROMISE TO PAY

Jn retom for a loan that I have received, I promuse to pay U,. s. $536,000.00 (this amount is called “Principal™),
plus interest, co the order of the Lender. The Lender isa .
COUNTRYWIDE HOME LOANS, INC. '
I will make al] paymences under this Note in the form of cash, check or money order,

J understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and. who is
entitled to receive payments under this Note is called the “Note Holder,"

2, INTEREST

Inserest will be charged on unpaid principal until the full amount of Principal has been paid, I will pay interest at a yearly
rate of 6.875 Ve.

The interest rate required by this Section 2 is the rate I wit] pay both before and alter any default desoribed in Section 6(B)
of this Note,

3. PAYMENTS

(4) Time and Place of Payments

I will pay principal and interest by making a payment every month.

I will make my monthly payment on the FIRST day of each month beginning on

APRIL Q1, 2007 . I will make these payments every month until 1 havé paid all of the principal and. interesr, and

any other charges described bélow that I may owe urider this Note. Bech monthly payment will be applied as of its scheduled
due date and will be applied to interest before Principal. If, on marncea G1, 2037 » I sul owe amounts under this
Note, I wil] pay those amounts m full on that date, which is called the “Manariry Date.”

Iwill make my monthly payments at
P.O. Box 660694, Dallas, TR 75266-0654
or ata different place if required by the Note Holder.

(B) Amonvnt of Monthly Payments

My monthly payment will bé it the amount of U.S, 6 3,523.14 '

4. BORROWER'S RIGHT TO PREPAY

{have the Nght to make payments of Principal at any time before they are due. A payment of Principal only is known as a
Prepayment,” When I make a Prepayment, 1 will tel the Note Holder in writing that I am doing so. I may not designate a
payment aa a Prepaymenc if J have not made all the monthly payments due under the Note.

lmay rake a full Prepayment or partial Prepayments without paying a Prepryment charge. The Note Bolder will vse my
Prepayments to reduce the amount of Principal that T awe under this Note. However, die Note Holder may apply my Prepayment
to (he acervied and unpaid interest on the Prepayment amount, before applying ray Prepayment to reduce the Principal amount of
the Note, If I make a partial Prepayment, there will be no changes in the due date or in the amount of my monthly paymenr
unless the Note Holder agrees in writing to those changes.

5. LOAN CHARGES

If alaw, which applies to this loan and which sets maxinaum Ioan charges, ie finally interpreted sq that the interest or other
lown charges collected or to be vollacred in connection with this loan exceed the permitted. limits, them (a) any such loan charge
shall be reduced by the amount necessary to reduce the charge to the permitted litnit; and (3 any sums already collected from
me which exceeded permitted limits. will bé refunded to me. The Note Holder may choose to make this refund by reducing rhe
Principal { owe under this Note oc by making a direet payment io me. Ifa refund reduces Principal, the reduction will be treated
aS a partial Prepayment,

NEW YORK FIXED RATE NOTE-Single Pamily-Fannie Mae/Freddlé Mac UNIFORM INSTRUMENT Indals; Abt 2b wea
VMP MORTGAGE FORMS - (800)524-7251
CD, -BNINY) {o005).01 CHL (09/02)(d)} Pagatoer2 — Form 32333 1/04

Bows

   

15 of 174
  
    

FILED: BROW oO H708/20 Page 14tmbhOGio. 36469/20198
NYSCEF DOC. NO. 1 _ RECELVED NYSCEF: 08/29/2019

 

& BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payment

Té the Nor Holitéer has not received the fall ammount of any monthly payment by the end of FIFTHEN calendar
days after the date it is due, I will pay a late charge 10 the Note Holder. The amount of the charge will be 2.000 eof my
overdue payment of principal and Interest. I will pay this late charge promptly but only oncé on each late payment.

(B) Default _ , .

IF I do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Natice of Default . ; .

{fT am in default, the Note Holder may send me a written nolice telling me Utat if f do not pay the overduc amount by a
certain date, the Note Holder may require mo to pay immediately the full amount of Principal which bes not been paid and all
the interest that L owe on that amount. That date mist be at least 30 days after the date on which the notice is malled ta me or
delivered by orher means.

(D) No Waiver By Note Holder . ; ;

Even if, at a Gime when Iam in default, the Note Holder does not require me to pay immediately in full as described above,
the Note Holder will still have the right to-do so if] am in default at a later rime.

(£) Payment of Note Hulder's Costs and Expenses _ ; . ;

Tf the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to be
paid back by me for all of its costa and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
expenses include, for example, reasonable atiorncys' fees.

7, GIVING OF NOTICES ;
Unless applicable taw requires a different method, any notice that urest be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address.
Angry notice that must be given to the Nate Holder under this Note will be given by delivering it or by mailing it by first
class mail to the Note-Holder at the address stated in Section 3(A) above or at a different addréss if I am given a notice of thal
chfferent address.

8 OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, cach person is fully and personally obligated to keep all of the promises made in
this Note, including the promise to pay the fall amount owed. Any person who is a guarantor, surety or endorser of this Note is
also obligated to do these things. Any person who takes over these obligations, including the obligations of a guatantor, surety
or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights
under this Nate against each person individually or against all of us tagerher, This means that any one of us may be required ta
pay all of the amounts owed under this Note,

9, WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor,
“Presentment” cueans the right to require che Nore Folder to demand payment of amounts due. “Notice of Dishonor” means the
right to require the Note Holder to give notice to other persons that amounts due have not been paid,

10, UNIFORM SECURED NOTE
This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections given to the
Note Holder under this Note, 2 Mertgagé, Deed of Trust, or Security Deed (the “Security Instrument"), dated the same date as
this Note, protects the Note Holder from possible losses which might reswit if J do not keap the promises which I make in this
Note. That Security Instrument describes how and under what conditions J may be xequired to make iramediate payment in full
of all amounts I owe under this Note. Some of those conditions aré described as follows:
Lender may require hrtmediate payment in full of al] Sums Secured by this Security Instrument if all or
any part of the Property, or if any right in the Property, is sold or transferred without Lender's prior written
permission, If Borrnwer is not a natural person and a beneficial interest in Borrower is sold or trarinferred
without Lender's prior written permission, Lender also may require immediate payment in full, However, this
option shall not he exercised by Lender if suth exercise is prohibited by Applicable Law.
If Lender requires immediate payment in full. wider this Section 18, Lender wil] give me a notice which
states this requirement, Yhe notice will give me at least 30 days to make the required payment. The 30-day
penod will begin on the date. the notice is given to. me in the manner required by Section 15 of this Security
Instrument. IfI do not make the requized payment during that perind, Lender may act to enforce its rights under
this Security Insuument without giving me any further notice or demand for payment.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

 

 

 

 

 

we .
aE (Seal) °" ELLE (Seal)
ALFRED DBL RIO +" -Bormidwer OLAVIA UBL RLO -Horrower

oe
“

(Sent) (Seal)
+Borrower : -Borrawer
{Sign Original Onht}
CZIp -SN(NY) (p005).01 CHL (ps/a2) Page 2 of 2 Farm 3283 1/04

16 of 174
 

(FILED: BRONSSCOUNTY (CLEREOD a PTS HULS G3 FSM Byps/20 Page lasbiOGo. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

Prepared by: MARCO ORTZ re

1 cos emcee
Me ee

NOTE

 

Allonge to Mortgage Note — a

Loan Number: [i

Borrower Name: ALFRED DEL RIO, OLIVIA DEL RIO
Loan Amount $536,000.00

PAY TO THE ORDER OF

WITHOUT RECOURSE
COUNTRYWIDE HOME LOANS, INC.

MICHELE SJOLANDER
EXECUTIVE VICE PRESIDENT

CHL/BLK

17 of 174
 

FELED? BROMESCOOREY EEERES Os PISTOLS OT AIT BHPS/20 Page 1awb:t000. 36489/20197

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

 

18 of 174
UT th

f08/20 Page 1AnbmOGo. 36469/2019E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

   

 

EXHIBIT B

19 of 174
 

(FILED: BRONKSCOUNTY (CLERK 8 POST OUTS’ 03 FY BMPS/20 Page 1&mbsOHo. 36469/20198

NYSCEF DOC. NO. RECEIVED NYSCEF: 08/29/2019

 

 

1

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is part of the instrument, The City
Register willrely on the information provided
by you on ‘this page forpurposes of indexing
this instrument. The information on this page
willcontrol forindexing purposes in the event
of any conflict with the rest of the document.

 

2004070200830001001EB8D1

 

RECORDING

ID ENDORSEMENT COVER PAGE PAGE 1 OF 25

 

Document Type: MORTGAGE
Document Page Count: 23

Document ID: 2004070200830001 Document Date: 06-07-2004

Preparation Date: 07-02-2004

 

PRESENTER:
RETRIEVER ABSTRACT, LLC.

AS AGENT FOR UNITED GENERAL
81 SCUDDER AVE.

NORTHPORT, NY 11768
631-754-1217

RET-U-1001038-B

RETURN TO:

SOMERSET MORTGAGE BANKERS
2001 MARCUS AVENUE

LAKE SUCCESS, NY 11042
516-293-9172

 

 

PROPERTY DATA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borough Block Lot Unit Address

BRONX 5868 656 Entire Lot 5910 TYNDALL AVENUE

‘ Property Type; DWELLING “ye - 2 FAMILY

KOR REFERENCE DATA
CREN or Document JD _. or sear ~CReel Page __—Sssoor: File Number
PARTIES

MORTGAGER/BORROWER: MORTGAGEE/LENDER;:

ALFRED DEL RIO SOMERSET INVESTORS CORP.

3910 TYNDALL AVENUE 2001 MARCUS AVENUE, SUITE N-218

BRONX, NY 10471 LAKE SUCCESS, NY 11042

x Additional Parties Listed an Continuation Page
FEES AND TAXES

Mortgage Recording Fee: $ 152.00

Mortgage Amount; $ 402,000.00 Affidavit Fee: $ 0.00

Taxable Mortgage Amount: |$ 402,000.00 NYC Real Property Transfer Tax Filing Fee:

Exemption; $ 0.00

TAXES; County (Basic); $ 2,010.00 NYS Real Estate Transfer Tax:
City (Additional); [§ 4,920.00 $ 0.00
Spec (Additional): | $ 0.00 ' RECORDED OR FILED IN THE OFFICE
TASF: § 1,D05,00 ea OF THE CITY REGISTER OF THE
MTA: $ 580.00 ; CITY OF NEW YORK
NYCTA: $ 0.00 Recorded/Filed 09-07-2004 12:03
Additional MRT: [$ 0.00 ; «City Register File No.(CREN):

TOTAL: $ 8,015.00 he 2004090555693
City Register Officied Signature

 

 

 

20 of 174

 
08/20 Page 19rmbhrbOGio. 36469/2019E
RECEIVED NYSCEF? 0872972019

Faad Gs

 

    

(FILED: BROMS°COUNTY (CLERK

NYSCEF DOC. NO. 1

 

é

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER | |

 

2004070200830001001CBA51 _..

__ ~~ RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) — PAGE 2 OF 25
Document ID; 2004070200830001 Document Date: 06-07-2004 Preparation Date. 07-02-2004
Document Type: MORTGAGE

 

 

PARTIES
MORTGAGER/BORROWER:
OLIVIA DEL RIO

5910 TYNDALL AVENUE
BRONX, NY 10471

 

PARTIES

MORTGAGEE/LENDER:

DBA SOMERSET MORTGAGE BANKERS
2001 MARCUS AVENUE

NORTH NEW HYDE PARK, NY {1040

 

 

 

 

21 of 174
 

FILED? BROMO COUNTY CEERES Oa PUTT HOLST Oa FIT BHPS/20 Page 2o:mibOG0. 36469/20198

NYSCEF poc. NO. 1 RECEIVED NYSCEF: 08/29/2019

| After Recording Return To:
SOMERSET MORTGAGE BANKERS

i| | 2001 MARCUS AVE
LAKE SUCCESS, NY

 

| {Space Above Thla Line For Recordia
‘ : DEL RIO

MORTGAGE

 

{ | | WORDS USED OFTEN IN THIS DOCUMENT
! (A) “Security Instrument,” This documpat which isdated JUNE 7, 2004 together
> —_with all Riders to this document, will be qalled the “Security Instrument”
(B) “Borrower.” AUFRED DEL RIG AND OLIVIA DEL RIO

whose address is 5910 TYNDALL AVE, BRONX, MY 10471

 

sometimes will be called “Borrower and|sormetimes simply “I” or “me.”
| (C) *MERS” is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting

   
  
  
 

solely as a nominee for Lender and Lender's successors and assigns. MERS is the beneficiary under this
Security Instrument. MERS is orgarized and existing under the laws of Delaware, and has un address and
telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel. (883) 679-MERS.

(D) “Lender.” SOMERSET INVESTORS CORP. DBA SOMERSET MORTGAGE BANKERS

| L ’ Will be called “Lender.” Lender is a corpdration or association which exists under the laws of

| ew YORK . Lender's address is. =: 2001 MARCUS AVENUE
(Sle NORTH NEW HYDE PARK, NY¥ 1104 :
(E) “Note.” The note signed by Borrawer and dated JUNE 7, 2004 will be called the “Note,”

| The Note shows that T owe Lender

| | FOUR HUNDRED TWO THOUSAND J

Dollars (US$ 402,000.00 ) plus interest and other amounts that may be payable. I have

: promised to pay this debt in Periodic Payments and to pay the debt in fullby JULY 1, 2034 .

| ij t NEW YORK--Single Family--Fanale WaciFreddip Mac UNIFORM INSTRUMENT Form 3033 1/01
: (Page £ of 15 pages)

00/100

DOCUKNY?
DOGIRMYL VIX 21/9/2007

22 of 174
 

(FILED: BRONSSCOUNTY CZERESD 8 7IST ROL S 63 Fy Byps/20 Page 2twbh0O0. 36469/20198

NYSCEF DOC. NO.

1

RECEIVED NYSCEF: 08/29/2019

called the “Property,”
(G) “Loan,” The “Loan” means the deb
charges due under the Note, and all sums
(H) “Sums Secured.” The amounts dese
in the Property” sometimes will be called
(1) “Riders.” All Riders attached to this
The following Riders are to be signed by
[x] Adjustable Rate Rider
{_] Balloon Rider
[x] 1-4 Family Rider

(I) “Applicable Law.” All controlling
administrative rules and orders (that have
opinions will be called “Applicable Law."

    

evidenced by the Note, plus interest, any prepayment charges and late
ug under this Security Instrument, plus Interest.
ibed below in the section titled ‘Borrower's Transfer ta Lender of Rights

ecurity Instrument that are signed by Borrower will be called “Riders.”

[J] Second Home Rider
ed Unit Development Rider (| Biweekly Payment Rider

er(s) [specify]

pplicable federal, state and local statutes, regulations, ordinances and
the effect of law) as well as all applicable final, non-appealable, judicial

(K) “Community Association Dues, Fees, and Assessments.” All dues, fees, assessments, and other charges that

are imposed on Borrower or the Propet
organization will be called “Community 4
(L) “Electronic Funds Transfer.” “Elec
draft, or similar paper instrument, whi
computer, or magnetic tape so as to order!
Some common examples of an Electronic
or debit card is used at a merchant),
telephone, wire transfers, and automated
(©) “Escrow Items.” Those items that ar
(N) “Miscellaneous Proceeds,” “Misc
damages, or proceeds paid by any third
céverage described in, Section 5) for: (i
taking of all or any part of the Property; (i

 

(iv) misrepresentations of, or omissions ab

by any governmental authority by eminens

  

ty by a condominium association, homeowners association or similar
ssociation Dues, Fees, and Assessments.”
tronic Funds Transfer” means any transfer of money, other than by check,
th is initiated through an electronic terminal, telephonic instrument,
instruct, or authorize a financial institution to debit or credit an account.
Funds Transfer are point-of-sale transfers (where a card such us an asset
utomated teller machine (or ATM) transactions, transfers initiated by
earlnghouse transfers.

described in Section 3 will be called “Escrow Items.”

Ilaneous Proceeds" means any compensation, settlement, award of
arty (other than Insurance Proceeds, as defined in, and paid under the
damage to, or destruction of, the Property; (ii) Condemnation or other
i) conveyance in lieu of Condemnation or sale to avoid Condemnation; or
to, the value and/or condition of the Property. A taking of the Property
domain-is known as “Condemnation.”

(0) “Mortgage Insurance.” “Mortgage Insurance” means insurance protecting Lender against the nonpayment of,

or default on, the Loan.
(P) “Periodic Payment.” The regularly s

theduled amount due for (i) principal and interest under the Note, and (ii)

 

any amounts under Section 3 will be called “Periodic Payment.”

(Q) “RESPA.” “RESPA” means the

| Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its

implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or any
additional or successor legislation or regulation that governs the same subject matter, As used in this Security
Instrument, "RESPA” refers to all requirements and restrictions that are imposed in regard to a “federally related
mortgage loan” even if the Loan does net qualify as a “federally related mortgage Joan” under RESPA,

BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY

I mortgage, grant, and convey the Propel
interest) and its successors in interest su
this Security Instrument, | am giving Len
rights that Applicable Law gives to lender
protect Lender from possible losses that m
(A) Pay all the amounts that I o
extensions and modifications of
(B) Pay, with interest, any amou:

of the Property and Lender’s right

 

to MERS (solely ss nominee for Lender and Lender’s successors in
ect to the terms of this Security Instrument. This means that, by signing
ler those rights that are stated in this Security Instrument and afso those
who hold mortgages on real property. I am giving Lender these rights to
ght result if} fail to:

e. Lender as stated in the Note including, but not limited to, all renewals,

ne Note;

ts that Lender spends under this Security Instrument to protect the value

is in the Property; and

(C) Keep all of my other promises and agreements under this Security Instrument and the Note.

NEW YORK-—Single Family—Fannle Mae/Freddle|Mac UNIFORM INSTRUMENT

BORN ax 1o/1aszo0r

Form 3033 '01
(Page 2 of 15 pages)

 

23 of 174
 

(FILED: BRONKCOUNTY lEZERESE 8 PIS RUTS Oa Fa Bups/20 Page 2A mbeO0. 36469/20198

NYSCEF DOC. NO.

1

RECEIVED NYSCEF:

08/29/2019

 

I understand. and agree that MERS holds only legal title te the rights granted by me ae, Instrument, but,
if necessary to comply with law or custom MERS (as nominee for Len der and Lender’s successors and assigns) has

the right:
(A) to exercise any or all of thoke rights, including, but not limited to, the right to foreclose and sell the

Property; and . : ; pe

(B) to take any action required of Lender including, but not limited to, releasing and canceling this

Security Instrument.
DESCRIPTION OF THE PROPERTY

I give MERS (solely as nominee for Lender and Lender's successors in interest) rights in the Property described in

(A) through (G) below:
(A) The Property which is located at, 5910 TYNDALL AVE
[Street]
BRONX » New York 10471

[2tp Code]

(City, Town or Village]
County, It has the following legal description:

This Property isin BRONX

(B) All buildings and other impravemants that are located on the Property described in subsection (A) of

this section;
(C) All rights in other propertyjihat I have as owner of the Property described in subsection (A) of this
section. These rights are known As “easements and appurtenances attached to the Froperty;”

(D) All rights that I have in the/land which lies in the streets or roads in front of, or next to, the Property

described in subsection (A) of this section;
(E) All fixtures that are now or ip the future will be on the Property described in subsections (A) and (B) of

this section;
(F} All of the rights and propery described in subsections (B) through (E) of this section that | acquire in

the future; and
(G) All replacements of or additions to the Property described in subsections (B) through (F) of this section

and all Insurance Proceeds for |
in subsections (A) through (F) of this section.

BORROWER’S RIGHT TO MORTGAGE. THE PROPERTY AND BORROWER'S OBLIGATION TO
DEFEND OWNERSHIP OF THE PROFERTY

erty; (B) { have the right to mortgage, grant and. convey the Property to
claims or charges against the Property, except for thease which are of

 

  
   
 
 
 

| promise that: (A) | lawfully own the P
Lender; and (C) theré are no outstanding
public record, :

1 give a general warranty of title to Lender, This means that I will be fully responsible for any losses which Lender
suffers because someone other than mygelf has some of the rights in the Property which | promise that I have. |
promise that ] will defend my ownership of the Property against any claims of such rights,

NEW YORK-Single Family-Fauuie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3033 141
ROSY en 10/28/2002 (Page J of 15 pages)

 

24 of 174

or damage to, and all Miscellaneous Proceeds of the Property described »
 

4408/20 Page 2a mirhO®o. 36469/2019E

 

 

 

RECEIVED NYSCEF: 08/29/2019

 

cite ko. aT

SCHED

A ~ DESCRIPTION

ALL that certain plot, piete or parcel of land, with the

buildings and improvements

thereon erected, situate, lying and

being in the Borough and County of Bronx, City and State of New
York, more particularly bownded and described as follows:

BEGINNING at point on the
distant 125 feet northerly
intersection of the easter]

asterly side of Tyndall Avenue,
from the corner formed by the
y side of Tyndall Avenue with the

northerly: side of West 259%" Street;

THENCE northerly along the
feet;

easterly side of Tyndall Avenue, 30

THENCE easterly parallel with the northerly side of West 259%

Street 95 feet;

THENCE southerly parallel with the easterly side of Tyndall

Avenue 30 feet;

THENCE westerly parallel wi

th the northerly side of West 259%

Street. 95 feet to the point or place of BEGINNING.

SUBJECT to a driveway easement or right.of way for pedestrian

and private motor vehicles

the premises hereinabove described.

of a driveway easement for

over the most southerly four feet of
Together with the benefits
pedestrian and private motor vehicles

ever the most northerly four feet of the premises adjoining on

the south.

UNITED Gi
SCHEDULE A - DESCRIPTION

 

TITLE INSURANCE COMPANY

25 of 174
 

(FILED: BRONASCOUNTY IGEHRKSE 8 POOTRUI S703 FYEC BMPS/20 Page 24wHODO. 36469/20198

NYSCEF DOC. NO.

 

1

  
   

‘PLAIN LANGUAGE SECURITY INSTRUMENT

This Security Instrument contains promises and agreements that are used in real property security instruments all
over the country. It also contains other promises and Agreements that vary in different parts of the country. My
promises and agreements are stated in “plajn language.”

COVENANTS

I promise and J agree with Lender as fellows:

‘1, Borrower’s Promise to Pay, will pay to Lender on time principal and interest due under the Note and
any prepayment, late charges and other amounts due under the Note. I will also pay all amounts for Escrow Items
under Section 3 of this Security Jnstrumeny

Payments due under the Note and this Security Instrument shall be made in U.S. currency. If any of my
payments by check or other payment ent is returned to Lender unpaid, Lender may require my payment be
made by: (a) cash; (b) money order; (e). rtified check, bank check, treasurer’s check or cashier's check, drawn
upon an institution whose deposits are ijsured by a federal agency, instrumentality, or entity; or (d) Electronic
Eunds Transfer.

Payments are deemed received by Lender when received at the location required in the Note, or at another
location designated by Lender under Sevtion 15 of this Security Instrument. Lender may return or accept any
payment or partial payment if it is for an ieee that is less than the amount that is then due, If Lender necepts a
lésser payment, Lender may refuse to accept a lesser payment that I may make in the future and docs not waive any
of its rights. Lender is not obligated to apply such lesser payments when it secepts such payments, If interest on
principal accrues as if all Periodfe Payiftents had been paid when due, then Lender need not pay interest on
unapplied finds. Lender may hold such unapplied funds until 1 make payments to bring the Loan current, If 1 do not
do so within a reasonable period of time, (Lender will elther apply. such funds or return them to me. In the event of
foreclosure, any unapplied funds will applied to the outstanding principal balance immediately prior to
foreclosure, No offset or claim which I { have now or in the future against Lender will relieve me from making
payments due under the Note and this Security Instrument or keeping all of my other promises and agreements
secured by this Security Instrument.

. 2. Application of Borrower's! Payments and Insurance Proceeds. Unless Applicable Law or this
Section 2 requires otherwise, Lender will Apply each of my payments that Lender accepts in the following order;
First, to pay interest due under the Note;
Next; to pay principal due under the Notey and
Next, to pay the amounts due Lender under Section 3 of this Security Instrument.

Such payments will be applied to each Periodic Payment in the order in which it became due.
Any remaining amounts will be applied as follows:

First, to pay any late charges;
Next, to pay any other amounts due under this Security Instrument; and

 

 
 

pay any late charge due, the payment may be applied to the late Periodic mana and the fate ohare If more than
one Periodic Payment is due, Lender mpy apply any payment received from me: First, fo the repayment of the
Periodic Payments that are due if, and tojthé extent that, each payment can be paid in fill; Next, to the extent that
any excess exists afler the payment is applied to the full payment of one or more Period Payments, such excess

may be applied to any lave charges due,
Voluntary prepayments will bq applied as follows: First, ta any prepayment charges; and Next, as

described in the Note.
Any application of payments, Iijsurance Proceeds, or Miscellaneous Proceeds to principal due under the

RECEIVED NYSCEF:

Note will not extend or postpone the due
3. Monthly Payments For Tax¢
(a) Borrower's Obligations. |
water charges, sewer renis and other s|
property insurance covering the Property,
Reserve a3. deseribed in Sectlon 10 in tf

(1) The taxes, assessments, wal

 

ate of the Periodic Payments or change the amount of those payments.

¢ And Insurance,

nwill pay to Lender all amounts necessary to pay for taxes, assessments,
milar charges, ground leasehold payments or rents (if any), hazard or
flood insurance (if any), and any required Mortgage Insurance, or a Lass
he place of Mortgage Insurance. Each Periodic Payment will include an

charges, sewer rents and other similar charges, on the Property which

amount to be applied toward payment of cr following items which are called “Escrow Hema:

under Applicable Law may bes

NEW YORK-Single Family--Fanole Mae/Freddi
EEN. 10/19/2002

‘uperior to this Security. Instrument as a Lien on the Property, Any claim,
le Mac UNIFORM INSTRUMENT Farm 3033 1M
(Page ¢ of 15 pages)

 

26 of 174

08/29/2019
FILED: BRON
NYSCEF DOC. NO. 1

      

demand or charge that is made
“Lien;?
(2) The leasehold payments or

3) The premium for any and all in

(4) The premium for Mortgage I

(5) The amount I may be require

payment of the premium for M

(6) If required by Lender, the am

After signing the Note, or at any
The monthly payment ] will make for
required.

T will pay all of these amounts t
unless Applicable Law requires otherwi
of principal and interest are due under the

‘The amounts that I pay to Lend
will pay Lender the Escrow Funds for Es

‘for any or all Escrow Items. Lender may }

Items at any time. Any such waiver must
where payable, the amounts due for arly
Lender and, if Lender requires, will pro
period as Lender may require, My abl;

be a promise and agreement contained in
in Section 9 of this Security Instrument.

fail to pay the amount due for an Escroy
Section 9 of this Security Instrument to
Items at any time by a notice given in
revocation, I will pay to Lender all Escrov

   

inst property because an obligation has not been m is known as 2

und rents on the Property (if any);
rance required by Lender under Section 5 ofthis Security Instrument;
surance (if ary);

to pay Lender under Section 10 of this Security Instrument instead of the
gage Insurance (if any); and
sunt for any Community Association Dues, Fees, and Assessments,
time during its term, Leader may. include these amounts as Escrow Items.
crow Items will be based on Lender's estimate of the annual amount

Lender unless Lender tells me, in writing, that I do not have to do so, or
. | will make these payments on the same day that my Periodic Payments
Note.

v for Escrow Items under this Section 3 will be called “Escrow Funds.” I
w Itewis unless Lender waives my obligation to pay the Escrow Funds
waive my obligation to pay to Lender Escrow Funds for any or all Escrow
be in writing, In the event of’ such waiver, I will pay directly, when and
Escrow Items for which payment of Escrow Funds has been waived by

pily send to Lender receipts showing such payment within such time
jon to make such payments and to provide receipts will be considered to

is Security Instrument, as the phrase “promises and agreements” is used

Lam obligated to pay Escrow Items directly, pursuant to a waiver, and 1
¥ Item, Lender may pay that amount and I will then be obligated under
repay to Lender. Leader may revoke the waiver as to any or al] Escrow
accordance with Section 15 of this Security Instrument and, upon the
¥ Funds, and in amounts, that are then required under this Section 3.

 

} promise to promptly send to
will estimate from time to time the amo
bills and reasonable estimates of the am
Law requires Lender to use another meth

, Lender may, at any time, collect
the Escrow Funds at the time specified
Funds Lender can at any time collect

 

der any notices that { receive of Escrow Item amounts to be paid. Lender
t of Escrow Funds | wil] have to pay by using existing assessments and
nt ] will have to pay for Escrow Items in the future, unless Applicable
d for determining the amount I am to pay.
d hold Escrow Funds in an amount sufficient to permit Lender to apply
der RESPA. Applicable Law puts limits on the total amount of Escrow
hold. This total amount cannot be more than the maximum amount a

RECEIVED NYSCEF:

lender could require under RESPA, If there is another Applicable Law that imposes a lower limit on the total
amount of Escrow Funds Lender can collect and hold, Lender will be limited to the lower amount.

(b) Lender’s Obligations. Lender wil] keep the Escrow Funds in a savings or banking institution which
has its deposits insured by a federal ag¢ncy, instrumentality, or entity, or in any Federal Home Loan Bank. If
Lender is such a savings or banking instjrutlon, Lender may hold the Escrow Funds. Lender will use the Escrow
Funds to pay the Escrow Items no later the time allowed under RESPA or other Applicable Law. Lender will
give to me, without charge, an annual ac¢ounting of the Escrow Funds, That accounting will show all additions to
and deductions from the Escrow Funds anil the reason for each deduction,

Lender may not charge me for halding or keeping the Escrow Funds, for using the Escrow Funds to pay
Escrow Items, for making a yearly analysis of my payment of Escrow Funds or for receiving, or for verifying and
totaling assessments and bills, However, Lender may charge me for these services if Lender pays me interest on the

   

Escrow Funds and if Applicable Law pe:
any interest or earnings on the Escrow Fi
interest on the Escrow Funds, or (2) Appli

(c) Adjustments to the Escrow
Funds Lender may hold, If the amount o
excess amount and RESPA requires Lend
Funds. .
Hf, at-any time, Lender has not

  

its Lender to make such a charge. Lender will not be required to pay me
nds unless cither (1) Lender and I agree in writing that Lender will pay
cable Law requires Lender to pay interest on the Escrow Funds.

Funds, Under Applicable Law, there is a limit on the amount of Escrow
t Escrow Funds held by Lender exceeds this limit, then there will be an
er to account fo me in a special manner for the excess amount of Escrow

received cnough Escrow Funds to make the payments of Escrow Items

when the payments are due, Lender may tell me in writing that en additional amount is necessary. 1 will pay td
Lender whatever additional amount is necessary to pay the Escrow Items when the payments are due, but the
nuriber of payments will not be more thar, 12. ,
NEW YORK--Single Family--Fanale Mac/Freddi¢ Mac UNIFORM INSTRUMENT
BOE ree 10/19/2002 (Page 5 of 15 pages)

Form 3033 101

 

27 of 174

BS/20 Page 25rabiOGo. 36469/2019F

08/29/2019
 

FILED; BROMO COUNTY CERES Oa POST AUIS OS HIT BHPS/20 Page 2ewbt000. 6469/2019

NYSCEF DOC. NO.

 

 

 

1

RECEIVED NYSCEF:

When | have paid all of the Suris Secured, Lender will promptly refund to me any Escrow Funds that are

then being held by Lender,

4, Horrower’s Obligation to Pay Charges, Assessments And Claims, J will pay all taxes, assessments,

water charges, sewer rents and other si
Property and that may be superior to this
my lease if 1 ain a tenant on the Property
the Property. If these items.are Escrow It
this Security Instrument, In this Securi
governmental authority or other party.

lar charges, and any other charges and fines that may be imposed on the
security Instrament. 1 will also make ground rents or payments due under
d Community Association Dues, Fees, and Assessments (if any) due on
ms, I will do this by making the payments as described in Section 3 of
ty Instrument, the word “Person” means any individual, organization,

all Liens against the Property that may be superior to this Seawity

 

I will promptly pay of satisfy
Instrument. However, this Security In
writhng, to pay. the obligation which gave
pay that obligation, but only so long as |
the superior Lien tn a lawsuit so that In
but only uncil the lawsult ends; or (c) [se
by Lender, that the Lien of this Security J

that any part of the Property is subject }

superior Lien, Within [0 days of the dat
Lien or take one or more of the actions m
Lender also may require me to

   
   

iment does not require me to satisfy a superior Lien ift (a) 1 agree, in
ist to the superior Llen and Lender approves the way in which | agree to
performing such agreement; (b) in good faith, I argue or defend against
inder's opinion, during the lawsuit, the superior Lien may nat be enforced,
ure. from the holder of that other Lien an agreement, approved in writing
ment js superior to the Lien held by that Persoa, If Lender determines
2 superior Lien, Lender may give Borrower a notice identifying the
on which the notice js given, Borrower shall pay or satisfy the superior
ntloned in this Section 4.
yy a one-time charge for an independent real estate tax reporting service

used by Lender in connection with the Logn, unless Applicable Law does not permit Lender to make such a charge.
5. Borrower's Obligation to Maintain Hazard Insurance or Property Insurance, 1 will obtain hazard
or property insurance to cover all buildings and other improvements that now are, or in the future will be, located on
the Property. The insurance will cover loss or damage caused by fire, hazards normally covered by “Extended
Coverage” hazard insurance policies, andjany other hazards for which Lender requires coverage, ineluding, but not

 

limited to earthquakes and floods, The int

levels) and for the periods of time requ’
during the term of the Loan. I may choo
disapprove. Lender may not disapprove
pay either (a) a one-time charge for fioa

charge for flood zone determination and
similar changes occur which reasonably
the flood zone determination, I may requ

 
   

ce Will be in the amounts (including, but not limited to, deduttiblé
by Lender. What Lender requires under the Jast sentence can change
¢ the insurance company, but my choice is subject to- Lender's right to
choice unfess the disapproval is reasonable. Lender may require me to
zone determination, certification and tracking sérvices, or (b) a one-time
certification. services and subsequent charges cach time remappings or
ight affect the flood zone determination or certification, If 1 disagree with
ist the Federal Emergericy Management Agency to review the Mood zone

determination and I promise to pay any fees charged by the Féderal Emergency Management Agency for its review.

If | fail to maintain any of th

b insurance coverages described above, Lender may obtain insurance

coverage, at Lender’s option and my expense. Lender is under no obligation to purchase any particular type or

amount of coverage. Therefore, such cove
the Property, or the contents of the Proper

coverage than was previously in effect. |
significantly exceed the cost of insurance
Section 5 will become my additional deb

the interest rate set forth in the Note frod

notice from Lender to me requesting payn’
All of the insurance policies an
Mortgage Clause" t¢ protect Lender and
form of all palistes and renewals will be
renewal certificates, If Lender requires,
notices that I receive.
Jf l obtain any form of insurance

rage will cover Lender, but might-or might not protect-me, my equity in
ty, against‘any risk, hazard or liability and might provide greater or lesser
acknowledge that the cost of the insurance coverage so obtained might
that | could have obtained, Any amounts disbursed by Lender under this
secured by this Security Instrument. These amounts will bear interest at
n the date of disbursement and will be payable with such interest, upon
ent.

J renewals of those policies will include what is known as a “Standard
will mame Lender as mortgagee and/or as an additional loss payee. The
peceptable to Lender, Lender wil! have the right to hold the policies and
will promptly give Lender all receipts of paid premiums and renewal

hoverage, not otherwise required by Lender, for damage to, or destruction

of, the Property, such policy will include ¢ Standard Mortgage Clause and will name Lender as mortgagee and/or as

an additional loss payee,

If there is a loss or damage to th¢ Praperty, 1 will promptly notify the insurance company and Lender. If]
do not promptly prove to the insurance company that the loss or damage occurred, then Lender may do so,

The amount paid by the insur
Proceeds,” Unless Lender and 1 otherwi
insurance was required by Lender, will |

NEW YORK—Single Family-Faaale Mace/Freddig Mac UNIFORM INSTRUMENT

BESET ae 10/16/7002

ce company for loss or damage to the Property is called “Insurance
agree in writing, any Insurance Proceeds, whether or not the underlying
@ used to repair or to restore the damaged Property unless: (a) it is not
Form 3033 401
(Page 6 of 15 pages)

 

28 of 174

08/29/2019
 

FILED; BROMO COGHTY CERES Ba PTST IOS Oa HIT BiPS/20 Page 2nwbtOG0. 3c469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

economically feasible to make the “or restoration; (b) the use of the Insurance Proceeds for that purpose
would lessen the protection given to Letter by this Security Instruntent; or (c) Lender and ( have agreed in writing
; hot to use the Insurance Proceeds for thatipurpose. During the period that any repairs or restorations ore being made,
| Lender may hold sny Insurance Proceedh until it has had an opportunity to inspect the Property to verify that the
; répair work has been completed to Lendby’s satisfaction, However, this inspection will be done promptly, Lender
may make payments for the repairs and restorations in a single payment or in a series of progress payments es the
| } work Is completed, Unless Lender and I|agree otherwise in writing or unless Applicable Law requires otherwise,
i { Lender is not required to pay me any interest or camings on the Insurance Proceeds. I will pay for any public
adjusters or other third parties that | hire, and their fees will not be paid out of the Insurance Proceeds, If the repair
or restoration is not economically feasiblh or if it would lesser: Lender's protection under this Security Instrument,

then the Insurance Proceeds wil] be used |to reduce the amount that { owe to Lender under this Security Instrument.

 

Such Insurance Proceeds will be appli
remain after the amount that J owe to Le
me,

  

If I abandon the Property, Len

in the order provided for in Section 2. If any of the Insurance Proceeds
er has been paid in full, the remaining Insurance Praceeds will be paid to

may file, negotiate and settle any available insurance claim and related

inatters, If! do not answer, within 30 days, a notice from Lender stating that the insurance company has offered to

settle n claim, Lender may negoUate and’

cttle the claim, The 30- day. period will begin when the notice fs given. In

either event, or if Lender acquires the Property under Section 22 of this Security Instrument or otherwise, I give
pds

Lender my rights to sny Insurance Proves

in an amount not greater then the amounts unpaid under the Nate and

this Security Instrument, I also give Lender any other of my rights (other than the right to any refund of unearned
premiums that I paid) under al! insurance |polivies covering the Property, jf the rights are applicable to the coverage
of the Property. Lender may use the Insurance Proceeds either to repair or restore the Property or to pay amounts

 

unpaid under the Note or thls Seaurity Ins

6. Borrower’s Obligations to
my principal residence within 60 days
and to use the Property as my prinsipal
occupy the Property, However, | will
residence within the tine: frames set forth
not refuse to agree unless the refusal is re
as my principal residence with the ti
beyond my control.

7. Borrower's Obligations to
Obligations.

  
   
  

nt, whether or not then due.
cupy The Property. | will occupy the Property and use the Property as
T | sign tlis.Sceurity Instrument, | will continue to occupy the Property
idence for at least one year. The one-year period will begin when I first
have to occupy the Property and use the Property as my principal
above if Lender agrees in writing that I do not have to do so. Lender may
onable. | also will not have to occupy the Property and use the Property
¢ frames set forth above if extenuating circumstances exist which are

Maintain And Protect The Property And to Fulfill Any Lease

(a) Maintenance and Protection of the Property. | will not destroy, damage or harm the Property, und I

will not allow the Property to deteriorate,
good repair so that it will not deteriorate!
Section 5 of this Security Instrument that
damaged to avoid further deterioration o
Miscellaneous Proceeds) proceeds are pa
tepair or redtore the Property only if Len
repairs and restoration out of proceeds i
completed, If the insurance or Condemuat
to pay for the completion of such repair or

(b) Lender's Inspection of Pro;
the Property. They will do so in a reasona
may inspect the inside of the home or o
made, Lender will give me notice stating

8, Borrower’s Loan Appileatio
acting at my direction or with my knowl
about information impoitant to Lender in
such information), Lender will treat my
inaccurate statements about information i
occupy the Property as a principal resideng
of important information.

9, Lender’s Right to Protect

 

  

Whether or not | am residing in the Property, I will keep the Property in
or decrease in value due to its condition. Unless it is determined under
repair is not economically feasible, | will promptly repair the Property if
damage. If insurance or Condemnation (a3 defined In the definition of
because of loss or damage to, or Condemnation of, the Property, | will
has released those proceeds for such purposes. Lender may pay for the
a single payment or in a series of progress payments as. the work [s
ion proceeds are not sufficient to repair or restore the Property, | promise
restoration,
erty, Lender, and others authorized by Lender, may enter on and inspect
le manner and at reasonable times. If it has a reasonable purpose, Lender
er improvements on the Property. Before or at the time an inspection ty
reasonable purpose for such interior inspection,
. Hf, during the application process for the Loan, I, or any Person or entity
© or consent, made false, misleading, or inaccurate statements to Lender
termining my éligibllity.for tke Loan (or did not provide Lender with
tions as @ default under this Security Insmument. False, misleading, or
nportant to Lender would fuclude a misreprésentation of my intention ta
é. This fs just one example ofa false, misleading, or inaccurate statement

ts Rights in The Property. If} (a) I do not keep my promises and

agreements made in this Security Instrument; (6) someone, incliding me, begins u legal proceeding that may

NEW YORK—Single Family-Fancle Mae/Freddle
BREE, 1ossa/2002

tac UNIFORM INSTRUMENT Form 3033 141

(Page 7 of 15 pages)

 

29 of 174
FILED:
NYSCEF DOC. NO.

 

 

significantly affect Lender's interest in
proceeding in bankruptey, in probate, for
could give a Person rights which could
Inswument, proceedings for enforcement
enforce laws or regulations); or (c) I ha
reasonable or appropriate to protect
Instrument,

   

RECEIVED NYSCEF:

BS/20 Page 2&mbbO0G@o. 36469/20198
08/29/2019

 

the Property or rights under this Security Instnunent (such as a legal
Condemnation or Forfeiture (a3 defined in Section 11), proceedings which
equal or exceed Lender's interest in:the Property or under this Security
of a Lien which may become superior td this Security Instrument, or to
¢ abundoned the Property, then Lender may do and pay. for whatever ls
der’s interest in the Property and Lender's rights under this Security

Lender's actions may Include, |but are not limited to: (a) protecting and/or assessing the value of the

 

Property; (b) securing and/or repairing th

.Property; (c} payirig sums to ellminate any Lien against the Property that

may be equal or superlor to this Security Instrument; (d) appearing in court; and (e) paying reasonable attorneys"
fees to protect its interest in the Propertyjand/or rights under this Security Instrument, including its secured position
in a bankruptcy proceeding, Lender can also enter the Property to make repairs, change Jocks, replace or board up
doors and windows, drain water from pipes, sliminate building or other code violations or dangerous conditions,
have utilities tumed on or off, and take any other action to-secure the Property. Although Lender may take action
under this Section 9, Lender does not have to do so and is under no duty to do so. | agree that Lender will not be

liable for not taking any or ell actions un
I will pay to Lender any amounts
amounts to Lender when Lender sends

this Section 9.
, with interest, which Lender spends under this Section 9. 1 will pay those
e a notice requesting that 1 do so. I will pay interest on those amounts at

the interest rate set forth in the Note. Inferest on each amount will begin on the date that the amount is spent by

Lender. This Security Instrument will prd

tect Lender in case [ do not keep this promise to pay those amounts with

interest,
If 1 do not own, but am a pe the Property, 1 will fulfill afl my obligations under my lease. { will not

give up the rights that I have as a tenan
change or amend that Jease unless Len
acquire the full title (sometimes called 4
merge unless Lender agrees to the merger

, 10. Mortgage loserance. If,
pay the premiums for the Mortgage Ins
available from the mortgage insurer tha
Separate payments toward the premi

 

   

on the Property. { will not cance) or terminate my lease and [ will not.
agrees in writing to the change or amendment. 1 also agree that, if 1
Fee Title”) to the Property, my lease interest and the Fee Title will not
in writing.
jer required Mortgage Insurance as a condition of making the Loan, ! will
ance, If, for any reason, the Mortgage. Insurance coverage ceases to be
previously provided such insurance and Lender required me to make
for Mortgage Insurance, 1 will pay the premiums for substantially

equivalent Mortgage Insurance coverage|from an altemate mortgage insurer. However, the cost of this Morigage
Insurance coverage will be substantially dquivalent to the cost to me of the previous Mortgage Insurance coverage,
and the alternate mortgage insurer wil] besslected by Lender,

If substantially equivalent Mortgage Insurance coverage is not available, Lender will establish a non-
refundable “Loss Reserve" as 4 substitate for the Mortgage Insurance coverage. I will continue to pay to Lender
each month an amount equal to one-twelfth of the yearly Mortgage Insurance premium (as of the time the coverage
lapsed or ceased to be in effect). Lender jill retain these payments, and will use these payments to pay for losses
that the Mortgage Insurance would have cpvered. The Loss Reserve is non-refundable even if the Loan is ultimately
paid in full and Lender is not required tq pay me any interest on the Loss Reserve, Londer can no longer require
Loss Reserve payments {ft (a) Mortgage Insurance coverage again becomes available through an insurer selected by
Lender; (b) such Mortgage Insurance is ebtained; (c) Lender requires separately designated payments toward the
premiums for Mortgage Insurance; and (d) the Mortgage Insurance coverage is in the amount and for the period of
tine required by Lender.

If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was required to
make separate payments toward the premiums for Mortgage Ingurance, | will pay the Mortgage Insurance
premiums, or the Loss Reserve payments, until the requirement for Mortgage Insurance ends according (o any
written agreement between Lender and |me providing fdr such termination or until termination of Mortgage
Insurance is required by Applicable Law. Lender may require me to pay the premiums, or the Loss Reserve
payments, in the manner described in Section 3 of this Security [nstrument. Nothing in this Section 10 will affect

  

my obligation jo pay interest at the rate pi
A Mortgage Insurance policy pa
incur if Borrower does.not repay the Loan
Mortgage insurers assess their t
may enter into agreements with other parti
based on terms and conditions that are =

NEW YORK-—Single Family—Fanok MacfFreddfe|Mac UNIFORM INSTRUMENT

PET ae s0san 2002

 

vided in the Note.

8, Lender (or any entity that purchases the Note) for certain losses it may’
s agreed, Borrower is not a party to the Mortgage Insurance policy.

tisk on all Mortgage Insurance from time to time, Morigage insurers
§ to share or change their risk, or to reduce losses. These agreements are
sfactory to the mortgage insurer and the other party (or parties) to these

Form 3033 141
(Poge 8 af 13 pages)

 

30 of 174
3708/20 Page 2ombrbO@o. 36469/20198
RECEIVED NYSCEF: 08/29/2019

 

 

NYSCEF DOC. NO. 1

j
|
1

 

agreements, These dgreemients may require the mortgage insurer to make payments -_ any soltrce of fimds that
the mortgage insurer may have available [which may include Mortgage Insurance premiums).

‘As a result of these agreements, Lender, any owner of the Note, another insurer, any reins urer, or any other
entity may receive (directly or indirectly) amounts that come from a portion of Borrower's payments for Mortgage
Insurance, in exchange for sharing or changing the mortgage insurer's risk, or reduoing losses, If these agreements
provide that an affiliate of Lender takes a share of the insurer’s risk in exchange for a share of the premiums paid to
the insurer, ihe arrangement is oflen termed “captive reinsurance.” It also should be understood that: (a) any of

these ugreaments will not affect the amo
terms of the Loan. These agreements wil
they will not entitle Borrower to any refi
+ ifany - regarding the Mortgage Insure:
rights may include the right (a) to receiv

Insurance, (c) to have the Mortgage In:

ts that Borrower has agreed to pay for Mortgage Insurance, or any other
nat Increase the amount Borrower will owe for Mortgage Insurance, and
hd; and (b) any of these agreements will not affect the rights Borrower has

under the Homeowners Protection Act of 1998 or any other faw, These
certaln disclosures, (b) to request and obtain cancellation of the Mortgage
urance terminated automatically, and/or (d) to receive a refiind of any

Martgage Insurance premiums that were dot earned at the tine of such cancellation or termination.
11, Agreements About Miscellaneous Proceeds; Forfeiture. All Miscellaneaus Proceeds are assigned to

and will be paid fo Lender.

 

If the Property is damaged, such Miscelaneous Proceeds will be applied to restoration or repair of the
: Property, if (a) the restoration or repair is economically feasible, and (0) Lender's security given in this Security
; fnstment is not lessened. During such| repair and restoration period, Lender will have the right to hold such
; Miscellanéaus Proceeds until Lender has had an opportunity to inspect the Property ta verify that the work hag been
completed to Lender's satisfaction. However, the inspection will be undertaken promptly, Lender may pay for the
repairs and restoration in ‘a single disbursqment ér in a series of progress payments aa the work is completed. Uniess
Lender and | agree otherwise in writing of unless Applicable Law requires interest to be paid on such Miscellaneous
Proceeds, Lender will not be required to pay Borrower any interest or cumings on the Miscellaneous Proceeds. If
the restoration or repalr js not economically feasible or Lender's securlty given in this Security Instrument would be
lessened, the Miscellaneous Proceeds will be applied to the Sums Secured, whether or not then due, The excess, if

 

 

any, Will be paid to me, Such Miscellaneo
In the event of a total taking, des!

s Proceeds will be applied in the order provided for in Section 2,
ction, or loss in value of the Property, the Miscellaneous Proceeds will

be applied to the Sums Secured, whether dr not then due, The excess, if any, will be paid to me,

In the event of @ partial taking,
of the Property immediately before the p;
amount of the Sums Secured immediately,
will be reduced by the amount of the M'
amount of the Sums Secured immediately

   

struction, or logs in value of the Property in which the fair market value
‘inl taking, destruction, or loss in value Js equal to or grester than the
before the partial taking, destruction, or Joss in value, the Sums Secured
scellaneous Proceeds multiplied by the following fraction: (a) the total
before the partial king, destruction, or loss in value divided by (b) the

fair market value of the Property immediately before the partial taking, destruction, or loss ini value, Any balance

shall be paid to me.

 

tn the event of a partial taking, destruction, or loss in value of the Property in which the fair market value

of the Property immediately before the
Sums Secured immediately before the p
be applied to the Sums Secured whether

ial taking, destruction, or loss in value is less than the amount of the
ial taking, destruction, or Joss in value, the Miscellaneous Proceeds will
not the sums are then due.

If T abandon the Property, or if, afler Lender sends me notice that the Opposing Party (as defined in the

next sentence) offered to make an award

settle a claim for damages, I fail to respond to Lender within 30 days

after the date Lender gives notice, Lendey| is authorized te collect and apply the Miscellaneous Proceeds either to

restoration or repair of the Property or to
third party that owes me Miscellaneous P;
Miscellaneous Proceeds.

I will be in default under this Sec
determines could result in a court ruling ¢
Lender's interest in the Property or rights d
Property, or any part af the Property, to
dismisses the court action, if Lender deter
prevents any damage to Lender’s interest

e Sums Secured, whether or not then duc. “Opposing Party” means the
raceeds or the party against whom I have a right of action in regard to

rity Instrument if any civil or criminal action or proceeding that Lender
) that would require Forfeiture of the Property, or (b) that could damage
nder this Security lastrument, “Forfeiture” is s court actlon ta require the
he Biven up. | may correct the default by obtaining « court ruling that
ines that thls court niling prevents Forfeiture of the Property and also

the Property or rights under this Security Instrument, If I correct the

default, | will have the right to have enforcément of this Securicy Instrument discontinued, as provided in Section 19

of this Security Instrument, even if Lender’

has required Immediate Payment in Full (a3 defined in Section 22). The

proceeds of any award or claim for damages that aré attributable (o the damage or reduction of Lender's interest in

the Property are assigned, and will be paid,
NEW YORK-Single Family~Fanake Mae/Freddie

POSEY See 10/34/2007

to Lender.

dae UNIFORM INSTRUMENT
{Page 9 of 15 pergesx)

Form 3033 141

 

31 of 174
 

(FILED: BRON COUNTY CEERE 6 6 PROV BUS 63 FYI p_PS/20 Page 3AmbHODo. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

  

| | All Miscellaneous Proceeds thyt are not applied to restoration or repair of —_ will ke applied in
’ the order provided for in Section 2.
12. Continuation of Borrower|s Obligations And of Lender’s Rights,
i j (a) Borrower's Obligations. Linder may allow me, or a Person who takes over my rights and obligations,
' | to delay or to change the amount of the Periodic Payments. Even if Lender does this, however, | will still be fully
: obligated under the Note and under this Security Instrument unless Lender agrees to release me, in writing, from my
: obligations.
| | Lender may allow those delayslor changes for me or a Person who takes over my rights and obligations,
even if Lender is requested not to do so, Even if Lender ig requested to do so, Lender will not be required to (1)
! bring a lawsuit against me or such a Person for not fulfilling obligations under the Note or under this Security
| Instrument, or (2) refuse to extend time for payment or otherwise modify amortization of the Sums Secured.
I | (b) Lender's Rights. Even if Lender does not exercise or enforce any right of Lender under this Security
‘ } {instrument or under Applicable Law, Lefder will still have all of those rights and may exercise and enforce them in
i the. future, Even if (1) Lender obtains (nsurance, pays taxes, of pays other claims, charges or Liens against the
{ ‘ Property; (2) Lender accepts payments fm third Persons; or (3) Lender accepts payments in aniounts lesa than the
amount then due, Lender will have the right under Section 22 below to demand thet 1 make {mmediale Payment in
Full of any amounts remaining due and payable to Lender under the Note and under this Security Instrument.
13, Obligations of Borrower And of Persons Taking Over Borrower’s Rights or Obligations, if more
| than one Person signs this Security Instrument as Borrower, each of us is fully obligated to keep all of Borrower's
promises and obligations contained in this Security Instrument. Lender may enforee Lendér’s rights under this
Security lustrument against each of us individually or against all of us together. This. means that any one of us may
be required to pay all of the Sums Secured. However, If one of us does not sign the Note: (a) that Person is signing

 

 

 

 

this Security Instrument only to give thal
Instrument; (b) (hat Person ig not person

Person's rights in the Property to Lender under the terms of this Security
ally obligated to pay the Sums Secured; and (c) that Person ggrees that

Lender may agree with the other Borrowers to delay enforcing any of Lender's rights, to modify, or make any

accommodations with regard to the terms|of this Security Instrument or the Note without that Person’s consent.
Subject to the provisions of Section 18 of this Security Instrument, any Person who takes overmy rights or

obligations under this Security alloy writing, and Is appraved by Lender in writing, will have all of my

rights and will be obligated to keep all 9
will not be released from Borrower's obl
to such release in writing. Any Person wi
will have all of Lender's rights and will t
Security Instrument except as provided
14. Loan Charges. Lender may|

my promises and agresments made in thls Security Instrument. Borrower
tions and liabilities under this Security Instrument unless Lender agrees

0 takes over Lender's rights or obligatlons under this Security Instrument

e obligated to keep all of Lender's promises and agreements made in this

der Section 20.

charge me fees for services performed in connection with my default, for

the purpose of protecting Lender's interest in the Property and rights under this Security Instrument, including, but
not limited to, attorneys’ fees, property Inspection and valuation fees. With regard to other fees, the fact that this
Security Instrument does not expressly indicate that Lender may charge a certain fee does not mean that Lender

 

cannot charge that fee, Lender may not ct
Law.

arge fees that are prohibited by this Security Instrument or by Applicable

fitially interpreted so that the interest or other Joan charges collected or to be collected in connection with the Loan

Tf the Laan is subject to ot Law which sets maximum loan charges, and that Applicable Law is

exceed permitted limits: (a) any such lo

the permitted limit; and (b) any sums altq
to.me. Lender may choose to make this re
payment to Borrower. If a refund reduces
any prepayment charge (even if a prepay

charge will be reduced by the amount necessary te reduce the charge to
ady collected from me which exceeded petmitted limits will be refunded
fund by reducing the principal awed under the Note. or by making a direct
: pringlpal, the redaction will be weated as a partial prepayment without
hent charge is provided for under the Note). {1 accept such a refund that

 

is paid directly to me, 1 will waive any righ
15, Notices Required under th|

with this Security Instrument will be in

considered given to me when mailed by

nt ta bring a lawsult against Lender because of the overcharge,

Security Instrument, All notices glven by me or Lender in connection
iting. Any notice to me in connection with this Security Instrument is
st class mail or when actually delivered to: my notice address if sent by

other means. Notice to any one Borrower will be notice to all Borrowers unless Applicable Law expressly requires
otherwise, Thé notice address is the address of the Property unless I give notice to Lender of a different address, |
wilt promptly notify Lender of my change of address, If Lender specifies a procedure for reporting my change of
address, then | will only report a change of address through that speclfted procedure. There may be only one
designated notice address under this Security [nscrument at any one time. Any notice to Lender will be given by
delivering it or by mailing it by first class mail to Lender's address stated on the first page ‘of this Security

 

NEW YORK~Singlc Family~Fanale Mae/Freddiq Mec UNIFORM INSTRUMENT Form 3033 AL

Wire x0s1a/2002

(Page {0 of 15 pages)

32 of 174
  

aSU wy

  

 

NYSCEF DOC. NO.

Instrument unless Lender has given me |notice of another address, Any notice in connection with this Security
Instrument is iver to Lender when it {s actually réceived by Lender. If any notice required by this Security
Instrument is ae required under Applicable Law, the Applicable Law requirement will satisfy the corresponding
requirement imder this Security Instrument

16, Law That Governs this Security Instrument; Word Usage. This Security Instrument is governed by
federal law and the law of New York State. All rights and obligations contained in this Security Instrument are
subject to any requirements and limitations of Applicable Law. Applicable Law might allow the parties to agree by
contract or it might be silent, but sich silenes does not mean that Lender and I cannot agree by contract. If any term
of this Security Instrument or of the Note tonflicts with Applicable Law, the conflict will not affect other provisions
of this Security Instrument or the Note which can operate, or be given effect, without the conflicting provision. This
means that the Security Instrument or the Note witl remain as if the conflicting provision did not exist.

As used in this Security Instrument: (a) words of the masculine gender mean and inchide corresponding
words of the feminine and neuter genders: (b) words in the singular mean and include the plural, and words in the
plural mean and include the singular; and (c) the word “may” gives sole discretion without any obligation to take
any action.

17, Borrower's Copy. I will be 5

 

   
  
   
  
    
  
  
 
  
   
    
   
  
 

iven one copy of the Note and of this Security Instrument.

s Rights If the Property Is Sold or Transferred. Lender may require
Immediate Payment in Full of all Sums Spcured by this Security Instrument if al] or any part of the Property, or if
any right in the Property, is sold or tranbferred without Lender’s prior written permission. If Borrower is not a

exercise is prohibited by Applicable Law,
If Lender requires Immediate Pa
states this requirement, The notice will gi

ent in Full under this Section 18, Lender will give me a notice which
me at least 30 days to make the required payment. ‘The 30-day period
will begin on the date the notice is given tg me in the manner required by Section 15 of this Security Instrument. If |
do not make the required payment during that period, Lender may act to enforce its rights under this Security
Jnstrument without giving me any further notice or demand for payment,

. 19. Borrawer’s Right to Have Lender's Enforcement of this Security Instrument Discontinued. Even
if Lender has required Immediate Payment in Full, | may have the right to have enforcement of this Security
Instrument stopped. I will have this right at any time before the earliest of: (a) five days before sale of the Property
under any power of sale granted by this Security Instrument; (b) another period as Applicable Law might specify
fer the termination of my right to have enforcement of the Loan stopped; or (c) a judgment has been entered
enforeing this Security Instrument, In order to have this right, I will miect the following conditions:

(a) I pay to Lender the full smount that then would be due under this Security instrument and the Note as if
Immediate Payrnent in Full had never been required;
(b)1 correct my failure to keep any of my other promises or sgreements made in this Security Instrument:
(c} [ pay all of Lender’s reasonabje expenses in enforcing this Security Instrument including, for example,
reasonable attomeys’ fees, propefty inspection and valuation fees, and other fees incurred for the purpose
of protecting Lender's interest in the Property and tights under this Security Instrument; and
(d) I do whatever Lender reasonably requires to assure that Lender's interest in the Property and rights
under this Security Instrument dnd my obligations under the Note and under this Security Instrument
continue unchanged,
Lender may require that } pay the sums and expenses mefitioned in (a) through (d) in one or more
of the following forms, as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's
check or cashier’s check drawn upon an institution whose deposits are insured by a federal agency, instrumentality
or entity; or (d) Electronic Funds Transfer.
If] fulfill all of the conditions in this Section 19, then this Security Instrument will remain in full effect as
if Immediate Payment in Full had never, been required. However, I will not have the right to have Lender's
enforcement of this Security Instrument discontinued if Lender has required Immediate Payment in Full under
Section 18 of this Security Instrument.
20. Note Holder’s Right to Sell the Note or an Interest in the Note; Borrower's Right to Notice of
Change of Loan Servicer; Lender’s and Borrower’s Right to Notice of Grievance, The Note, or an interest in
the Note, together with this Security Instrument, may be sold one or more times. I might not receive any prior notice
of these sales.
The entity that collects the Perigdic Payments and performs other mortgage loan servicing obligations
under the Note, this Security Instrument, and Applicable Law is called the “Loan Servicer.” There may be a change

NEW YORK~—Single Family—Faonle Mac/Freddie Mac UNIFORM INSTRUMENT Forva 3033 1/81
ROSWEWT Nae 19/19/2002 (Page 1} of 15 pages)

 

33 of 174

08/20 Page 3irebihOGo.
1 RECEIVED NYSCEF:

36469/2019E
08/29/2019
 

 

NYSCEF DOC. NO.

 

 

1

of the Loan Servicer as a result of the sale
unrelated to a sale of the Note. Applicab

I should make my payments, The notice

 

RECEIVED NYSCEF: 08/29/2019
* pe '
fw,
i.
of the Note, There also may be one or more the Loan Servicer

je Law requires that Ibe given written notice of any change ofthe Loan
{so will contain any other information required by RESPA or Applicable

Servicer, The notice will state the name ‘ts address of the new Loan Servicer, and also tel] me the address to which

Law, Ifthe Nota is sold and thereafter th
the mortgage loan servicing obligations ¢
Loan Servicer and are not assumed by the
Neither J nor Lender may co
the member of a class) that arises from

   

Loan is serviced by a Loan Servicer other than the purchaser of the Note,
p me will remain with the Loan Servicer or bs transferred to a successor
Note purchaser unless otherwise provided by the Note purchaser.

nee, join or be Joined to any court action (as elther an individual party or
-other party's actions pursuant to this Security instrament or that alleges

 

that the other has not fulfilled any of its $bligations under this Security Instrument, unless the other is notified (in
the manner required under Section 15 lof this Security Instrument) of the unfulfilled obligation and given a
reagonable time jeriod to take corrective action. If Applicable Law provides a time period which will elapse before
certain action can be taken, that time peiiod will be déemed to be reasonable for purposes of this paragreph, The
notice of acceleration and opportunity to cure. given fo me under Section 22 and the notice of the demand for
payment in full given to me under Sectlor| 22 will be deemed io satisfy the notice and opportunity to take corrective
action provisions of this Section 20. All rights under this paragraph are subject to Applicable Law.

21, Continuation of Borrower's Obligations to Malntain and Protect the Property. The federal laws
and the laws of New York State that rels{e to health, safety or envitonmental protection are called “Environmental

 

Law.” Environmental Law classifies
considered hazardous for purposes of thi
toxic petroleum products, toxic pesticld
formaldehyde, and radloactive materlals.
the substances considered hazardous f
“Environmental Cleanup” includes any}
Ehvironmental Law, An “Environmental
trigger an Environmental Cleanup.

~~ / will not do anything affecting
else to do so. 7 will not cause or permit H
Hazardous Substances on the Property. |

  
  

in substances as toxic or hazardous, There are other substances that are
Section 21. These substances are gasoline, kerosene, other flarmmable, or
les and herbicides, volatile solvents, materials containing asbestos or
(The substances defined as toxic or hazardous by Environmental Law and
or purposes of this Section 21 are called “Hazardous Substances.”

response action, remedial action, or removal aetlon, as defined in
Condition” means a condition that can cause, contribute to, or otherwise

he Property that violates Environmental Law, and I will not allow anyone

fazardous Substances to be present on the Property. { will not use or store

also will not dispose of Hazardous Substances on the Property, or release

any Hazardous Substance on the Property, and I will not allow anyone else to do so. I alsa will not do, nor allow
anyone else to do, anything affecting the Property that: (a) is in violation af any Environmental Law; (b) creates an

Environmental Condition: ar (¢) which,
condition ‘that adversely affects the valtl

Hue to thé presence, use, or release of a Hazardous Substance, creates a
¢ of the Property, The promises in this paragraph do not apply to the

presence, use, or storage on the Property of smal! quantities of Hazardous Substances that are generally recognized

as appropriate for normal residential use
Substances in consumer products). | ma
Environmental Law requires removal ot

pnd mpintenance of the Property (including, but not limited to, Hazardous

use or store (hesé smal! quantities on the Property. tn addition, unless
other action, the buildings, the improvements and the fixeures on the

Property are permitted to contain asbestos and asbestos-containing materials if the asbestos and asbestos-containing

” (thal is, not easily crumbled by hand pressure),

 

materials are undisturbed and “non-friable
: I will promptly give Lender wri

en notice of: (a) any investigation, claim, demand, lawsuit or other action

by any governmental or regulatory agency or private party involving the Property and any Hazardous Substance or
Environmental Law of which I have actual knowledge; (b) any Environmental Condition, including but not limited
to, any spilling, leaking, discharge, release or threat of reléase of any Hazardous Substance; and (c) any condition
caused by the presence, use or release ofa Hazardous Substance which adversely affects the value of the Property.
If | learn, or any governmental or regulatory authority, or any private party, notifies ma that any removal or other
remediation of any Hazardous Substance affecting the Property is necessary, 1 will promptly take all necessary

temedia) actions in accordance with Environmental Law,
Nothing in this Security Instrumént creates an obligation on Lender for an Environmental Cleanup.

    

NON-UNIFORM COVENANTS
I also promise and agree with Lender as follows:

22. Lender's Rights If Borrower Fails to Keep Promises and Agreements, Except as provided in
Section 18 of this Security Instrumeni, Hf all of the conditions stated in subsections (a), (b) and (c) of this
Section 22 are met, Lender may require that I pay immediately the entire amount then remaining unpaid

NEW YORK-Single Fainfly~Fannle Mue/Freddie Mac UNIFORM INSTRUMENT Form 3033 1/91
BEAN Sax 10/15/2002 {Page 12 of 1S pages)

34 of 174
  

Bi

  

 

NYSCEF DOC. NO.

 

 

1

RECEIVED NYSCEF:

 
  

|
under the Note and under this Security Instrument. Lender may do this without making any further demand
for payment. This requirement fs called “Immediate Payment In Full”

If Lender requires Immediate Payment in Full, Lender may bring a lawsuit to take away all of my
remaining rights in the Fropecty and| have the Property sold. At this sale Lender or another Person may
acquire the Property, This iz known a3 “Foreclosure and Sale.” In any lawsuit for Foreclosure and Sale,
Lender will have the right fo collect all costs and disbursements and additional allowances allowed by
Applicable Law and will have the right to add all reasonable attorneys’ fees to the amaunt ¥ owe Lender,
whieh fees shall become part of the Suins Secured,

Lender ray require Immediate Payment in Full under this Section 22 only if all of the following
conditions are met:

(a) I fall to keep any promise br agreement made in this Security Instrument or the Note, including,

but not Hmited to, the promises to pay the Sums Secured when due, or If another default occurs

under this Security Instroment;

(b) Lender sends to me, in the manner described in Section 13 of this Security Instrument, a notice

that states:

(1) The promise or ug ent that I faiied to keep or the default that has occurred;

(2) The action that I rust take to correct that default;

(3) A date by which ] must correct the default, That date will be at least 30 days from the
date on which the notice Is given;

(4) That if } do not ccrrect the default by the date stated in the notice, Lender may require
Immediate Payment in Full, and Lender or another Person may acquire the Property by
means of Foreclosure and Sale; ,

(5) That if I meet the tonditions stated in Sectlon 19 of this Security Instrument, J will have
the right to have Lender’s eaforcement af this Security lastrument stopped and'to have the
Note and this Security Instrument remain folly effective as if Immediate Payment in Full
had never been required; and

(6) That I have the righ? in any lawsuit for Foreclosure and Sale to argue that [ did keep my
promises and agreenjents under the Note and under this Security lostrument, and to
present any other defenses that I may haye; and

{e) Ido not correct the default stated In the notice from Lender by the date stated in that notice,

23. Lender’s Obligation to Discharge this Security Instrument. When Lender has been paid all
amounts due under the Note and under this Security Instrument, Lender will discharge this Security Instrument by
delivering 8 certificate stating that this Security Instrument has been satisfied. 1 will pay all costs of recording the
discharge in the proper official records. II agree to pay a fee for the discharge of this Security Instrument, If Lender
so requires, Lender may require that I pay such a fee,-but only if the fee is paid to a third party for services rendered
and (he charging of the fee is permitted by Applicable Law.

24, Agreements about New York Liem Law. I will receive all amounts lent to me by Lender subject to
the trust fund provisions of Section 13 of the New York Lien Law, This means that I will; (a) hold alf amounts
which I receive and which I have a right/to receive from Lender under the Note as a trust fund; and (b) use those
amounts to pay for “Cost of improv: * (as defined in Section 13 of the New York Lien Law) before I use them
for any other purpose. The fact that I am holding those amounts as a trust fund means that for any building or other
improvement located on the Property { have a special responsibility under the Jaw to use the amount in the manner

described in thls Section 24.
25, a Statement Reg

 

    
  
  
 

rding the Property [cheek box as applicable].

is Security Sngtrument covers real property Improved, or to be improved, by a one or two fatnily
welling only. .

[] This Security Instrument covers reat property principally improved, or to be improved, by one or more

structures containing, in the aggregate, not more than six residential dwelling units with each dwelling unit

having its own separate cooking facilities.

[7] This Security Instrument dots not cover real property improved as described above.

NEW YORK-Single Fumily—Fau wie MaciPreddte Mae UNIFORM INSTRUMENT Form 1033 L/h
BE ex tossaszeue (Page 13 of 15 pages)

 

35 of 174

08/20 Page 3a:9bbO0@o. 36469/2019E

08/29/2019
 

 

NYSCEF DOC. NO.

|

 

 

B4708/20 Page 34:mbthO@o. 36469/2019E

RECEIVED NYSCEF: 08/29/2019

 

FIXED/ADJUSTABLE RATE RIDER
(LIBOR One-Year Index (As Published In The Wall Street Journat)-Rate Caps)

THIS FIXED/ADIUSTABLE RATE RIDER Is made this 7'TH day of
, and is incorporated into and shall be deeshed

Deed (the “Security Instrument") of the s
Fixed/Adjustable Rate Note (the "Note" to
MORTGAGE BANKERS

TONE, 2004
to amend and supplement the Mortgage, Deed of Trust, or Security
date given by the undersigned (“Borrower”) to secure Borrower's
SOMERSET INVESTORS CORP. DBA SOMERSET

(“Lender"} of the same date and covering the property described in the Security Instrument and lacated at:
$910 TYNDALL AVE BRONX, NY 10471

[Property Address]

THE NOTE PROVIDES FOR A CHANGE IN BORROWER'S FIXED INTEREST RATE
TO AN ADJUSTABLE INTEREST RATE. THE NOTE LIMITS THE AMOUNT

BORROWER’S ADJUSTABLE|

AND THE MAXIMUM RATE oe MUST PAY,

ADDITIONAL COVENANTS.

Instrument, Borrower and Lender further covenant and agree as follows:

A ADJUSTABLE RATE AND MONTHLY PAYMENT CHANGES

INTEREST RATE CAN CHANGE AT ANY ONE TIME

In addition to the covenants and agreements made in the Security

The Note provides for an initial fixkd interest rate of 6.125 %. The Note also provides for a change in
the initial fixed rate to an adjustable interestirate, as follows:

4. ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates

The initial fixed interest rate | will bay will change to an adjustable interest rate on the first day of

JULY 1, 2009 , and th

month thereafter. The date on which my |
date on which my adjustable interest rate co

Id change, is called a “Change Date."

MULTISTATE FIXED/ADJUSTABLE RATE RIDER—WS) Unt-Vear LIFOR—Singl¢ Family—Pansle Mae Uniform [natrument

Boag i wax 99/20/2001

 

Page 1 of 4

36 of 174

adjustable interest rate I will pay may change on that day every 12th
ital fixed interest rate changes to an adjustable Interest rate, and each

Form 3187 6/01
   
 
 
 

    

=s

 

NYSCEF DOC. NO,

 

(B) The Index

Beginning with the first Change Dj
br one-year 1).S. dollar-denominated deposits in the London market
y Journal. The most recent Index figure available as of the date 45 days
ent Index.”

the average of interbank offered rates f
(“LIBOR”), as published in The Wall Stree
before each Change Date is called the "Cun

If the Index is no longer available,
information. The Note Holder will give me)

()

Before cach Change Date, the Note Holder
TWO AND ONE-FOURTH

Holder will then round the result of this
Subject to the limits stated in Section 4(D}
Change Date.

Calculation of Changes

The Note Holder will then determ
the unpaid principal that I am expected to
rate in substantially equal payments. The

@)

The interest rate I am requ
250

Limits on Interest Rate

 

ired to p
less than %. Th
on any single Change Date by more than
preceding 12 months. My interest rate will

(E)

My new interest rate will becom’
monthly payment beginning on the first
monthly payment changes again.

&)

The Note Holder will deliver or

Effective Date of Chan

Notice of Changes

  
 

RECEIVED NYSCEF:

08/20 Page 35rabmhO0Gio. 36469/2019E
08/29/2019

 

to, my adjustable interest rate will be based on an Index. The “Index” is

the Note Holder will choose @ new index that is based upon comparable
notice of this choice,

Will calculate my new interest rate by adding

percentage points( 2.250 %) to the Current Index. The Note
addition to the nearest one-eighth of one percentage point (0.125%).
below, this rounded amount will be my new Interest rate untif the next

© the amount of the monthly payment that would be sufficient ta repay
we at the Change Date in fell on the Maturity Date at my new interest
tlt of this calculation will be the new amount of my monthly payment.

Changes

y at the first Change Date will not be greater than 11,125 % or
eater, my adjustable interest rate will never be increased or decreased
@ percentage points from the rate of interest I have been paying for the
ever be greaterthan 11.125 %,

effective on each Change Date. I will pay the amount of my new
onthly payment date after the Change Date until the amount of my

] to me a notice of any changes in my initial fixed interest rate to an

 

adjustable interest rate and of any changes in my adjustable interest rate before the effective date of any change. The
notice will include the amount of my monthly payment, any information required by law to be given to me and alsa
the title and telephone number of a person who will answer any question | may have regarding the notice,

 

B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
ixex| interest rate changes to an adjustable interest rate under the terms

18 of the Security Instrument shall read as follaws:

1, Until Borrower’s initial fi
stated in Section A above, Uniform Covenay

or a Beneficial Interest in Borrower. As used jn this Section
any legal or beneficial interest in the Property, including, but
teresis transferred in a bund for deed, contract for deed,
»w agreement, the intent of which is the transfer of title by
laser.

Trausfer of the Property|
18, “Interest in the Property” m
not limited to, those beneficial. dn
installment sales contract or escre
Borrower at a future date to a purch

MULTISTATE FIXED/AINUSTABLE RATE RIDER—WS] G Porm 3147 6/01

BESBAQE vex at/12/20028

jee Var LIBOR— Single Family—Fauale Mae Unifores Lestrement

Page 2 of 4

 

37 of 174
FILED:
NYSCEF DOC. NO.

 

RECEIVED NYSCEF:

If all or any part of the Property or any Interest in the Property is sold or transferred (or If

Borrower is not a natural persor
without Lender's prior written col
secured by this Security Instrum

exercise is prohibited by Applicnb!

If Lender exercises this d
notice shall provide a period of
acegrdance with Section 15 withh
Instrument. If Borrower fails to p
invake any remedies permitted by

and a beneficial interest in Borrower is sold or transferred)
ent, Lender may require immediate payment in full of al! sums

. However, this option shall not be exercised by Lender ifsuch
Law.

ption, Lender shall give Borrower notice of acceleration, The
not less than 30 days from the date the notice is given in
h which Borrower must pay al] sumis Secured by this Security
ay these sums prior to the expiration of this period, Lender may
this Security Instrument withont further notice or demand on

08/29/2019

Barrower.

1 2. When Borrower's initial fixed interest rate changes to an adjustable interest rate under the terms
i stated in Section A above, Uniform Covenaht 18 of the Security Instrument described in Section Bi above shall then
| cease to be in effect, and the provisions of Uniform Covenant 18 of the Security Instrument shall be amended to read

as follows:

 

 
  
 
  
    

Transfer of the Property or a Beneficial Interest In Borrower, As used in this Section 18, “Interest in
the Property” means any legal or benaficia] interest in the Property, including, but not limited to, those beneficial
| interests transferred in a bond for deed, contact for deed, installment sales contract or escrow agreement, the intent
of which fs the transfer of title by Borrower jat a future date to a purchaser.

If all or any part of the rty or any Interest in the Property is sold or transferred (or if
Borrower is ‘not a natural person and a beneficial interest in Borrower is sold or transferred)
without Lender's prior written congent, Lender may require immediate payment in full of all sums
secured by this Security Instrument. However, this option shall not be exercised by Lender ifsuch
, exercise is prohibited by Applicgble Law, Lender also shall not exercise this option if (a)
Borrower causes to be submitted to Lender information required by Lender to evaluate the
| intended transferee as if a new loan were being made to the transferee; and (b) Lender reasonably
determines that Lender's security jill not be impaired by the loan assumption and that the risk of
a breach of any covenant or agreement in this Security Instrument is acceptable to Lender.
| i To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a
condition to Lender's consent to the loan assumption. Lender also may require the transferee to
sign an assumption agreement that|is acceptable to Lender and that obligates the transferee to keep
all the pramises and agreements made in the Note and in this Security Instrument. Borrower will
. continue to be obligated under tne Note and this Security Instrument unless Lender releases
i Borrower in writing,

 

If Lender exercises the option to require immediate payment in full, Lender shall give

‘ Borrower notice of acceleration. The notice shall provide a period of not less than 30 days from

the date the notice is given in acdordance with Section 15 within which Borrower must pay all

sums secured by this Security Instrument. If Borrower fails to pey these sums prior to the

expiration of this period, Lender may invoke any remedies permitted by this Security Instrument
without flirther notice or demand on Borrower.

 

! MULTISTATE FIXEWADIUSTADLE RATE RIDER—WS] Oni-Veor LIRGHK—Sligle Fanuly—Faanle Mag Unileret borredent Form 447 6]

DOCUAQ?S Page 3 of 4
BDOCURQIA. VIA = OA fae/z001

 

 

38 of 174
 

(FILED: BRONHSCOUNTY LERERKS® 8 POST HU 57 03 Fa BMPs/20 Page SMisbiOGio. 36469/20198

NYSCEF DOC. NO.

 

 

1

or Security Deed (the “Security J

(the “Lender”) of the same date and coy
at: 5910 TYNDALL AVE BRONK, ay 10471

RECHIVED NYSCEPF:

08/29/2019

 

1-4 FAMILY RIDER .., ao

THIS 1-4 FAMILY RIDER is made this 7TH day of JUNE, 2004

, and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust
nt") of the same date given by the undersigned (the “Borrower”) to
secure Borrower's Note to SOMERSET) INVESTORS CORP. DBA SOMERSET
MORTGAGE BANKERS

[Property Address}

1-4 FAMILY COVENANTS, |it addition fo the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:

A. ADDITIONAL PROPERTY SUBJECT TO THE SECURITY INSTRUMENT, In
addition to the Property described in Security Instrument, the following items now or hereafter
attached to the Property to the extent they are fixtures are added to the Property description, and
shall also constitute the Property covered by the Security Instrument: building materials,
appliances and goods of every na whatsoever now or hereafter located in, on, or used, or
intended to be used in connection With the Property, including, but no? Hmited to, those for the
purposes of supplying or distributing heating, cooling, electricity, ges, water, air and light, fire
prevention and extinguishing appatatus, security and access control apparatus, plumbing, bath
tubs, water heaters, water closets, sinks, ranges, stoves, refrigerators, dishwashers, disposals,
washers, dryers, awnings, storm Windows, storm doors, screens, blinds, shades, curtains and
curtain rods, attathed mirrors, catjinets, paneling and attached floor coverings, all of which,
including replacements and additians thereto, shall be deemed to be and remain a part of the
Property covered by the Security Instrument. All of the foregoing together with the Property
described in the Security Instrument (or the leaschold estate if the Security Instrument is on a
leaschold) are referred to in this 1-4 Family Rider and the Security Instrument as the “Property,”

 

   

MULTISTATE 1-4 FAMILY RIDER—Faanle Nae/Froddle Mac UNIFORM INSTRUMENT Form 3170 141

Dol (page lof? page:
DOCUREMLe VIX 10/10/2004 «lof y

 

39 of 174

(Assignment of Rents) —-LOAH WO. 1 Pe
MIN:

eting the Property described in the Security Instrument and located
VyOor

(FILED: BRONZ- COUNTY CLERK-08

NYSCEF DOC. NO.

1

PIS AR tS G3 Fx ByPs/20 Page 3&mbeb0Qio. 36469/2019E

RECEIVED NYSCEF: 08/29/2019

B. USE OF PROPERTY; COMPLIANCE WITH LAW. Borrower shall not seek, agree

to or make a change in the use o:
agreed in writing to the change. Bo}

 

 

requirements of any governmental
C, SUBORDINATE LIENS
any lien inferior to the Security Insts
prior written permission.
D. RENT LOSS INSURA
addition to the other hazards for whi
E. “BORROWER’S RIGI
F. BORROWER'S OC
writing, Section 6 concerning Borroy
G, ASSIGNMENT OF LE
assign to Lender all leases of the P:
of the Property, Upon the assignm
the existing Jeases and to execute ne’

   
   
    
   
   

the Property or its zoning classification, unless Lender has

rower shall comply with all laws, ordinances, regulations and
ody applicable to the Property.

Except as permitted by federal law, Borrower shall not allow
ment to be perfected against the Property without Lender’s

‘CE, Borrower shall maintain insurance against rent loss in
h insurance is required by Section 5.
TO REINSTATE” DELETED. Section 19 is deleted.

IPANCY. Unless Lender and Borrower otherwise agree in

“s occupancy of the Property is deleted.
ES. Upon Lender's request after default, Borrower shal!

eperty and all security deposits made in connection with leases

ty

at, Lender shall have the right to modify, extend or terminate

leases, in Lender's sole diseretion. As used in this paragraph

G, the word “lease” shall mean “sublease” if the Security Instrument is on a leasehold,

H. ASSIGNMENT OF R

POSSESSION. Borrower absolute)}

Tents and revenues (“Rents”) of the

payable. Borrower authorizes Lendet

tenant of the Property shall pay the
receive the Rents unti) (i) Lender ha
the Security Instrument and (ii)

paid to Lender or Lender’s agent,
not an assignment for additional sect

* If Lender gives notice of defp

NTS; APPOINTMENT OF RECEIVER; LENDER IN
and unconditionally assigns and transfers to Lender all the

Property, regardiess of to whom the Rents of the Property are

  
  
   
  
  

or Lender’s agents to collect the Rents, and agrees that each
ents to Lender or Lender’s agents. However, Borrower shall
given Borrower notice of default pursuant to Section 22 of

der has given notice to the tenant(s) that the Rents are to be
iis assignment of Rents constitutes an absolute assignment and

ty only.
ult to Borrower: (i) all Rents received by Borrower shall be

held by Borrower as trustee for the benefit of Lender only, to be applied to the sums secured by the
Security Instrument; (ii) Lender shall be entitled to collect and receive all of the Rents of the
Property; (iii) Borrower agrees that each tenant of the Property shall pay al] Rents due and unpaid
to Lender or Lender's agents upon Lender’s written demand to the tenant; (iv) unless applicable
law provides otherwise, all Rents collected by Lender or Lender’s agents shall be applied first to
the costs of taking control of and managing the Property and collecting the Rents, including, but
not limited to, attorney’s fees, réceiver’s fees, premiums on receiver's bonds, repair and
maintenance costs, insurance premiums, taxes, assessments and other charges on the Property, and
then to the sums secured by the Security Instrument; (v) Lender, Lender’s agents or any judicially
appointed receiver shall be liable to account for only those Rents actually received; and (vi) Lender

    

shall be entitled to have a receiver
collect the Rents and profits derived
of the Property as security.

If. the Rents of the Property

appointed to take possession of and manage the Property and

    
  
 

from the Property without any showing as to the inadequacy

are not sufficient to cover the costs of taking control of and.

managing the Property and of collecting the Rents any funds expended by Lender for such

purposes shall become indchtedness

pursuant to Section 9.
Borrower represents and war
the Rents and has not performed,

exercising its rights under this parageap

Lender, or Lender’s agents os
upon, take control of or maintain the

However, Lender, or Lender’s agents

of Borrower to Lender secured by the Security Instrument

   
 

ants that Borrower has not executed any prior assignment of

and will not perform, any act that would prevent Lender from

h.

a judicially appointed receiver, shall not be required to enter
Property before or after giving notice of default to Borrower.
or a judicially appointed receiver, muy do so at any time

MULTISTATE 1-4 FAMILY RIDER—Fannic Iae/Freddic Mac UNIFORM INSTRUMENT Form 3170 U0

DOCURAA2
BOCUMAZ. VIX 10/10/2003

 

trage 2of] pages)

40 of 174
 

(FILED: BRON COUNTY CEERK 6 8 PUG DOTS 63 F9T p_PS/20 Page 3a wdHODO. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

vf | when a default occurs, Any epplication of Rents shalf not cure or waive any default or invalidate
‘ any other right or remedy of Lender, This assignment of Rents of the Property shall terminate
when all the suns secured by the Security Instrument are paid in fill.

i, CROSS-DEFAULT PROVISION. Borrower's default or breach under any note or
agreement in which Lender has an {interest shall be a breach under the Security Instrument and
Lender may invoke any of the remedies permitted by the Security Instrument.

| BY SIGNING BELOW, Barrower actepts and agrees to the terms and provisians contained in this 1-4 Family

 

 

 

{ | MULTISTATE 1-4 FAMILY RIDER—Faanie iiae/Freddie Mae UNIFORM INSTRUMENT Form 3170 1/01

DOCURIAY
DOCUAIAS-V¥K 10/10/2003 tboge jafi pages)

 

41 cof 174
 

(FILED: BROWS COONEY EE ERESO o PIOT OUTST Os PIE BHPE/20_ Page 4Ambt0G0. 26269/2019H

 

 

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019
BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Fixed/Adjustable Rate Rider.
.” DATE -
a
- DATE -
MULTISTATE FIXED/ADJUSTABLE RATE RIDER—WSJ Grie-Vear LIBOR— Single Family—Fansle Mss Uniform Jactrument Farm jis? a
ROCHA vex 12/03/2002 Page 4 of 4

 

42 of 174
 

 

 

NYSCEF DOC. NO. 1 _ , RECEIVED NYSCEF: 08/29/2019

BY SIGNING BELOW, I accesit and agree to the promises and agreements ae i pages [ through
13 of this Security Instrument and in any Rider signed by me and recorded with it.

 

NEW YORK-~Single Family—Fannie Mee/Freddie Viac UNIFORM INSTRUMENT Form 3033 1/01
BSSHERY rx 30/18/2002 (Page 14 of 15 pages)

 

43 of 174
 

(FILED: BRONX COUNTY CLERK 68

NYSCEF DOC. NO. 1

[Space

STATE OF A¢rc02 Yor #

On the Zt

day of wen Cc

PROT EOL S7 03 FHIC BHPS/20 Page 42mheOWO. 36469/2019E

RECEIVED NYSCEF: 08/29/2019

Below This Line For Acknowledgment)

Countyof Masse

inthe year Zewsdf before

me, the undersigned, a notary public in and for said state, personally appeared

personally known to me or proved to me
is (are) Lie to the within instrume

the person thon bebalf of which the indiy

NEW YORK-Single Family—Fannie MuciFredale
BOSHRUT Sex 10/30/2002

lon the basis of salisfactory.evidence
! nt and
capacity(ies), and that by

ane Ch a lef Kt

to be the individual(s) whose name(s)
acknowledged to me that fe, executed the same in
Diy signature(s) on the instrument, the individual(s) or
idual(s} acted, executed the instrument,

J pyle Anh

Notary Public oe

CAPO, L. CIPRIANO
Norary Pulte. State of Naw Yors
My 4728704
Quandgd re TT lk County
Semonason Eeoues June 20, 20 4,

Mae UNIFORM INSTRUMENT
(Page 15 of 15 pages)

Form 3033 1/01

 

44 of 174
oO s408/20 Page 4armbrhO®o. 36469/2019E
RECEIVED NYSCEF: 08/29/2019

 

 

NYSCEF DOC. NO. 1

|
I
I
;

 

 

OFFICE OF THE CITY REGISTER

i | | This page is part of the instrument. The City
Register will rely on the information provided
| by you on this page for purposes of indexing
( | this instrument, The information on this page
will control for indexing purposes in the event

| | of any conflict with the rest of the document. 200703 1401532001001E9338
; RECORDING |AND ENDORSEMENT COVER PAGE PAGE 1 OF 19
| | Document ID: 2007031401532001 Document Date: 02-13-2007 Preparation Date: 03-14-2007

Document Type: MORTGAGE
| Document Page Count: 17

NYC DEPARTMENT OF FINANCE

 

 

 

 

 

 

 

PRESENTER: RETURN TO:
: BELLE ABSTRACT CORPORATION/PICK-UP COUNTRYWIDE HOME LOANS INC
| | RSR MS SV-79 DOCUMENT PROCESSING
. CHICAGO TITLE INS. CO. PO BOX 10423
21 WALT WHITMAN ROAD VAN NUYS, CA 91410
HUNTINGTON STATION, NY 11746
i | 631-424-2300
1 | PROPERTY DATA
: Borough Block Lot Unit Address
BRONX 5868 656 Entire Lot 5910 TYNDALL AVENUE

to | Property Type: DWELLING ONLY - 2 FAMILY

 

i
| | Cc Ross REFERENCE DATA

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

! CREN_ sor’, Document ID Year Reel __  Page_____s or':- File Number. _
} t :

| PARTIES
, | MORTGAGOR/BORROWER: MORTGAGEE/LENDER:

ALFRED DEL RIO MERS INC

5910 TYNDALL AVENUE P O BOX 2026

i | | BRONX, NY 10471 FLINT, MI 48501
{ | x_Additional Parties Listed on Continuation Page

FEES AND TAXES

| Mortgage Filing Fee:
Mortgage Amount: 5 146,632.33 $ 0.00

i Taxable Mortgage Amount; [3% 146,632.33 NYC Real Property Transfer Tax:
| i Exemption: 3 0,00

‘ TAXES: County (Basic): $ 733.00 NYS Real Estate Transfer Tax:
| | City (Additional: |§ 1,649.25 $ 0.00

Spec (Additional): [$ 0.00 RECORDED OR FILED IN THE OFFICE

TASP: $ 366.50 THE CITY REGISTER OF THE
: ; MTA: $ HO9.80. CITY OF NEW YORK

| NYCTA: $ 0,00 Recorded/Filed 04-25-2007 10:38

Additional MRT: [S$ 0.00 City Register File No.(CREN):
TOTAL: i§ 3/158.55 2007000213373
{ | | Recording Fee: 5 [22.00 A
1 Affidavit Fee: $ 0.00

4 j :
; | ., City Register Official Signature

 

 

 

 

45 of 174
aa 4

408/20 Page 44:mbebO0Gio. 36469/2019F
RECEIVED NYSCEF: 08/29/2019

   

NYSCEF DOC. NO. 1

 

 

 

NYC DEPARTMENT OF FINANCE : 4
| OFFICE OF THE CITY REGISTER |

 

i | 2007031401532001001C91B

RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF 19
| ' ]Document ID: 2007031401532001 Pacument Date: 0213-2007 Preparation Date: 03-14-2007
Document Type: MORTGAGE

 

 

 

; | PARTIES
MORTGAGOR/BORROWER:
OLIVIA DEL RIO
5910 TYNDALL AVENUE
BRONX, NY 1047]

 

 

 

 

 

 

46 of 174
     

    

FILED: BRO

  

 

irr

ui

NYSCEF DOC. NO. 1

 

o

+ AND

\

GN

Afier Recording Retusn To;
COUNTRYWIDE HOME LOANS, INC,
MS SV-79 DOCUMENT PROCESSING

P,O,Box 10423
Van Nuys, CA 92410-0423

Prepared By:

MARCO ORTIZ

M

  

RECEIVED NYSCEF:

$e Tile Plee Boor Recteop beg Wha) mm en

{Doc 1p 4)

ORTGAGE
MIN

WORDS USED OFTEN IN THIS DOCUMENT

 

(A) "Security Instritment." This d
Riders to this document, will be called the “Ss
(B) “Borrower.”

ALERED DEL RIO, AND OLIVIA DEL

whose eddress ig

5910 TYNDALL AVENUES, BRONX, NY
sometimes will b¢ called Borrower" and som
(C} "MERS" is Mortgage Electronic Regisyy
solely ag a nomines for Lender and Lenders
the laws of Delaware, and haa an sddrexs ang
(888) 679-MERS, FOR FURPOSES
MORTGAGEE OF RECORD,

(D) “Lender,”

COUNTRYWIDE HOMB LOANS, TNC.
will be called “Lender.” Lender is a
CORPORATION

under the laws af NER YORK

4500 Park Granada MSN# SVB-314
) "Note," The note signed by Rorrawer tn}
‘The Note showa that I owe Lender

ONE HONDRED FORTY SIX THOUSAND

Dollars (0.8, § 146, 632.33
promistd lo pay this debt in Periodic Paymen

Sectiom Blook:

which is dated FEBRUARY 13, 2007, together with ali
-ourity Insinament."

RIS

10871

etioves simply "I" or "ms,"

ption Systeme, Inc, MERS ig 3 separate corporation that is acting

successors and assigns, MERS is orgartized and exiating under

telephone number of P.O, Box 2026, Flini, MI 48501-2026, tel,
RECORDING THIS MORTGAGE, MERS IS THE

which exists

Lender's addresa is
Calabasas, CA 91302-1613 :
Hdated FEBRUARY 13, 2007 —, will he called the “Nate.”

SIX HUNDRED THIRTY IWO and 33/100

} plus interest and other amounts thet may be payable. J have
ig ond to pay the debiin fullby MARCH 01, 2037

Lat Unit

NEW YORK. Single Family Fannie Mae/Freddie ac UNIFORM INSTRUMENT WITH MERS

ED -caintvy cscs cht cowayey “P
GONVIVA

Paga (of 13

pena Sen Ip eaersaat Form 3083 1/01

 

47 of 174

BMLS/20 Page 4&mhrbO@o. 36469/20198

08/29/2019

 
8/20 Page 4G@bthOG@o. 36469/2019F

 

 

FILED: BRO 8 03:
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019
+
‘ SO poc ID #:

(F) “Property.” The property that is desctibad below in the section tit led "Description of the Property,” will

be called the “Property,”

THE PREMISES ARE IMPROVED OR ARK TO BE IMPROVED BY A ONE OR THO ‘

FAMILY RESIDENCE OR DWELLING ONLY.

hy the Note, plus interest, any prepayment charges and

(G) "Loan." The “Loan” means the debt ¢'
late charges dus under the Note, and all suas
(B) "Sums Secured.” The amounts deecci

Rights in the Property” sometimes will be‘cal

  

  
  
 

¢ under this Security Instrument, plus interest.
‘below in the section titled "Borrower's Transfer to Lender of

led the "Sums Secured.”

(Q “Riders, All Ridera attached to this Securicy Instrument that are signed by Borrower will be called

“Riders,” The following Riders are to be sim

[_...| Adjustable Rate Rider Candomi
[__| Balloon Rider Planned
L_] VA Rider Biweekly

(J) "Applicable Law." Al) controlling appli
administrative rules and orders (that have
judicial opinions will be called “Applicable
(K) "Community Assocation Does, Fees, 3

‘by Borrower (check-box as applicable}:

  
   
    

ium Rider |_| Second Home Rider
nit Development Rider LX] 1-4 Family Rider
yiment Rider L_] Ouneris) (specify)

ble federal, state and focal statutes, regulations, ordinances and
effect of Jaw) ax well as al) applicable final, non-appealable,
iw."

Ansessments,” All dues, fees, assessments and other charges

that are impoxed on Borrower or the Propefty, by a condominium associalion, homeowners association or
similar orgariization wil) be called "Commanity Association Dues, Pees, and Asressments,”

(L) “Electronic Faods Transfer.” "Electronic Funds Transfer" means any transfer of money, other than by
check, draft, or similar paper instrument, jwhich ia initiated throvgh an electronic terminal, telephonic
instrument, computer, or magnetic tape so 44 to order, instruct, or authorize a finericial institution to debit or
credit an account, Some comimon examples af an Elecuronic Funds Transfer are point-of-sale wanafers (where
a cand such as an asset or debit card in used fia merchant), automated teller machine (or ATM) transactions,

 
 

transfers initated by @lephone, wire renst
(hf) "Escrow Hems.” Those tems that ae
(N) “Miscellancaus Proceeds." "Mixcellan
damages, of proceeda paid by any third party,

and automated clearinghauss transfers.

scribed in Section 3 will be called "Escrow Items."

pous Proceeds" means any compensation, settlement, award of
(other than Insurance Proceeds, as defined in, and paid under the

   

coverage described in Section 5) for: (i) damigge to, or destruction of, the Property: (ii) Condemmation or other

taking of sll or any part of the Property]

‘Gii) conveyance in Sieu of Condemnation or sale to avoid

Condemnation; or (iv) misrepresentations of,|or omissions as to, the value and/or condition of the Property, A
taking of the Property by any governmental authority by eminent domain is known as "Condemnation."

(0) "“Morignge Insorante.” “Mostgage
nonpayment of, or default on, the Loan,

Insurance” means insurance protecting Lender against the

(P) “Periodic Payment." ‘The regularly scheduled amount due for ()) principal and interest under the Nate,

and (it) any amounts under Section 3 will be
(Q) “RESPA.” "RESPA" means the Real

and its implementing regulation, Regulation
time, or any additional ar successor legislati:
this Security Instrument, "RESPA” refers to
"federully related mortgage Joan” even if th
under RESPA,

balled “Periodic Payment.”

tate Setlement Procedures Act (12 U.S.C. Section 2601 el seq.)
Q4 CER, Part 3500), as they might be amended from time to

0 of regulation that governs the same subject matter. As used in

all requirements and restrictions that are imposed in regard to a

¢ Loan does not qualify as a “federally related mortgage Joan”

BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY
I mortgage, grant and convey the Property to MERS (olely as nominee for Lender and Lender's

Successors in interest) and its successors in

interest subject to the lenms of this Security Inswument. This

means that, by signing (his Security Instrumsto}, Fam giving Lender those rights that are atated in this Security
Instrument and also.those rights that Appliedbls Law gives to lendern who hold martgagés on real property. I

am giving Lender these rights to protect Len
(A) Pay all the amounis that I owe Lender
extensions and modificatians of the Nole:
(B) Pay, with interest, any armounts that Led
the Property and Lender's rights in the Prope:
{C) Keep ali of my other promises and agree)
‘T understand and agrees that MERS he
Insteument, but, if neceasary to comply wi
Buccesors end assigns) has the right:
(A) to exervixe any or all of those righis,
Property; and
(B) to lake any action required of Lender ih
Inslument,

BD sayy) oso, CHL (ons)

e¢ from possible losses that might result if ] fail to:
ns Stated in the Note including, but not limited to, all renewals,

det spends under this Security Insuument to protect the value of
ty; and

mens under this Security Instrument and the Note.

lds only legal title to the rights granted by me in this Security
Ih Jaw or custom, MERS (as nominee for Lender and Lender's

including, but not limited to, ihe right to foreclose and sell the

eluding, but not timited to, releasing and canceling thix Security

Page 2 of 13 Form 3033 1/01

 

48 of 174
 

(FILED: BRONX COUNTY CLERK

NYSCEF DOC. NO.

1

 

Bi08/20 Page 4ambrhOGo. 36469/20198

 

DOC ID F Sameera

DESCRIPTION OF THE FROPERTY
I give MERS fights in the Property deecrjbed in (A) Utrough (G) below:

(A) The Property which is located at
5910 TYNDALL AVENUE [Stree]
BRONX [Ciky, Town of Village), New York
10471 [ZipCode], This Property ig in | BRONX ‘ County,
It has the following legal descriptian:
As per legal description attachad hereto and made a part hereof. Being

the same prenises conveyed to the mortgagor(s) harein by deed from Diana
McGonnell, dated 12/17/57 cecorded 2/18/98 in Reel 1530 page 104.

(B) All buildings and other improvements thit are located on the Property described in subsection (A) of this

section;
(C) All rights in other property that I have as

bwner of the Property described in gubsection (A) of thia nection,

These rights are known as "sasements and appurtenances attached wo the Praperty;*

(D) All rights that ] have in the land which
described in subsection (A) of this section:
(E) All Gixtures that are now or in the future!
this section;

) All of the rights ond property described #
future; and

(G) All replacements of or additions to ihe }
and all Insurance Proceeds for lass or dans
subsections (A) through (F) of this section,

BORROWER'S RIGHT TO MORTGA:
TO DEFEND OWNERSHIP OF THE PR!

I promise that; (A) J lawfully own the
Property 19 Lender; and (C) there are no ow
which are of public record,

I give a general warranty of title to Le
which Lender suffers because someone ath
promiss that I have. 1 promise that J will d

Ties in the ateets or roads in front of, or next to, the Property
will be on the Property described m subsections (A) and (B) of

h subsections (B) through (2) of this section that I acquire in the

 

Property described in subsections (8) through (F) of this section
to, and all Miscellancaus Proceeds of the Property described in

 
  
  

E THE PROPERTY AND BORROWER'S OBLIGATION
PERTY

roperty; (B) I bave the right to mortgage, grant and convey the
tending claims or charges againat the Property, except for those

rider, This means that] wilh be fully responsible for any losses
er than myself has some of the rights in the Propezty which I
fend my ownership of the Property against any claims of such

 

nights.

PLAIN LANGUAGE SECURITY INSTRUMENT

This Security Instrument contains pro

mines and agreements that are used in real property security

instruments all over the country, It also contpins other promises and agreements that vary in different parts of

the country, My pramises and agreementa ary

COVENANTS
I promise and | agree with Lender as fo
1, Borrower's Promise (o Pay. J will

plated in “plain language,”

lows:
pay to Lender on time principal and interest due under the Note

and any prepayment, Inte charges and other amounts due under the Note. I will also pay all amounts for
Escrow Items under Section 3 of thia Securty Instrument

Payments due under the Note and this

Security Instrument shall be made in U.S. currency. If any of my

payments by check or other payment insirument is retumed to Lender impaid, Lender may require my
payment be made by: (a) cash; (b) money onder; (c) certified cheek, bank check, leasurer's check or cashier's
. cheek, deawn upon an institution whose deposits are insured by a federal agency, instrumentality, or entity; or

(d) Electronic Funds Transfer,

 

Payments are deemed received by L
another location darignated by Lender wn

idee when received al the location required in the Note, or al

Section 15 of this Security Instrument, Lender may retum or

accept any payment or partial payment if iis for an amount that is less than the amount thet is then due. If

Lender accepts a lesser payment, Lender m.
and does not waive any of its rights. Lend

refune ta accept a Jesser payment that I may make in the future
is not obligated to apply such lesser payments when it accepts

such paymeny. If interest on principal acqrues as if all Periodic Payments had been paid when due, then
Lenier need nor pay imerest on unappticd fords. Lender may hold such vaapplied funds until I make
payments to bring the Loan current. fT dd’not do so within a reasonable period of time, Lender will pither

SD nainry) (ose) CHL (08/08) Page Sut t3 Form 3033 1/01

 

49 of 174

RECEIVED NYSCEF:

08/29/2019
 

(FILED: BRONXSCOUNTY IGEERKSO 8 PROV RU1 Ss’ 3 Faye BHNS/20 Page 4&8: 9PROG0. 36469/2019E

NYSCEF DOC. NO.

 

 

1

FOR

tONVEYANCING

ONLY

.

BELLE ABSTRACT CORP.

Title Na.

 

SCHEDULE A

ALL that certain plat, piece or parcel of land, situate, lying and being in the Borough
and County of Bronx, City and State of New York, more particularly bounded and
described as follows:

BEGINNING at a point on the Hasterly side of ‘Tyndall Avenue, distant 125 feet
Northerly from the corner formed) by the intersection of the Easterly side of Tyndall
Street with the Northerly side of West 259th Street;

THENCE Northerly along the Eastesly side of Tyndall Avanue, 30 feet;

THENCE Easterly paralle] with the Northerly side of West 259th Street, 95 feet,
THENCE Southerly parallel with thy Basterly side of Tyndall Avenue, 30 feet;

THENCE Westerly parallel with thg Northerly side of West 259th Street, 95 feet to the
point or place of BEGINNING.

SUBIECT to a driveway easement or right of way for pedestrian and private motor
vehicles over the most Southerly [four feet of the premises hereinabove described,
Together with the benefxs of a driveway easement for pedestrian and private motor
vehicles over the moat Northerly four feet of the premises adjoining on the South.

Tha policy to ba issued tinder this report will Insure the title to such bulldings and
Improvements sracted on the premisas whioh by Inw consthuta real property.

TOGETHER with all the right, ttle and Interast of the party of tha first part, of, in and to
the Jand lying in the straat In front of and adjoining sald premises,

 

50 of 174

RECEIVED NYSCHF:

08/29/2019
 

mp8/20 Page 49rmbHOGio. 36469/2019E
08/29/2019

 

(FILED: BRONRSCOUS
NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

poc xp 4 : iii

apply such funds or return them to me. In thejevent of foreeloaure, any unapplied finds will be applied to the
outslanding principal balance immediately prior to foreclosure, No offset or claim which J might have now or
in the furure against Lender will relieve mel from making payrnenis due under the Note and this Security
Instrument or keeping all of my other promises and agreements secured by this Security Insirumnent.

2. Application of Borrower's Paymehis and Insorance Proceeds. Uniess Applicable Law or this
Section 2 requires otherwise, Lender will apply cach of my payments that Lender accepts in the following
order:

First, to pay interest dus under the Nate;
Next, fo pay principal due under the Note; anc
Next, to pay the amounts due Lender under Section 3 of this Security Instrument.

Such payments will be applied to exch Periodic Payment in the order in which it became duc,
Any remaining amownts will be applied aa follows!

First, to pay any ‘ate charges;

a ‘

 

  

Next, to pay any other arnopnts due under thi
Next, to reduce the principal balance of the

If Lender receives a payment from me
pay any late charge duc, the payment may

   
    

Secunty Insicument; and

He

a late Periodie Payment which includes a sufficient arnount to
applied to the fals Periodic Payment and the fate charge, If more

, than one Periodic Payment is due, Lender my apply any payment received from me: First, to the repayment
of the Periodic Payments that are due if, and/{o the oxtent thet, each payment can be paid in full; Next, to the
extent that any excess exists after the payment: is applied to the full payment of one or more Periodic
Payments, such excess may be applied to anyjlate charges due.

Voluntary prepayments will be applied as follows: First, to any prepayment charges; and Next, as
described in ihe Note.

Any application of payments, Insurancé. Proceeds, or Miscellaneous Proceeds to principal due under the
Note will not extend or postpone the due jdate of the Periodic Payments or change the amount of (hore
payments.

3, Monthly Paymenis For Taxes And

(a) Borrower's Obligations.

J will pay to Lender al] amounts to pay for taxes, ansessments, Water charges, newer rents and
other similar charges, ground lessehold paympenta or rents (if any), hazard or property insurance covering the
Property, flood insurance (if any), and any pequired Mortgage Insurance, or a Losa Reserve as desaribed in
Section (0 in the place of Mortgage Insurance, Each Periodic Payment will include an amount to be applied
toward payment of the following items which are called "Escrow Items:;”

(1) The taxes, asnessmeénts, water charges, sewer rents and other similar charges, on the Property which

under Applicable Law may be superior|to this Security Insirumeni as a Lien on the Property. Any ¢lsim,

demand or charge that is made against property because an obligation hag aot been fulfilled is known as

a “Lien;”

(2) The leasehold payments or ground rents on-the Property (Gif any);

(G3) The premium for any and all insurance required by Lender under Section 5 of this Security

Insuument;

(4) The premium for Mortgage Insurantes (if any);

(5) The amount [ may be required ote Lender under Section 10 of this Security Instrument instead af

  
  
  
 
    

asarance,

ihe payment of the premium for Mociggge Insurance (if any); and

(6) If required by Lender, the amount for eny Community Assoclaion Dues, Pees, and Assesiments,

After signing the Note, of at any time daring iis erm, Lender may include these amounts 4s Escrow
lterns, The monthly payment I will make far Escrow Kems will be based on Lendey’s estimate of the annval
amount required, :

Twill pay al] of these amounts to Lend
unless Applicable Law requires otherwise.
Payments of principal and interest are due injder the Note.

The amounts that I pay to Lender for s# Ieems under this Section 3 will be called “Escrow Funda," ]
will pay Lender the Escrow Funds for Bserpiy Items unless Lender waives my obligation to pay the Escrow
Funds for any or all Escrow Items, Lender may waive my obligation to pay 9 Lender Escrow Funds for any or
all Escrow Items at any time. Any such wpiver must be in writing, In the event of such waiver, I will pay
directly, when and where payable, the amounts due for any Excrow Items for which payment of Escrow Funds
has becn waived by Lender and, if Lendey requires, will promptly send to Lender receipts showing such
payment within such ime period as Lender require. My obligation to make such payments and to provide
receipts will be considered to be a promise and agreement contained in this Security Instrument, as the phrase
“promises and agreements” is used in Sextipn 9 of this Security Instrument. If 1am obligated to pay Eaccow
Ttems direclly, pursuant to 4 waiver, and J fail to pay the amonnt due for an Escrow Item, Lender may pay that

ruriess Lender tella me, in writing, that ] do not have ta do so, or
1 will make these payments on the same day that my Periodic

 

 

amount and 1 will then be obligated under
may revoke the waiver as to any or ull Esery
15 of this Security Instrument and, upon
amounts, that are thert required under this S:

bur BAINY) (0508) CHL (08/08)

Section 9 of this Security Instrument to repay to Lender, Lender
pw lems at any time by a notice given in accordance with Section
the revocation, J will pay to Lender all Escrow Funds, and in
clon 3,

 

Page dof 13 Form 2033 1/01

 

51 of 174
 

(FILED: BRONRS COUNTY CLERKS6 8 PIO IOTS 03 FIT BMPS/20 Page SUmbGOO0. 36469/20198

NYSCEF DOC. NO.

 

 

1

“of Esctiw Fundy held by Lender exeseds ing

RECHIVED NYSCEF:

DOC ID Fr

1 promise to promptly xend tc Lender my notices that J receive of Escrow Jtem amounts to be paid.

Lender will estimate from time to time the
assessmenis and bills and reasonable extimares
unless Applicable Law requires Lender to vse

donount of Escrow Funds I will have to pay by using existing

of the emount T will have to psy for Escrow lems in the future,
analher method for determining the amaumt } am to pay.

Lender may, at any time, collect and hpld Escrow Funds in an amount sufficient to permit Lender to

apply the Ererow Funds at the time specified
Escrow Funds Lender can at any time colleci
amount a lender could require under RESPA,
the tobi] amount of Escrow Funds Lender ean
hb) Lender's Obligailons.
Lender will keep the Escrow Funds in @

banking Institution, Lender may hold the Ess,
Ttems ho later than the ime aliawed under RE
charge, nn dntual accounting of the Escrow Fj
from he Bxcrow Funds and the reason {ar eal
Lender may not charge me for holding 4
Excrow Items, for making a yearly analysis of
and lolaling assessments and bills, However
interest on the Escrow Funds and if Applicabl
Fequired lo pay ms any interest or eumings|
writing that Lender will pay interesc on the
interest on the Escrow Funds, .
(c) Adjustenta to the Bacrow Funds.
Onder Applicable Law, there ig n limit

Lender ioaccount 1 me in a epecial mariner f

Tf, ut any time, Lenier has not received
when the payments are due, Leader may tell i
Lender whatever additional amount is n
number of payments will not be more than 2

When I have paid all of the Sums Secu;
then being held by Lender,

4, Borrower's Obligation to Pay Char
water charges, sewer rents and other similar ¢
the Property and that may be superior two this

imdet RESPA. Applicable Law puts limiis on the total amount of
pnd hold. This tolal ernount cannot be more than the maximum
{there ja another Applicable Law that imposes a lower limit on
collect and Hold, ler Wil) be Wmited to the fower amount

savings or banking insiitution which has its deposite Mmsured by a

“federal apency, instrumentality, oc eatity, or in any Federal Home Loun Bank. If Lender is such a savings or

iow Funds, Lendey will use the Escrow Funds 10 pay the Escrow
ESPA or other Applicable Law, Lender will give to me, without
unds. That accounting will show all additions to and deductions
ndeduction,

Ir keeping the Escrow Funds, for using the Escrow Funda to pay
my payment af Escrow Funds or for receiving, or for verifying
Lender may charge me far these services if Lender pays me
le Law permits Lender to make such a charge. Lender will not be
on the Escrow Funds unless cither (1) Lender and J agree in
Escrow Fonds, ar (2) Applicable Law requires Lender to pay

bn the amount of Hscrow Furkis Lender may hold, If the amount
limit, then there will be an excess amount and RESPA requires
pr the excess amount of Escrow Funda,

enough Escrow Funds to make the payments of Escrow Items
ne in writing. tha an additional amount is necessary. I will pay to
to pay the Escrow tems when the paymonts are due, bul the

Lender will promptly refund to me any Escrow Fumds that are
mes, Amesarmenia And Claims. I will pay all taxes, assessments,

Hharges, and any other charges and finer that may be imposed on
Security Instrument. J will also make grovnd rents or payments

duc under my lease if I am a lenant on the Property and Community Association Duss, Fees, and Asseasmentt

(if any) due on the Proparty. If these Reng

are Escrow Items, J will do this by making the payments as

described in Section 3 of this Security instroynent. In this Security Instrament, the word “Person™ means any
individual, organizalion, governmental euthowty or other party,

1 will peomptly pay or sausfy ell Lichs
Instrment. However, this Securicy Instramey

s againat the Property that may be superior to this Security
i does Tot require me to satisfy a superior Lien if: (a) J agree, in

 

writing, Wo psy the obligation which gave rine ta the superiar Lien and Lender approves the way in which I

agree (o pay that obligation, but only 60 hang

as 1 ein performing such agreement: (b) in good faith, I angus or

defend against the superior Lien in 2 law2uit he that in Lender's opinion, during the Jawault, the rupérior Lien

may not be enforced, but only until the la

it ends; or (c) J secure Grom whe holder of thar other Lien an

agreement, approved in writing by Lender, thacthe Lien of thin Security Instrument is supecior to the Lien held
by thar Person. 1f Lender determines that my part.of the Proporty in subject to a superior Lien, Lender may

give Borrower a notice {identifying the aupesi
Bonowes shall pay or satisfy die euperior Lie

t Lien, Widiin 10 days of the date on which the notice is given,
ar take one or more of ths actions mentioned in this Section 4.

Lender alac may require ma to pay aong-time charge for an independent real estate lax reporting service

used by Lender in connectian with the Loan
charge.

5. Borrower's Obligation to Maintaln|]

Or property insurance to cover al] buildings]

unfens Applicable Law doos not permit Lender ta make puch a

Razord Insurance ar Property Insurened, | will obtain hazard
end other improvements that How aré, or jn the fisture will be,

located on the Property. The insurance will cyver loss or damage cauned by fire, hazards normally covered by

"Extended Coverage” hazard insurance polit
including, but not limited to certhquakes and

 

‘ive, and any other hazards for which Lender requires coverage,

‘Hoods. The insurance will be in the amounts (including, but nol

limited to, deductible levels) and for the periods of time required by Lender. What Lender requires under the
last sentence can change during the term us ‘Loan. I may choose the Insurance company, but my choice is
Le

subject to Lender's right to disapprove,
yeasimable, Lender may require me lo

ler may not disapprove my choice unless the disapproval is
either (#) a ont-lime charge for flood zone determination,

Gertificalion and tracking services, or (b). alend-time charge for flood zone determination and certification
nervices and subsequent charges each Lime retnappinga or similar changes ocour which reasonably might affect
the fload zone determination or cectlfieatlan JIC 1 disagree with the Dood zone determinalion, Imay request the
Federal Emergency Management Agency If review the Mood zone determination and I promise to pay any
ices charged by the Federal Emergency Manazement Agency for its review.

If T fail to maintain any of the inguride coverages described above, Lender may obtain insurance
coverage, at Lender's option and my expend. Lender is under no obligation to purchase any particular type or

BD raw (usas] CHL (08/05) Page 5 af t3 Form 3032 4/01

 

52 of 174

08/29/2019
 

(FILED: BRONESCOUNTY GZERESO 8 POST HUIS 03 FIG BHPS/20 Page SiwhHOG0. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

‘ , poe ID 4;

amoimt of coverage. Therefore, such coveruge will cover Lender, bul might oc might not protect me, my
equity in the Property, or the contents of te Property, againal any risk, hazard or liabiSicy and might provide
Breater or leaser coverage than was previouply in effect. I acknowledge that the cost of the insurance Coverage
pO obiained might significantly exceed the cost of insurance that 1 could have obtained. Any amounts
disbursed by Lender under this Section $ will become my additional debt secured by thin Security Insirament,
These amounts will bear interest at the interest rate net orth in the Note from the date of disbursement and will
be payable with such intereat, upon natice from Lender to me requesting payment,

All of the insurance policies and renewals of those policies will include what is known as a “Standard
Mortgage Clause” to protect Lender and will name Lender a5 mortgagee and/or as an additional toss payee.
The form of all policies aad renewals will be acceptable (o Leader. Lender will have the right to hold the
policies and cenewal certiftcntes. If Lender tequirea, 1 will prompiy give Lender all receipts of paid premiums
and renewal natices that ] receive.

Hf 1 obtain any form of insurance coverage, not otherwise required by Lender, for damage io, or
destruction of, the Property, such policy will include a Standard Mortgage Clause and will name Lender as
mortgagee and/or as an additional Joss payep.

If there is a loss or damage to the Property, 1 will promptly notify the insurance company and Lender, IfI
do nol promptly prove to the insurance company that the Joss or damage occurred, then Lender may do so.

The amount paid by the insurance compsny for loss or damage to the Property is called “Insurance
Proceeds.” Unlese Lender and I otherwise agree in writing, any Insurance Proceeds, whelher or not the
undedying imsurance was required by Landes, will be used to repair or (0 restore the damaged Property unless:
(a) it is not economically feasible to make the repairs or restoration; (b) the use of the Insurance Proceeds for
that purpose would Jessen the protection given to Lender by ihis Security Instrument: or (c) Lender and 1 have
agreed in writing not fo use the Iisurance|Proceeds for that purpore. During the period that any repairs or
restorations aré being made, Lender may hold any Insurance Proceeds until i hes had an opportunity to
inspect the Property to verity that the cepalt work hes been completed to Lender's satisfaction. However, thin
inspection will be done promptly, Lender imay make payments for the repairs and restorations in a single
payment or in a series of progress paynient} as the work is completed. Unless Lender and I agree otherwise in
writing or unless Applicable Law requires offterwise, Lender is not required to pay me any interest or cammga
on the Insurance Proceeds, J will pay for say public adjustera or other third parties that I hire, and their fees
will not be paid out of the Insursnes Procéads, If the repair or restoration 1s not econornically Feasible or if it
would lessen Lender's protection under thig Security Instrument, then the Insurance Proceeds will be used ta
reduce the amount that I owe to Lender Under this Security Instrument. Such Insurance Proceeds will be
applied in the order provided for in Section |2. If any of the Insurance Proceeds remain after the amount that I
owe to Lender has been paid in full, the rembining Insurance Proceeds will be paid to me.

If. abandon the Property, Lender may/file, negoliate and atille eny available insurance claim and related
matters, If J do not answer, within 30 day#, o notice from Lender stating that the insurance company has
Offered to setde a claim, Lender may negotiate and settle the claim. The 30-day period will begin when the
Notice if given. In either event, or if vende: equiv the Property under Section 22 of this Security Inatroment
or otherwise, J give Lender my rights to any Insurance Proceeds in an amount not greater than the amounts
unpaid under the Note and this Security Inslrament. I also give Lender any other of my rights (other than the
right to any refund of uncamed premiums that] paid) under all insurance policies covering the Property, if the
rights are applicable to the coverage of the Fropérty. Lender may use the Insurance Proceeds either to repair or
restore the Property or to pay amounts unpaid under the Note or this Security Instrument, whether or not then
due,

 

 

6. Borrower's Obligations to Occupy The Property. I will occupy the Property and use the Property as
my principal residence within 60 days after I sign this Security Instrument. I will continve to oeenpy the
Property and to use the Property as my principal residence for al Jeast one yoar, The one-year period will begin
when I first occupy the Property. However, | will not have to occupy the Property and use the Property 2s my
principal residence within the time frames set forth above if Lender agrees in writing that f do not have to do
50. Lender may nol refuse to agree unless the refura) is reasonable, } also will ppt have tq occupy the Property
and use the Property as my principal regidenes within the lime frames set forth above if extenuating
circumstances exist which are beyond my control,

J. Borrower's Obligations to Maintain And Protect The Property And to Fulfill Any Lease
Obligations,

(a) Maintenance and Protection of the Property.

{ will not destroy, damage or hacm the Property, and J will not allow the Property to deteriomte. Whether
or nol | am residing in the Property, I will keep the Prapecty in good repair so that it will not deteriorate or
decreane in value due to its condition, Unless {¢ is determined under Section 4 af this Security Instrument that
fepair tg nat economically feasible, I wifl promptly repair the Property if damaged to avoid further
deterioration or’ damage. Jf insurance or Condemnation (as defined in the definition of Miscellan¢ous
Proceeds) proceeds are paid because of fogsjor damage w, or Condemnation of, the Property, T will repair or
restore the Property only if Lender has released those process for such purposes, Lender may pay for the
repairs and restoratian out of proceeds in a tingle payment or in a secies af progress payments as the work is
completed. If the insurance or Condemnaiion proceeds are not sufficient to repair or restore the Property, I
promise to pay for the completion af such repair or restoration.

 

BB anny} 0503} CHL (0/05) Page bot 19 Farm 3033 1/01

 

53 of 174
    

   

FILED: BRO

  

cer

NYSCEF DOC. NO.

 

 

1

 

  

RECEIVED NYSCEF:

M08/20 Page S2mbrhOGo. 36469/2019E

08/29/2019

 

voc 1p

Mortgage insurers assess their total risklan all Mortgage Insurance from time to ime. Morigage insurers
may enter inta agreements with other pares to share or change their risk, or to reduce losses, These

agreemenis ae based on terme and cond

that are satisfactory to thé mortgage insurer and the other party

 

 

{or parties) to these api These agi

Tay require ihe morigage insurer to make payments using

any source of funde that the mortgage Insuitr may have avallable (which may include Martgage Insurance

premiuma).
As a result of these agreements, Lende}

any owner of the Note, another insurer, sny rejnsurer, or any

other entity may receive (directly or indirect) amounts that come from 8 poction pf Borrower's payments for

Mortgage Insurance, in exchange for sharing

or changing the mortgage insurer's risk, or reducing losses, If

these apreaments provide that an affillate of Lender takes a shart of the insurer's risk In exchange for s share
af the premiums paid to the insurer, the nmupgement is often termed “captive reinsurance,” I! also should be
understood that: (a) any of thene dgredments/ will not affect the announts (hal Borrower hag agreed to pay for

Mortgage Insurance, or any other tems of th
will owe for Mortgage Insurance, and they!

Loan. These agreemenis will not increase the amount Borrower
will nov cattle Borrower lo any refund; snd (bh) any of these

agreements will not affect the rights Borrower has - if any ~ regarding (he Mortgage Insurance under the

Homeowners Protection Act of 1998 or any
disclosures, (b) to request and obtain cai
Ingurance {eeminated automatically, and/ar (

ex law, These rights may include the right (8) to receive certain
Havion of thé Mortgage Insurance, (c) to have the Mortgage
to receive a refund of any Mortgage Inmurance premiums that

were not eameéd xt the lime of such cartcelatina or wrmination.

 

 

Th, Ag ts About Miscell. Proceeds; Forfebture. All Miscellancous Proceeds are assigned

to.and will be paid to Lender,

If the Property is dumaged, such Miseeiianeours Proceeds will be applied to restoration or repair of the
Property, if (a) the restoration or repair is leconormically feasible, and (b) Lender's security given in this
Sceurity Instrument is not lessened, During such repair and restoralion period, Lender will have the right to

hold such Miscellaneous Proceeds until Le

a has had an opportunity to inspect the Property to verify that

the work has been completed to Lenders saisfaction. However, the inspection will be undertaken promptly,
Lender may pay for the repairs and reaterntian in a single disbursement or in 9 series of progress paymonts as

the work is completed, Unless Lender and

agree otherwise in writing or umless Applicable Law requires

interest to be paid on such Miscellaneous Prococde, Lender wil! not be required to pay Borrower any interest

or camings on tie Miscellaneous Proceeds, Jf
sacurity given in this Security Instrument vw

the restoration or repair is nat economically fcasible or Lender's
ld be lersened, the Miscellaneous Proceeds will bo applied to

the Sums Secured, whether or not then dog, The excess, if any, will be paid co me, Such Miscellaneous

Proceeds will be applied in the order provides

for in Section 2.

In the event of a total taking, destrocii¢m, or loas in value of the Property, the Miscellancour Proceeds

will be apptied to the Sums Secured, whether

w nol then due, The excess, if any, will be paid to me,

Im the event of a partial taking, destroatipn, or logs in value of the Property in which the fair market value
of the Property immediately before the partial iaking, destruction, or Joss in value is equal to or greater than

the amount of the Suma Secured immediatly

before the partial taking, destruction, or foss in value, ihe Sums

Secured will bs reduced by the amount of tha/Mixcellan¢aus Proceeds multiplied by the following fraction: (a)
the cotel amount of the Sumy Secured bmmnpdiuely before the partial taking, destruction, or lose in value

 

divided by (b) the fair market value of the
In value. Any balance shall be paid to me,
In the event af a partial taking, destruc!

peay immediately before the partial taking, destruction, or loss

. Or loss in value of the Property in which the fairy market value

of the Property immediately before the partis} taking, destruction, or loss in valug is fess than the amount of

the Sumy Secured immediately before the

tind taking, destructian, or joss in value, the Miscellencous

Proceeds will be applied to the Sumx Seeuredjwhether or nat the mma are then due,

If T abandon the Propeny, or if, after Lander sends me notice that the Opposing Party (as defined in the
next sentence) offered to make an award to ieile a claim far damages, ] fai) to respond to Lender within 30
days afer the dais Lender givex-iiotice, Lender is authorized ta collect nnd apply the Miscellaneous Proceeds
cither to icstoration af repair of the Property or to the Suma Secured, whether or not then due, “Opposing
Party” means the third party that owes me Migcellanedux Proceeds or the party against whom I have e right of

action in regard to Miscellaneous Proceeds.
T will be in default under this Securit
Lender determines could result in a court cul

Inguremtent if any civil of criminsl action or proceeding that
ng (a) that would require Forfeiture of the Property, or (b) that

cauld damage Lender's interest in the Property or cights under this Seourtiy Insirument, “Forfeiture” is a courl
action to require the Property, or any par pf the Property, ta be given up, I may comccl the default by

obtaining a court ruling that dismisses the ¢
Forfeiture of the Property and also prdvents a

urt action, if Lender determines that this court ruling prevents
y¥ damage to Lender's interest in the Property or rights under this

Security Instrument. If 1 correct the default, 1 will have the right to have enforcement of this Security
Instrument discontinued, ay provided in Seefion 19 of this Security Instrument, even if Lender has required

Immediate Payment in Pull (ax defined in Seb

are sttributabie to the damage. or reduction a
to Lender.

& -sxny) (0504) CHL (pay05)

 

pon 22). The proceeds of any award of claim for damages that
Lantlay’s interest in the Property are assigned, and will be paid,

Paga Hof 13 Farm 3033 1/04

54 of 174
 

(FILED: BRONS° COUNTY CLERK 0 8 POST DOTS G3 FAI BypPs/20 Page SawbeOW0. 36469/20198

NYSCEF DOC. NO.

 

 

 

1

All Misceflaneous Proceeds that gre not
the order provided for in Section 2.

12, Continustion of Borrower's Obilgs

{a) Borrower's Obligations,

Lender may allow me, or a Person who
amount of lhe Periodic Payments, Even if Le
Nole and under this Security Instrament unles

Lender may allow thoac delays or chang
even if Lender is requested not to do ao, Eve)
Cl) bring a lawsuit against me or such 3 Pe
Security Instrument, or (2) refuse to extend ¢
Secured,

{b) Lender's Rights.

Even if Lender does not exercise or anf
Applicable Law, Lender will still have all |
Even if: (1) Lender obtains insurances, pays Id
(2) Lender sccepts paymenta from third Per
amount then due, Lender will have the rig
Payment in Fall of any amounts remaining
Inttrument,

13. Obligations of Borrower And of

RECEIVED NYSCEF:

08/29/2019

 

applied to realoration or repair at the Property will be epplicd int

Hons And of Leader's Rights,

lakes over my rights and obligations, to delay or to change the
Inles does thin, however, I will atif] be fully obligated under ihe
n Lender agrees wo release me, in writing, from my obligations,

ea for me os 4 Pesson who takes over my rights and obligations,
h If Lender in requested (o do so, Lender will not be required to
ritin. for noi fulfilling obligations under the Note or under this
2 for payment or otherwise modify amortization of the Sums

hice any right of Lender under this Security Instrument or under
those rights and may exercise and enforce them in the future,
xen, or pryn Dther claims, charges or Liens agninat the Property;
soma; or (3) Lender acceptin payments in arnounts esa than the
{ under Section 22 below lo demand that J make Immediaic
jo and payable to Lender under the Note and under this Security

Persons Taking Over Borrower's Rights or Obligation, If

more than one Person signs this Security: inaurrent as Borrower, each of us is fully obligated to keep all of

Bonowers promises and obligarions contalne

under this Sécurity Ingiryntent ageing each 0
ne of us ay be required to pay al of the §
that Person is'signing this Security Ineinagen
ihe terms of this Securtiy Ingirumient! (b) that
(c) diet Person sprees that Lender may agrep

in this Secority Instrument, Lender may enforce Lender's rights
us individually or ngeinsl ali of ws together. This means that any
lums Secured, However, if one of us dots not sign the Nove: (0)
only to give that Person's rights tn the Property to Lender under
Person is nat perscnally obligated to pay the Sums Secured; and
& with the othey Borrowers to delay enforcing any of Lender's

rights, ta modify, or make any accommodations with regard to the terms of this Security Instrument or the

Nate without that Person's consent.
Subject to the provisions of Section 18
or obligations under this Security Instrument

F this Security Inatstiient, Shy Peraan who inkes over my rights
n writing, and if approved by Lender in writing, witlnve al} af

my rights und will bs obligated to keep all i my promiiascs and agieementy made fa this Seeuriry, Ineifument.

Borrower will not be released [rom Borrawe
Lander agrees to such release in writing. Any
Security Instrument will have ol of Lender's’
agreements made in this Security Insuument 4

14. Loan Charges. Lender may charge
for the purpoxe of protecting Lender's intez
including, but nat limited to, attomeys" fees,
the fact that this Security Instrument does noi
mean thai Lender cermot charge thar fee. Le
Instrument or by Applicable Law,

Tf ihe Loan is rubject 0 Applicable Lay
finally interpreted mo that the interest or othed
Loan exceed permitted Timits: (a) any such Io
charge to ihe permitted fimit; and (b) any sty
will be refunded to me, Lender may choose (
or by making a direct payment to Borrower,

fs Obligations and Ikabllitier under this Sccurty Inatrument unless
Peron who téken over Lender's rights or obfigétions ander thir
Fights atid will be obligated to keep all af Landes’s promises and
xcepi as provided under Section 20,

me fees for services performed in connection wath my defaull,
sat in the Property aid sightk under this Security Inetrument,

property inspection und valuation fees, With regard to olher fees,

expressly indicate that Lender may charge a certain fee does nol
mider may not charge fecs that are prohibited by this Security

which sets maximum losn charges, and thal Applicable Law iz
loan charges collected or to be callected in connection with the
pat charge will be reduced by the amount necessary to reduce the

§ already collected from me which excceded permitted limits
make this refund by reducing the principal owed under the Note
Hf a refund reduces principal, the reduction will be treated as 2

partial. prepayment without any prepayment jnuee (even if a prepayment charge is provided for under the

Note). If I accept such a refund that is paid
Lender because of tha overcharge,
15, Notices Required under this Securj

fireatlty to me, I will waive any right to bring o Jawauil against

ty Inatrument, All notices given by me or Lender in connection

with this Security Insuument will be in writing. Any notice to me in connection with thia Security Instrument

in considered given fo me when mailed by fi
sent by other means, Notice w any one Boy
expressly requires olherwise, The notice eddy
ofa different address, Y.will prompuly notify

for reporting my change of address, then J
procedure, There may ba only one designated
Any notice to Lender will be given by deliv
stated on the first page of this Security Instryy
notice in connection with this Security I

st class mail or when actually delivered to my notice address if
rower will be notice to al) Borrowers unless Applicable Law
pss is the address of the Property unless I give notice to Lender
Lender of my change of address, If Lender specifies a procedure
will only report a change of address through that specified
| notice address onder this Security Instrument at any one time.

ering it or by mailing it by first class mail to Lender's address
orl unleak Lender has given me notice of another addreas. Any
“if is given to Lender when it is actually received by Lender, IF

 

any notice required by this Security Instrum
requirement will satisfy ihe corresponding req

BP cain (oso, CHL iowa)

oat is alsa dtquired under Applicable Law, the Applicable Law
lvirement vider this Security Instrument,

Page Pot 13 Form 3033 1/01

 

55 of 174
 

(FILED: BRONSSCOUNTY IGZHREKSE 8 POOVROUS 7 O3 FIC BMPS/20 Page S4WPMOGO. 36469/20198

NYSCEF Doc. NO.

 

 

 

1

RECEIVED NYSCEF:

08/29/2019

 

poe rp #3

16, Law That Governs this Security Instrument; Word Usage. This Security Instrument jn governed

by federal faw and the law of New York Stat

All rights and obligationa contained in this Security Instroment

are subject to any sequirements and limitutiogs of Applicable Law. Applicable Law might allow the parties to
agree by contract or it might be silent, but fuich silence does nat mean that Lender and T cannot agree by
contract. Jf any term of thig Security Insteumdat or of the Note conflicts with Applicable Law, the conflict will
nol affect other provisions of this Security [nstrumnest or ihe Note which can opentte, or be given effect,
without che conflicting provision. This mean that the Security Instrument or the Note will remaln as if the

conflicting provision did not exiat

As used in this Security Insurument: (a) words of the masculine gender mean and include corresponding

words of the feminine and neuter genders; (b'
the plural mean and include the singular; and
to take any action,

words in the singular mean and include the plural, and words in
(} the ward “may” gives sok discretion without any obligation

17. Borrower's Copy, I will b¢ given ove copy of the Note and of this Security Insicument.
18, Agreements about Lender's Rights If the Property Is Sold ar Transferred, Lender may require

Tomediale Payment in Full of afl Sums Secured by this Security Instrument if all or any part of the Property,

or If any right in ihe Property, is sold or tranklerred without Lender's prior written permission. If Borrower is
not a watural Person and a beneficial interast]in Borrower is sold or transferred without Lender's priar written
pennission, Lender also Tnay require. Initiate Payment in Full. However, this oplion shall not be exercised
by Lender if such exercise is prohibited by Applicable Law,

If Lender requires Immediate Payment nt Full under this Section 18, Lender will give me 2 notice which
sagtes this requirement The notice will giveliio at least 30 days to make the required payment The 30-day
period will begin on ihe date the notice ik given ro me in ihe ovanner required by Section 15 of this Security
Instrument, If} do not make the required pyyment during that period, Lender may ect to enforce its rights
under this Security Insuament without giving! me any further notice or deroand for payment.

19, Borrower's Right to Have Lend

hc'e Enforcement of this Security Instrament Discontimied,

Even if Lender has required Immediate Payment in Full, 1 may have the right to have enforcement of this
Seourity Instrument stopped. F will have this fight al any time before the earliest of: (a) five daya before sale of
the Property under any power of sale grintdd by thin Seetsity Insiyument; (b) another peyiod as Applicable
Law might apecify for the lermination of my fight i have enforcenmet of the: Lodn stopped; of (e} ajodgmem.
hos been entered enforcing this Security Intirornent. In order to have iia eight, T will meet the following

conditions:

(a) I pay to Lender the full amount that then would be due under this Security Instrament and the Note os
if Immediate Payment in Full had nover|been required:

(b) I correct my faifure to keep sriy
Instrument;
(c) 1 pay all of Lender's bl

of my other promises or agreements made in this Security

in enforcing this Security Instrument including, for

 

“i

example, reasonable attomeys' fees, property inspeciion and valuation fees, and other fees incurred for

the purpose of protecting Lender's jntgres? in the Property and rights under this Security Instrument: and

(d) I do whatever Lender reavonably re
under this Security Instrument and my;

continue unchanged.

quires to assure that Lender's interest in the Property and rights
obligations under the Note and under this Security Instrument

Lender may require that I pay the sums|asut expenses mentioned in (a) through (d) in one or more af the
following forms, as relected by Lender: (a) cpish; (b) money order; (c) certified check, bank check, (reasurer's
check or cashier's check drawn upon an jinstipition whose deposits are insured by a federal agency,
insteamientality or entity; or (d) Electronic Funds Transfer,

JET fulfill alf of the conditions in this Spexion 19, then this Security Instrument will remain in full effect
as if Immediate Payment in Pull had never brea required. However, J will not have the right to have Lender's
enforcement of this Seeudry Instrument disedntirsied if Lender has required Inumediate Payment in Full under

Section 18 of this Security Instrument.
20, Note Holder's Right to Sell the N

fa or an Interest in the Note; Borrower's Right io Notice of

Change of Loan Servicer; Lender's and Borrower's Right to Notice of Grievance. The Notes, or an interent
in the Note, together with this Security Initement, may be sold one or more times, I might not receive any

prior notice of these sales,

The entity thal caflects the Pesiodic Paymenta and performs other mortgage loan servicmg obligations

under the Note, this Security Instrument, snc
change of the Loan Servicer as a result of the

Loan Servicer unrelated to 4 sale of the Noth,

change of the Loan Servicer, The notice wil

Applicable Law is called the “Loan Servicer.” There may be a
salé of the Note, There also may be one or more changes of the
Applicable Law requires that I be given written notice of any
rtate the name and address of the new Loan Servicer, and also

tell me the address lo which I should make ray payments. The notice also will contain any other information
required by RESPA or Applicable Law. If {ho Note is sold and thereafter the Loan is serviced by a Loan

Servicer other than the purcharer of the Notd,

the mortgage Joan servicing obligations lo me will remain with

the Loan Servicer or be tranaferred to 2 -yuccektor Loan Servicer and are not assumed by the Note purchaser
unless otherwise provided by (he Note purchaser,

GD -sainivyioscsy CHL (owas)

 

Page 10 ot 13 Form 3033 101

56 of 174
 

(FILED: BRONR° COUNTY CPeRK

NYSCEF Doc. NO.

 

 

 

1

or the member of a class) that arises from. thb
alleges that the other has not fulfilled any 0

 

DOC ID Fz
Neither I nor Lender mey corumence, Jpin or be joined to any court action (as either an individaal party

Other party's beliefs purnuant to this Security Instrument or that
its obligations under this Security Instrument, unless (he other is

notified (in the manner required under Sectign 15 of this Security Instrument) of the unfo)filied obligation and

given a reasonable time period to take conde
elapse before certain setion can be taken, Uist.

tive action: If Applicable Law provides a time period which will
Une petiod will be désmed to be reasonable for purposes of this

 

paragraph. The notice of acceleration and oF
the demand for payment in full given ta
oppormunity to take corrective action proviti
lo Applicable Law,

21, Continuation of Borrower's Obli

  
 
 
 

tunity to cure given to me under Section 22 and the notice of
e under Section 22 will be dremed to satisfy the notice and
§ Of this Section 20. Al rights under this paragraph are subject

Hons to Malntain and Protect the Property, The federal laws

08/20 Page 5S5rebrhOGo.
RECEIVED NYSCEF:

36469/2019E
08/29/2019

 

and the laws of New York State that rilate to health, safety or environmental protection are called
“Environmental Law,” Environmental Law classifies certain substances as toxic or hazardous, There are other
subslances thal are considered hazardous fhe purposes of this Section 21. These substances am gasoline,

kerosene, other Cammable or ioxic petrulebe products, toxic penticides and herbicides, volatile salvents,
tmaleriale containing sabestos or formaldchyds, and mdiosctive materials, The substances defined as toxic or
hazardoug by Environmental Law and the supstanees considered hazardous for purposes of this Section 21 are
called “Hazardous Substances,” “Environmental Cleanup" inoindes any texponse uction, remedial action, or

 
 
   
    

Temoval action, as defined in Environmen
cause, contribuie to, of othecwind triggeran

1 will not da anything affecting the
Gryone else to do's, | will not cause or

Laiv, An “Environment Condition" means a condition that can
vironmental Cleanup,

that violates Environmental Law, and I will not allow
| Hazardous Substances ta be prasent on the Property, I will not

use or store Hazardous Subslances on the Froperty, I ws will not dispose of Hazardovs Substances on the
Property, or release any Hazardoun Subsianeb on the Property, and ] will not allow anyone ¢lse to do x0, I also

will not do, nor allow anyone else ta do,

eniything affecting the Property that: (a} is in violation of any

Environmental Law; (b) creates an Environmental Condition: ar (c) which, due to the presence, use, or release
of 4 Hazardous Substance, creates acondiubn that adversely affects the value of he Property, The promises in

this paragraph do nat apply to the presence,
Substances that are generally resogolzed a

UR, OF slorage on the Property of smal] quantities of Hazardous
appropriete for normal residential wee and maintenance of the

Property (including, but not limited to, Hazsjdoug Substances in consumee producis), I may use or atore these

qmail quantities on the Property, In addition,
buildings, tie improvements and the fixt
asbesios-containing mujerials if the abel
“non-friable” (that is. not easily crambled by

Unless Environmental Law requires removal or other action, the
Urs on the Property aré permitted to contain asbestoa and
Rtgs und usbéestos- -containing materials arc undisturbed and
fend pressure}.

1 will prompity give Lender writien nptlie of: (a) any investigation, claim, demand, lawauit or other

 

action by any governmental or regulatory ng
Substance or Eavirouménial Law of whi

lency or private party involving the Property and any Hazardous
T have actual knowledge; (b) any Environmental Condition,

including but not limited to, any spilling, leaking, dincharge, release or threat of release of any Hazardous

Substance; and (c) any condition caused

the presence, use or release of @ Hazardous Substance which

adversely affects the value of the Property| I leam, or any governmental or regulatory avthority, or any

private party, notifies me that any removal
Property is necessary, I will promptly take
Law,

Nothing in this Security Instrument ares

NON-UNIFORM COVENANTS
Talao promise and agree with Lender as fall

other remediation of any Hazardous Substance affecting the
necessary remedial actions in gecordance with Environmental

tea an obligation on Lender for an Environmental Clkeenup,

Wa

22, Lender's Rights If Borrower Fally to Keep Promises and Agreements. Except as provided In

Section 18 of this Security Instrumeni, if »
Section 22 are met, Lender may require
unpaid under the Note and under this S¢
forther demand for payment. This require}

Wf Conder requires Immediate Paymiey
remting rights In the Property and have
wequire ihe Property, This ts known as "Fs
Lender will have. the right ta collect all od
Applicable Law and will have the right tog
witch fees shall become part of the Sums §

1 of the conditions stated in subsections (a), (b) and (c) of this
that I piy brunediately the entire amount then remaining
curds Indteument. Lender may do, this wilhout muking any
ment {4 called “Immediate Payment in Full,"

atin Full, Lender may bring a lawsuil to take away all of my
(he Property gold, Ai this sake Lender or another Person may
srectogure and Sale.” In any lawanil for Foreclosure and Sale,
ta and dishorsemenis and additional allowances allowed hy
dd all reasonable attorneys’ Tees io the amouni J owe Lender,
ecuired,

Lender may require Immediate Peyipent in Full under this Section 22 only if ali of the following

conditions are met:
(a) T fail to keep any priimixe ne apres
but noi imited te, the promises to p
under this Security Instrument;
(b) Lender sends to me, in the mante
that states:
AQ) The promise or agreement tb
“(2) The action that I must take |

ED sayy cosoe) CHL (on05

ene made in this Serurity Instrument or the Note, {ucluding,
hy the Sums Secured when dne, or if another default occurs

x described in Section 15 of this Security Instrument, a notice

at f failed ta keep o¢ the defauit (hat has occurred;
correct thal default;

Page V1 of 15 Form 3033 1/01

 

57 of 174
 

 

 

 

 

 

1

RECEIVED NYSCEPF:

pmpS/20 Page 5érmbbOWo. 36469/20198

08/29/2019

 

DOC ID 4;

(3) A date by which I must corrett the defaull, That date will be at least 30 days from the dale

on which the notice is given;

(4) That Wf I do not correct the @sfavit by the date stated in the notice, Lender may require
Immediate Payment fn Full, ang Lender or another Person may aequire the Properly by

means of Foreclosure amd Sale;

(5) That if Tmeet the conditions stated in Section 19 of this Security Instrument, T will have the

right to have Lender's eafrcent

brit, of thix Security Instrument stopped and to bave the Note

and this Securify Insirument cenjain fully effective as if bumediate Payment in Pull had never

heen required; and

(6) Thal I have the right in any

promises and agreements voder

any other defenses that I may ha
(c) Ido not correct the default stated

jawsuit for Foreclosure and Sale to argue dhat I did keep my
the Note and under this Security Instrament, and to present
ay ond

in the notice from Lender hy the date stated in that notice.

23, Lender's ObUgation fo Discharge this Security Instrument, When Lender hax been paid all

amount due under the Nate and under
Inatrument by delivering a cerdificale sintin

iin Security Instrument, Lender will discharge this Security
k thar this Security Instrument han been satisfied. [ will pay all

costs of recording the discharge in the proper official records. I agree to pay a fee for the discharge of this
Security Instrument, if Lender so requires, Ueader mey requiee that J pay such a fee, but only if the fee ix pald

10 2 third party far services rendered and the

24, Agreemenis about New York Lic}
the trust fund provisions of Section 13 of the
which J receive and which I have a right to
those amounts to pay for “Cost of Inrprovem
Tuse them far any other purpone. The fact
building or other {mprovement located on th
amount in the manner deacribed in this §

25, Borrower's Statement Regarding

LD this Security Instrament covers r4
dwelling only.
This Security Instrument covers t
trore siuctures containing, in the!
dwelling uni( having its awn sepa
This Security Instrument does not

BY SIGNING BELOW, I accept and aj
17 of this Security Instrument and in any Rid

BB sary (0809) CHE (08/08)

kharging of the fes is permined by Applicable Law,
h Law, T will recelve all amounts dent to me by Lender subject to
New York Lien Law, This means that J gill: (2) hold all amounts
receive from Lender under the Note as a trust fund; and (b) use
crt” (ae defined in Section 13 of the New York Lien Law) before
at Tam holding those amounts as a inst fund means that for any

Property [ have a apecial responribility under the law to use the
nt 24,

je Property [check box as applicable),

pal property improved, or to be improved, by a one or two family
eal propery principally improved, or to be improved, by one or
aggregate, not more than six residential dwelling units with each

ate cooking facilities.
lover real property improved as described above,

grea to (he promises and agreements contained in pages | through
4r signed by me and recorded with it.

: - (Seal)
ALFRED DEL RIO “Ronower

t "
Lie, SRD (Seal)

OLIVIA DEL RIO ~Borowar

 

 

(Seal)

(Seal)
“Borrower

Page 20t 19 Form 3033 1401

 

 

58 of 174
 

 

WYSCEF DOC. No.

}
}

1

 

1-4
(

After Recording Retum To:
COUNTRYWIDE HOME LOANS, 1]
MS SV-79 DOCUMENT PROCESS
P.0,Box 10423

Van Noys, CA 91410-0423

PARCEL ID #:
5868

Prepared By:
MARCO ORTIZ

oc Bs708/20 Page SAsbehOGo. 36469/20198

 

FAMILY RIDER

Assignment of Rents)

NC,
ING

[Doe ID ,

 

THIS 1-4 FAMILY RIDER is made
and is incorporated into and shall be

is THIRTEENTH: dayof FEBRUARY, 2007 ,
med «© amend and supplement the Mortgage, Deed of Trost, or

Seourity Deed (the “Security Instrument”) df the same date given by the undersigned (the “Borrower") to secure

Borrower's Note to
COUNTRYWIDE HOME LOANS,

NC,

(the “Lender") of the same date and eavering the Property described in the Security Instrument and located at:
5910 TYNDALL AVENUE

Instrument, Borrower and Lender further ¢

BRONA, NY 10471

MULTISTATE 1-4 FAMILY RIDER - Fannie MawFreddie Mac UNIFORM INSTRUMENT

CHL (06/04)(a)

[Property Address]
1-4 FAMILY COVENANTS, In addition to ihe covenants and agreements made in the Security
venant and agree as follows:
Page 1 of 3 Initials;__., bie api?+
Fonn 3170 1/01

sve (0401),01

VMP Mortgage Solutions, inc, (800)521-7231

 

 

59 of 174

"RECEIVED NYSCEF:

08/29/2019
 

(FILED: BRONX COUNTY CEERK- 9 8 POGV IDS 3 SIC BHPS/20 Page SarsbbOGo. 36469/20198

NYSCEF DOC. NO.

1

 

A, ADDITIONAL PROPERTY §
Property described in the Security Instr
the extertt they are fixtures are added to
dy the Security Instrnment: building mal
hereafter focated in, on, or used, or intest
limited to, thone for the purposes of supp
light, Gre prevention and extingvishing
water heaters, water closets, sinks, nin
awnings, storm windows, storm doors, »

   
    
  
   
 

RECEIVED NYSCEF:

CT TO THE SECURITY INS! INT, In accion 19

(, the following items now ox hereafler attached to the Property to
Froperty deacription, and shell also conatirute the Property covered
le, appliances and goods of every nawre whatroever now or
to be osed in connection with the Property, including, but not
ing of distributing heating, cooling, elecwicity, gas, water, air and
lug, security and access control appsrawe, plumbing, bath tubs,
, moves, refrigerators, dishwnghers, disposals, washers, dryers,
blinds, ahades, corteins and curtain rods, attached mimors,

cabinets, paneling and attached Moor coverings, all of which, meluding replacementn and additions thercto, shall

he deemed to be and remain a part of the

Property covered by the Security Instrument, All of the foregoing

together with the Property described in|the Security Instrument (or the Seasehold estate if the Security

Instriment ts on @ leasehold) are referred
“Property,”

to in this 1-4 Family Rider and the Security Inatroment as the

B. USE OF PROPERTY; COMPLIANCE WITH LAW, Borrower ghall not seck, agree to or make a

change in the use of the Property ar its zo
Borrower shall comply wiih all laws,
applicable 10 the Property.

ing clunsificatlon, unleas Lender has agreed in writing to the change.
inanées, regulations and requirements of any governmental body

C. SUBORDINATE LIENS, Excepil as pennitted by federal law, Borrower shall not allow any lien
inferior to the Security Instroment to He perfected against the Property without Lender's prior wrilten

permnizsion,

“D. RENT LOSS INSURANCE. Bofowéer shall maintain insurance against rent loss in addition to the
other hazards for which insurance is “en by Section 5.

E, "BORROWER'S RIGHT TO RE

INSTATE" DELETED. Section 19 ia deleted.

¥. BORROWER'S OCCUPANCY, lUntoes Lender and Borrower otherwise agree in writing, Section 6
conceming Borrower's occupancy of the Property is deleted.

 

G. ASSIGNMENT OF LEASES. U
all leases of the Property and all security

 
  

n Lender's request after default, Borrower shall assign to Lender
ts made in connection with leases of the Property. Upon the

assignment, Lender shall have the right to|modify, extend or terminate the existing leases and to execute new

Teases, in Lender's sole discretion. As v
Security Instrument is on a Jeanchold,

H. ASSIGNMENT OF RENTS; A)
Borrower absolutely and unconditionally
the Property, regardless of to whom the
Lender's agents to collect the Rents, and a.
Lender's agents. However, Borrower xhall
default pursuant to Section 22 of the Seeun

 
 
   

in this paragraph G, the word “lease” shall mean “sublease” if the

OINTMENT OF RECEIVER; LENDER IN POSSESSION.
igna and transfers to Lender all the rents and revenues (“Rents”) of
ents of the Property are payable, Borrower authodzes Lender or
that each tenant of the Property shall pay the Ranta to Lender or
receive the Rania until (i) Lender hag given Borrower notices of
ty Indteament, and (ii) Lender has given notice to the tenant(s) that

the Rents are to be paid to Lender or Jlender's agent, This assignment of Rents constitutes an absolute

aseignment and not an assignment for additi
If Lender gives notice of default ta Ry
as wrurtee for the benefit of Lender only,
Lender hall be entided to collect and rece}
tenant of the Property shall pay all Rents d
demand to the tenant; (iv) unless applicable
agents shall be applied first to the costs of
including, bot not limited to, sitomeys’

D> -57R (0401).01 GHL (06/04)

mal security only,

wer, (i) all Rents received by Borrower ahall be held by Borrower

io be applied to the sums secured by the Security Instrument; (ii)
ve all of the Rents of the Property; (iii) Borrower agrees that each
ue end unpaid to Lender or Lender's agents upon Lender's written
law provides otherwise, all Rents collected by Lender or Lender's
king control of and managing the Property ard collecting the Rents,
fees, receiver's fees, premiums on receiver's bonds, repair and

Page 2 of 9 Form 3170 1/07

 

60 of 174

Initials; a2 tr COR

08/29/2019

 
 

(FILED: BRON COUNTY lOEHRK GE 8 PIOV BOIS O3 FHI PMPS/20 Page SANPEROWO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

| e - | |
| | |

| a,

|

 

DOC ID #:

maintmance coals, insurance premiums, taxes, esteasmenta and other charges on the Property, and then to the

sums sécured by the Security Instrument;

v) Leader, Lender's agents or any judicially appointed receiver shall

be liable to sceount for only those Rents gefually received: and (vi) Lender shall be entilled w have a receiver
appointed 10 take possession of and manhge the Property and collect the Rents and profits derived From the
Posperty without eny showing as 16 Uhé inedéquacy of the Property ax security.

If the Reras of the Property are pot

mafTicient to cover the coats of taking coniro! of and managing the

Property and of collecting the Rents 1H funds expended by Lender for such purposes shall become

indebtedness of Borrower fo Lender recur

by the Security Instrument pursuant to Section 9.

Borrower represents and warrants het Borrower has not axecoted any prior azzigneenl of the Reats and
has not performed, and will not perform, ehy nel that would prevent Lender from exercising its righta under this

paregreph.

Lender, of Lenders agents or a judicially appointed receiver, shall not be required to enter upon, take

contro! of or maintain the Property befary

or after giving notice of default to Borrower, However, Lender, or

Lender's agents or a judicially eppointed récelver, may do sa at any time wher 4 default occurs. Any application

of Rents shall not cure or waive any dof
of Rents of the Property shall terminate w

Kor invalidass any other right or remedy of Lender, This assignment
rest all the anna secured by the Security Instrument are paid in full,

 

 

 

 

L CROSS-DEFAULT PROVISION, Borrower's default or breach under any note or agreement In which
Lender has an interest shall be a breachlimder the Security Instrument and Lender may invoke any of the
remedies permitted by the Security Insininjent.

BY SIGNING BELOW, Baruwer strep and agrets to the terms and provisions contained in this 1-4
Family Rider.

ae
jt (Seal)
ALFRED DEL RID - Borrower

4 : >

ahr aD Lhe (Seal)
GLIVIA DEL RID ~ Borrower
(Senl)
+ Barrawer
(Seal)
- Borrower

BD -57R (0401.01 CHL (06/04)

Page 3 a3 Form 8170 1/04

 

61 of 174
08/20 Page 6GabebODo. 36469/20198
1 RECEIVED NYSCEF: 08/29/2019

 

 

NYSCEF DOC. NO.

 

_
' . ‘ noc ID # ,
STATE OF NEW YORK, Cotinty anc” é

 

 

 

, On the, |? any ot Joo before me, the undersigned, a notary
public in and for said slate, personally appeared ‘ . si nf)
| reat

 

op. £3) t
LAA Cede Vet IC ec)

 

 

Personally known to me or proved to met) the basis of satisfactory evidence ta be the individual(s) whase

\ | name(s) is/are subscribed to the within bnsirumeént ind eckndwledgod to nie that he/shethoy exeauied the same
: in hishher/their capacity(ies), and that by higherteir algnature{s) on the instrument, the individual(s), of

person upon behalf of which the individual(s) acled, executed the i lngtromemt, ,

  

 

 

Tax Map Information: 5868 an Secs tnece
’ Mcobevor WelLpeug i
Fi ee) MOUARY Putuic. stare ce Kavi yonK f
j QUALIFIEO 1H NASRAU COURT? &

. uve ee ,

 

 

 

 

 

| BELLE

“
: ABSTRACT CORP,
| TELEPHONE (888) 635-0200

 

 

 

BD rom {o50a) CHL (owas) Page 12 of 13 Fonn 9039 1701

 

62 of 174
  

NYSCEF DOC. NO. 1

  

FILED: BRONE

OMPS/20 Page 61iwhtOWo. 36469/2019E

 

 

RECEIVED NYSCEFT 0872972019

 

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.

 

|

200703 1401532002001E937C

 

RECORDING] AND ENDORSEMENT COVER PAGE

PAGE 1 OF 26

 

Document ID: 2007031401532002
Document Type: AGREEMENT
Dacument Page Count: 24

INocument Date: 02-13-2007

Preparation Date: 03-14-2007

 

PRESENTER:
BELLE ABSTRACT CORPORATION/PICKAUP
RSR

CHICAGO TITLE INS, CO.

21 WALT WHITMAN ROAD
HUNTINGTON STATION, NY 11746

RETURN TO:

COUNTRYWIDE HOME LOANS INC
MS SV-79 DOCUMENT PROCESSING
PO BOX 10423

VAN NUYS, CA 91410

 

 

631-424-2300
PROPERTY DATA
Borough Block Lot Unit Address
BRONX 5868 656 Entire Lot 5910 TYNDALL AVENUE

Property Type: DWELLING ONLY - 2 FAMILY

 

CROSS REFERENCE DATA

CRFN: 2004000555693
Xx Additional Cross References on Continuatipn Page

 

PARTY I:

ALFRED DEL RIO

5910 TYNDALL AVENUE
BRONX, NY 10471

x Additional Parties Listed on Continuation [Page

PARTIES

PARTY 2:
MERS INC

P O BOX 2026
FLINT, MI 48501

 

FEES AND TAXES

 

 

 

 

 

 

 

 

 

 

 

 

Mortgage Filing Fee:
Mortgage Amount: $ 536,000.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: 255 § 0.00
TAXES: County (Basic): $ 0,00 NYS Real Estate Transfer Tax:
City (Additional): — [$ 9.00 § 0.00
Spec (Additional): [$ 0.00 RECORDED OR FILED IN THE OFFICE
TASF; $ 0,00 THE CITY REGISTER OF THE
MTA: $ 0.00 CITY OF NEW YORK
NYCTA: $ 0.00 | Recorded/Filed 04-25-2007 10:38
Additional MRT: [3 0.00 City Register File No.(CRFN):
TOTAL: $ 0.00 2007000213374
Recording Fee: $ 157.00 f
Affidavit Fee: § 8,00

 

 

 

 

 

City Register Official Signature

 

 

 

63 of 174
 

(FILED: BRONS° COUNTY (CLERKSD 8 PIGTBOLS’ 03 FID BHPS/20 Page 62whOG. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF?T U87297201r3

 

 

NYC DEPARTMENT OF FINANCE enn ay, .
OFFICE OF THE CITY REGISTER

200703 1401532002001 C91FC

RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF 26
Document ID: 2007031401532002 Document Date: 02-13-2007 Preparation Date: 03-14-2007
Document Type: AGREEMENT

 

 

 

 

CROSS REFERENCE DATA
Document MD: 2007031401532001
PARTIES

PARTY |:

OLIVIA DEL RIO

5910 TYNDALL AVENUE
BRONX, NY 10471

 

 

 

 

 

64 of 174
  

FILED: BRO
NYSCEF DOC. NO.

 

 

 
 
 
 
 

cB4708/20 Page 6&ambr00.

RECEIVED NYSCEPF:

36469/2019E
08/29/2019

 

RECORD AND RETURN TO:

Countrywide Home Loans, inc. pe
MS SV-78 Document Processing

Po

b

P.O, Box 10423
Van Nuys, CA 91410-0423 -

 

[Space Above This Line For Recording Dats!
CONSOLIDATION, EXTENSION, AND MODIRICATION AGREEMENT

WORDS USED OFTEN IN THIS DOCUMENT .
(A) “Agreement.” This document, which is dated 13th day of February, 2007, and exhibits and riders

attached to this document will be called the “Agreement.”

(B) “Borrower.” Altred Del Rio and Olivis Del Rio will be called “Borrower” and somailmes “T' or
4me.” Bacrowor's dddyess is 5910 Tyndall Avenue, Bronx, New York 10471,

(C) “Lendes." Countrywide Home Loans, Too: will be called “Londer” and sometimes “Mote Holder."
Lender ix a corporation or ussaglation which exists under the laws of California, Lender's eddrest ix 4500 Park
Granada, Calabasas, Califomia 91302-1613.

@) “Mortgages.” The morigages, deeds of tram, or other security Instruments and eny additional security
instruments und related agreements (such ds assignments, extensions, madifications, or consolidalions af mortgages)
identified in Exhibit A to this Agreement will Be galled the “Morigages.”

(2) *MERS" & Mortgage Electranie Rogistration Systems, Inc. MERS ts a seporate corporation thot ls
osliig solely aso romlnee for Lender and Lander's yuccessort and assigns. MERS ty organized. ond existing paneer
the laws of Delaware, and has an address and telephone mumber of P.O. Bax. 2026, Flint, ME-48501-2026, tel. (888)
679-MERS, YOR THE PURPOSES OF RECORDING THIS AGREEMENT, MERS I§ THE MORTGAGEE
OF RECORD.

(F) Not Holder” Lender or snyone who succecds to Lender's righis under thls Agreement and wha Is
entitled ta receive. the payments] agree to make under this Agreement may be ealled the “Mote Bolder.”

G) “Notes.” The Nowes which are Mdentified in Exhibit A to thls Agreement, and Which are secured by
the Mongages, will bs called the "Notes."

(8) “Property.” The. property which is described in the Mortgage{s) and in Exhibit B (Property
Description) to this Agreement, will be culled the “Property.” The Property is located at;

5910 Tyndall Avenue
[Street]

Brana. , New York 1047)
(Cir) * J (Stata) [Zip Code]

4fo T promise and | agree with Lender as follaws:

5 BORROWER'S AGREEMENT ABOUT OBLIGATION UNDER THE NOTES AND
MORTGAGES
I agree to take over al) of the obligations under the Notes and Mortgages as consolidated and modified by
this Agreement as Borrower. This means that I will keep all of ihe promises and agreements made jn the Notes and
Mortgages even if some other person made those promises and ugrvaments before me. The total unpaid principal
balance of lhe Notes is U.S, $536,000.00; af this amount, U.S, $146,632.33 was advanced to me (or for my account)
Immediately prior to this consolidation.

NEW YORK CONSOUDATION, EXTENSION, AND MODIFICATION AGHEEMEN T=Ringe Feri Fiemle Macfie Mae UNIFORM INSTRUMENT Form 3173
1/01 {rew. 501)

65 of 174
 

(FILED: BRONSSCOUNTY lEZERKSH 8 VOGTERN 97 3 FSET BMPS/20 Page 64tubhOGI0. 36469/20198

NYSCEF DOC. NO.

 

 

 

1

RECEIVED NYSCEF:

08/29/2019

 

I.  AGREBMENT TO COMBINE NOTES AND MORTGAGES -

» (A) By signing tis Agreement, and Tare combining Into one st of rights and obligations all of the
promises and agreements sided Jn the Notes and Mortgages including any earlier age which combined,
mibdified, or extended rights and obligations onder any af tha Notes end Marlgages. Thi means that all of Lender's
rights {n the Property sre combined'so that under the law Leder hag one mortgags und [ have sane loan obligation
which 1 will pay ag provided In this Agreement. This combining of notes and mortgages ts known ax 4
“Consolidation.”

(8) In the event that Exhibit A indieptes that all of the Notes and Morigages have alzeady been combined
hy a previous agreement, then Lender and § agree to change the terms of Section Il, paragraph (A) of this Agmement

to the following:

Lender and I agree that all of ibe promises and agreements stated in the Notes
snd Mortgages ~ including any earller-agreements which combined, modified,
or extended rights end obligations under any of the Notes and Mortgnges -- have
been combined Into one set ofrights end obligaitons by an eerlfer agreement
which fs referred to in Exhibit A. This mesng thai all of the Lender's rights in
ihe Property have slready been combined. sq thal under the law Lender siready
has one morigage utd | have one loan obligation which | will pay aa provided in
this Agreement. The combining of notes. and mortgages is known a a
“Consolidation.” ‘

i. AGREEMENT TO CHANGE TERMS OF THE CONSOLIDATED NOTE,

Lender andl t agree that the terms of the Noles are changed and restated to be the terms of the “Consolidated
Note” which is-sttached to this Agreemont a¥ Bxhiblt C, The Consolidated Note contains the terms-of payment for
the extounts that T awe ta Note Holder. Tagrch to pay the amounts dus under the Notes in secordance with the terms
Of the Consolidated Note. The Cofsolidated Note will supersede all terms, covenants, end provistons of the Notes,
TV. AGREEMENT TO CIIANGE TERMS OF THE CONSOLIDATED MORTGAGE

Lender and [ agree that the terms af tho Mortgages ero chonged and restated to be the terms of the
“Consolidated Murigage” which 13 atached to tls Agreement ax Bxhibil D. The Consolidated Mortgage secturen the
Consolidated Note and will coistinie fn taw a single lien upon the Propesty. [ agree ta be bound by the terms set
forth in the Consolidated Motigaga which wil] supersede ol! terms, covenants, and provisions of the Mortgages.

f NO SET-OFF, DEFENSES :

Vagree that | have no right of set-offiar counterclaim, or eny defense to the obligations of the Consolidated
Note ar the Consolidated Mortgage. '

VL SORROWER'S INTEREST IN THE PROPERTY

T promise that 1 am the lawful owner occupying the Property and that J have the right to consalidate,
modify, and extend the Notes and Mettgazes,

VIL WRITTEN TERMINATION OR CHANGE OF THIS AGREEMENT

This Agrecritent may not be terminated, changed, or amended exespt by a writien agreement signed by the
party whose rights or obligations are being changed by that agreemant. . ;

VE OBLIGATIONS OF BORROWERS AND OF PERSONS TAKING OVER BORROWER'S OR

LENDER’S RIGHTS OR OBLIGATIONS . ,

Vf more than une person signs this Agreement os Borrower, each of us le fully and personally obligated to
keep all of Borrower's promises and obligatl ined in this Age The Note Holder may-enfores br
rights under this Agreement against cach ofus Individeally or against all of us together,

The terns of the Consolidated Note and the Congolldated Morigage inay nat allave any person 0 ke over
may rights af obligations, under tbls Apreemens. Lendar.and | dures that (Ceny person ix permitted to take over my
rights-and obligations under this Agreement, shal person will have ell of my righw and will be obligated t keep all
of my promises and agreeronnes made in thls Agreement, Similarly, sny person who takes aver Lender's righty or
ghligations under thig- Agreement will tavelall of Lender's riphis and will be obligated w keep all of Lender's
agseemprus made in this Agreement. .

Tere eg TATION EXTENSION, AND MORIFICATION AGREEMENT--Single Family—Fanrie Mat/F india Mec UNIFORM INSTRUMENT Form 3172
rev. 5703)

66 of 174
   

NYSCEF DOC. NO.

FILED: BRON

 

1

 

| momen RECEIVED NYSCEF?

EXHIBIT A
(List of Mortgages, Notes, and Agreements)

(a) ' The Mortgage given by Alfred Del Rio and Olivia Del Rio-and dated June 9, 2004 in favor of Mortgage
Electroni« Registration Systems, tie. ag nominee for Somerset Investors Corp, Wola Somerset-Morigage Bankers
securing the original principal umount of U:8, $402,000.00. This Mortgage is on a Fannie Moe/Freddie Mac
Sceurity Instrionent and was recorded on September 7,-2004, in the county of Bronx, State of New York, at CRFN
#2004000555693. At this date, the unpald principal balance sectred by this Mortgage Is U.S. $389,367.67, This

Mortgage secures & Note dated June 7, 2004, MOgty 1 S ZY Oo

tb) The Morigage given by. Alted Del Rio and Olivis Del Rio and dated 15" day of February, 2007 In favor of
Morigage Electronic Registration Systems,-Inc, as nominee for Countrywide Home Loans, Inc, securing the original
principal amount of U.S, $146,632.33, At this dnte, the unpaid principal bulaace secured by this Mortgage Is U.S.
$146,632.33, This Mortgage is on a Fannie Mae/Preddia Mac Security Instrument and will be recorded together

with this Agreement, This morigage secures a note dated February 13, 2007. . aS
Mpa BY SESS

Nw due ond loving
B $36, L201 ID

NEW YORK CONSOLIDATION, EXTENSION, AND MOCIFICATION AGREEMENT~Singls Fuinty-Fennie Mae/Freddic Mae UNIFORM INSTRUMENT Fort 3172

VAN] (rev, S908)
!

67 of 174

Qf.
C8729

O5708/20 Page 6ambehOGo. 36469/20198

pry

7

hy.
Voto
FILED:

 

NYSCEF DOC. NO. 1 ~~ RECEIVED NYSCEF? 08729/2019

Exist

BELLE ABSTRACT CORP.

SCHEDULE A

ALL that certain plot, piece or parcel of land, situate, lying and being in the Borough
and County of Bronx, City and State of New York, more particularly bounded and
described as follows:

BEGINNING at a point on the Ensterly side of Tyndall Avenue, distant 125 feet

Northerly from the comer formed by the intersection of the Bastorly side of Tyndall
Street with the Northorly aide of West 259th Street;

THENCE Northerly along the Easterly side of Tyndall Avenue, 30 feet;
THENCE Easterly parallel with the Northerly side of West 259th Street, 95 feet;
THENCE Southerly parallel with the Easterly side of Tyndall Avenue, 30 feet;

THENCE Westerly parallel with the Northerly side of West 259th Street, 95 feet to the
point or place of BEGINNING.

SUBJECT to a driveway easement or right of way for pedestrian and private motor
vehicles over the most Southerly four feet of the premises hereinabove described.
Together with the benefits of ja driveway easement for pedestrian and private motor
vebicles over the most Northerly/four feet of the premises adjoming on the South,

i

i

The polley to be Issued under thls report will insure the title ta.such buildings and

FOR / improvements arected on tha premises which by lew constitute real proparty.
CONVEYANCING
ONLY TOGETHER with ell the right, titfe and Intarest of the party of the first part, of, in and to

the land lying in the strast In front of and adjaining sald premises.

‘ 68 of 174
 

(FILED: BRONESCOUNTY IELERKSD 8 POCT OAM 87-63 FSAC BMPS/20 Page 6AwbHOGIO. 36469/20198

NYSCEF DOC. NO. 1 “RECEIVED NYSCEF? 0872572019"
|

|

: Prepanxt by: MARGO ORTIZ * .
ann () —

NOTE

CONSOLIDATED NOTE; This Note amends and restates in their entirety, and is given in
substitution for, the Notes described in Exhibit A of the New York Consolidation,
Extension, and Modification Agreement dated the same date as this Note,

FEBRUARY 13, 2007 FOREST HILLS NEW YORK
[Datc} icity} Sus]

5910 TYNDALL AVENUE, BRONX, NY 10471
[Property Address}

1, BORROWER'S PROMISE TO PAY

Yn retum for # Ioan that I have received, I promise to pay U.S. $ 536,000.00 (this amount is called "Principal”),
plus interest, to the order of the Lender, The Lender ia
COUNTRYWIDE HOME LOANS, INC. ‘
IT wifl make all payments under this Note in the form of cash, check or money order.

J understand that the Lender may transfer this Note, The Lender or anyone who takes this Note by wansfer and who is
entived to receive prymenis under this Note is called the “Nowe Holder.”

2, INTEREST
Interest will be charged on unpaid principal until the full amount of Principal has been paid, I will pay interest at a yearly
rate of 6.875 %.
The interent rate required by this Section 2 is the rate I wil) pay both before and after any default deseribed in Section 6(B)

of this Note.
3. PAYMENTS
(A) Time and Place of Paymenis
1 will pay principal and interest by making a payment every month.
I will make my monthly payment on tha FIRST day of each month beginning on
APRIL 01, 2007 . I will make these payments every month until I have paid all of the principal and interest and
any other charges described below that I may owe under this Note, Each monthly payment will be-applied as of its scheduled
due date and will be applied to interest before Principal. I, on MARCH 01, 2037 , I still owe amounts under this

Note, I will pay those amounts in Cull on that date, which is called the "Manurity Date.”
Twill make my monthly payments at

P.O. Box 660694, Dallas, TX 75266-0694

or at a different place if required by the Note Holder,
(B) Amount of Monthly Payments
My monthly payment will be in the amount of US. $ 3,521.24

4, BORROWER'S RIGHT TO PREPAY

Thave the right to make payments of Principal at any time before they are due, A payment of Principal only is known as. a
“Prepayment.” When I make a Prepayment, J will tell the Note Holder in writing that I am doing so, I may not designate a
payment as a Prepayment if I have not made all the monthly payments duc under the Note.

I may make a full Prepayment ar partial Prepayments without psying 8 Prepayment charge, The Nae Halder will use my
Prepayments to reduce the amount of Principal that I owe under this Now. However, the Note Holder may apply my Prepayment
to the accrued and unpaid interest on the Prepayment amount, before applying uty Prepayment to reduce the Principal amaunt of
the Note. If 1 make a partial Prepayment, there will be no changes in the due date or in ihe amount of my monthly payment
anfess the Note Holder agrees in writing to those changes,

§. LOAN CHARGES

Ifa law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or other
loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such Joan charge
shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sume already collected from
me which exceeded permitted Simits will be refunded to me. The Note Holder may choose to make this refund by reducing the
Principal | owe under this Note or by making a direct payment to me, If a refund reduces Principal, the reduction will be weated

Ag & partial Prepayment,
Gh
NEW YORK FIXED RATE NOTE-Singla Family-Fannia Mae/Freddlit Mec UNIFORM INSTAUMENT init: 3.0
VMP MORTGAGE FORMS + (600)521-7201
GD -smny) (n005.01 CHL (09/025(d) Peged at? Form 3233 1/01

  

69 of 174
 

BRO

 

  

 

con +:

6. BORROWER'S FAILURE TO PAY AS REQUIRED
' (A) Late Charge for Overdue Payments ;

If the Note Holder hés not recélyad the fall amount of any monthly payment by the end af FIETEEN calendar
days after the date if is due, will pay a lave charge ta the. Note Holder. The amount of the charge willbe = 2,000 Hofmy
overdue payment of principal and interest, | will pay this late charge promptly but only once on each late payment,

(B) Default

It do not pay the full amount of each monthly payment on the date it is due, 1 will be in default.

(C) Notice of Default

Hf] am in defeolt, uke Note Holder may send nie a written notice telling me-thal if J do nol pay the overdue amount by a
certain date, the Note Holder may require me to pay immediately the foll amount of Pringipal which ha not bees paid and all
the interest that 1 owe on that amount. That date must be at least 30 days after the dats on which the notice is mailed (0 nis or
delivered by other means,

{D) No Waiver By Note Holder

Even if, ata time when J am in default, the Nole Holder does not require me to pay immediately in full as described above,
the Note Holder will still have the right to do so if] am in default at a inter time,

(E) Payment of Note Holder's Costs and Expenses

IF the Note Holder has required me to pay immediately in full ax dencribed above, the Note Holder will have the right to be
paid back by me for all of ita costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
expenses include, for example, ressonable attorneys! fees,

7. GIVING OF NOTICES

Unless applicable law requires a different method, any wotles that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if 1 give the Note
Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Nate will be given by delivering it or by mailing it by first
glass maj} to the Note Holder al the address stated in Section 3(A) above or al a different address iff am given a notice of thal
different address.

8 OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one persan signs this Noté, eath person is fully and personally obligated to keap all of the promises made in
this Nois, including the promise to pay the full amount owed, Any person who is a guarantor, surety or endorser of this Note is
also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
or endorsér of this Note, is also obligated to keep all of the promises made in this Note, The Note Holder may enforce its rights
under this Note against each person individually or against al] of us together, Thia means that any one of us may be required to”
pay all of the amounts owed under this Note,

9, WAIVERS

T and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor,
“Presentinent™ means the right to require the Nole Holder to demand payment of amounts duc, “Notice of Dishonor" means the
right to require the Note Halder to give notice ta other persons that amounts due have not been paid.

10. UNIFORM SECURED NOTE
This Note is a uniform instrament with Rmited variations in some jurisdiclions, In addition to the protections given to the
Note. Holder under this Note, a Mortgage, Deed of Truat, or Security Deed (the “Security Instrument"), dated the same date as
thir Note, protects the Nots Holder from possible losses which might result if J do not keep the promises which I make in this
Note, That Security Instrument describes how and under what conditions I may be required ta make immediate payment in Full
of al] amounts J owe under this Note, Some of those conditions are described as follows:
Lender may require inomediate payment in full of all Sums Secured by this Security Insirment if all or
any part of the Property, or if any right in the Property, is sald or uansferred without Lender's prior written
permission. If Borrower is aot a nasucal person and a beneficial interest In Borrower is sold or transferred
without Lender's prior written permission, Lender alzo may require immediate payment in full. However, this
option shall not be exercised by Lender if such exercise is prohibited by Applicable Law,
If Lender requires immediate payment in full under this Section 18, Lender will give me a notice which
states this requirement. The notice will give me at leant 30 days to make the required payment. The 40-day
period will begin on the date the notice in given to me in the manner required by Section 15 of thin Security
Insuument. If] do not make the required payment during that period, Lender may act to eniorce its rights under
this Security lostroment without giving me any further notice or demand for payment.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED,

. . o
% 4 ‘ shee te ge
win (Séaty dibiuits® See (Seal)

 

 

 

ALERED oe RIO “Borrower OLIVIA DEL Bro Borrower
(Seal) : (Seal)

~Borrower “Borower

{Sign Original Only]

QD AKIN) (0005).01 CHL (oNa2) Paye2 of2 Form 3239 1/01

70 of 174
 

(FILED: BRONX COUNTY ICEERESS 6 PIOTDUT F’O3 Fy BPS/20 Page OMwbebOGo. 36469/20198

NYSCEF DOC. NO.

 

 

RECEIVED NYSCEF:

08/29/2019

 

Afier Recording Return To;
COUNTRYWIDE HOME LOANS, INC,
MS SV-T9 DOCUMENT PROCESSING
P.O, Hox 10423

Van Nuys, CA 91410-0423

Prepared By:

MARCO ORTIZ

EXHIBIT D CONSOLIDATED

 

[Space Above Thls Line For Recording Duis}

 

EXHIBIT D CONSOLIDATED

MORTGAGE
MIN

WORDS USED OFTEN IN THIS DOCUMENT

(A) "Security Instrument.” This document, which is dated PRBRUARY 13, 2007 , together with all
Riders to this document, will be called the “Security Instrument,"

{B) “Borrower.”

ALFRED DEL RIO, AND OLIVIA DEL RIO

whose address is

5910 TYNDALL AVENUE, BRONX, NY 10471

soroctimes will be called "Borrower® end somotimes simply “I” of “me.”

(C) “MIERS™ is Mortgage Blectrenio Registration Systems, Inc, MERS is a separate corporailon diat ix ecting
solely ex 1 nomines for Lender ond Lender'd auecersars nnd assigns, MERS ix organized end exlsting under
the laws of Delaware, end hasan address and telephone munber of FO, Box 2026, Flint, MI 48501-2026, Ich,
(B88) 679-MERS, FOR PURPOSES OF RECORDING THIS MORTGAGE, MERS IS THE
MORTGAGEE OF RECORD.

13)) “Lender,”

COUNTRYWIDE HOME LOANS, ING.

will be called “Lender.” Lender ina

CORPORATION which exists
under the Jaws of NEW YORK » Lender's address i

4500 Park Granada MSN# SVB~314, Calabasas, CA 91302-1613 .
(E) “Note,” The note signed by Horrawer and daled FEBRUARY 13, 2007 — , will be called the "Note.”
The Note shows that I awa Lender

FIVE HUNDRED THIRTY SIX THOUSAND and 00/100

Dollars (U.5.$ 536,000.00 ) plus interest and other amounts thar may be payable, T have
promised to pay this debt in Periodic Payments and to pay the debtin fullby MARCH 01, 2037

 

Section; Block: Lov Unit:
NEW YORK- Single Family-Fannie Mpe/Fredite Sec UNIFORM INSTRUMENT WITH MERS
Page (of 13
yp Sotdions, be. (UROSR TaN
GER -naynivy see) cast (oavongay “MO os Form 3093 101

CONVIVA

71 of 174
 

(FILED: BRONKSCOUNTY lOLERKSO 8VaG ym 97-03 FHad BMPS/20 Page 7OASPHOMO. 36469/2019R

NYSCEF DOC. NO.

 

 

 

 

1

RECEIVED NYSCHEF:

08/29/2019

 

‘

voc ID 4:
() “Property.” The property thal is deacribed below in the section titted "Description of lhe Property,” will

be called the “Property.”
THE PREHISES ARE IMPROVED OR ARE TO BE IMPROVED BY A ONE OR THO

FAMILY RESIDENCE OR DWELLING ONLY,

(G) “Loan.” The “Loan” means the debt evidenced by the Nota, plus interest, sly prepayment charges pnd
late charges due under the Noie, and wll suma das ender this Security Instrument, plus interest.

OW) "Sams Secured," The srevqunte deacribed below.in the section titled “Rosrower’s Transfer to Lender of
Rights in the Property” someyimes will be-called the “Sums Seaured”

(1) “Riders.” All Riders aneched to this Security Instrument that are signed by Borrower will be called
"Riders," The following Riders are 10 ba signed by Borrower [chock box as applicabje);

Adjustable Rate Rider Condominium Rider + (1) Second Home Rider
Balloon Rider Planned Unit Development Rider 1d Parity Rider
VA Rider Biweekly Payment Rider (_] Other(s) tapecify)

) "Applicable Law." All controlling applicable fedore), staté end Jocel atatutes, regulations, ordinances and
aalministrative yules and orders (iat bave ihe effect of Inw) aq wall a2 all applicable final, non-sppenluble,
jadicisl opinions will be called “Applicable Law.”

(K) “Community Assoclation. Dues, Bees, and Assessments," All docs, foes, asseemnents and ober charges
tbal-ere imposed on Horrawer or the Property by s condorminiuas association, homeawners easoclalien of
rinniler organization will be called "Conmunity Associntion Thies, Pees, ind Ausozamenia.”

(L) "Electronic. Fonds Transfer.” “Blecuunia Fonds Transfer" mtnns any wensfer of money, other Dien by
check, diafi, of similar paper instriment, which is initlsted through an electronic tained, telephonic
instrument, corapuler, Or magnetic tape so as to order, inetruvt, or aulhariza a Finanolal ingiitntion wo debit or
credit an-account, Same common oxempler.of an Blecionte Funds ‘Transfer ere point-of-sale teansfern (where
a card such ag an enset or debit cand fs ueed-at a merchant), automated teller machine (or ATM) transactions,
teinafers iniliated by telephone, wire wansfere, and sutometed clearinghouse transfers,

(M) *Eserow Itema.!! Those tems that are described in Settion 3 will be called “Escrow Items.”

WN) “Miscellaneous Proceeds.” "Mircelleneous Proceeds" means any compensation, settlement, award af
damages, or proceady paid by any third party (other than Jasurance Proceeds, az defined in, end paid under the
coverage deaunibéd in Section 5) for: (1) damage to, or destreuctian of, the Property: (ii) Condemmation or ather
taking of all or any part of the Property; (ii) conveyance im Tew of Condemnation or sale to avoid
Cond Hon; or (19) misrep fons of or Gminsints as to, the value mul/or condition of dé Propeety. A
taklag of the Property by any governotental aithority by eminent domain is knowd as “Condemnation,”

(0) "Mortguge Lusurinee.” “Morgsge Incunmee” meats ineorance proiceting Lender agaiie: the
nonpayment of, or default on, the Loan,

(P) "Periodic Payment." The regularly scheduled amount due for (i) principal and interest under the Note,
and G1) any emouats onder Sectlon 3 will bs called “Periodic Payment.”

(Q) "RESPA," "RESPA" means the Rea) Estate Sendement Procedures Act (12 U.S.C, Section 2601 ct seq.)
and its implementing regulation, Regulation X.(24 CUR. Pact 3500), as they might be amended from finite to
time, or eny addidiial dr successor legislation or regulation ther governs tie same subject matter. As eed In
this Security Inatrument, "RESPA" refers (o all requirements and resirietions (hat are impdsed.in regard to.a
"federally relaizd morigage jon” even if the Loan does nat qualify as 9 “federally related. morigage loan"
under RESPA,

BORROWER'S TRANSFEH TO LENDER OF RIGHTS IN THE PROPERTY

T morigage, grant and convey the Property ta MERS (solely as nominee for Lender and Lender's
successors In interest) and ius successors in interest subject to the lerms of this Security Instrument. This
means thal, by signing this Security Instrument, ] am giving Lender those rights that arc stated in thig Seourity
Instroment and also those rights that Applicable Law gives to lenders who hold mortgages on real property. I
am giving Lender these righis to protect Lender from possible losses that might result if Gall to:

(A) Pay all the amounts that | ows Lender as stated in the Note including, but nat limited to, all renewals,
extensions and modifications of the Note:

(8) Pay, with interest, any amounts that Lender spends under this Scauricy Instrument to protect the value of
the Property and Lender's rights in the Property; and

{C) Keep all of my other promines and agreements under this Security Instrument and the Note.

JT understand and agres thet MERS hiolds only legal tile to the rights granted by me in this Security
Instrument, but, if necessary to comply with law or custom, MERS (a5 nominee for Lender and Lender's
suiccngsors and assigns) has Lhe right:

(A) to oxerciae any or all of hose rights, including, but not Himited (o, the right to foreclose and sell the
Property: and

(B) to take any action required of Lender inchiding, but not Timited W, releasing and canceling this Security
Tasiroment,

> ornvyyosos} CHL (ona) Page ol (3 Form 3033 1/04

72 of 174
4708/20 Page 7imbrbO®o. 36469/2019E
RECEIVED NYSCEF: 08/29/2019

 

 

NYSCEF DOC. NO. 1

 

DESCRIPTION OF TH PROPERTY
I give MERS rights in the Propeny described in (A) through (G) below:

j (A) The Property which is located at
: | $910, TYNGALL AVENUE (Strezt}
4 BRONX {Ciy, Town or Village], New York
yoa71 (2p Code]. This Property isin BRONX County,
dihas the following legal description:

4 Ap por legal deaexiption attached hereta and made a part hereof. Baing
a the same premiaes conveyed to the mortgagor(s) herein by deed from Diana
MeGonnell, dated 12/17/97 recorded 2/18/98 in Reel 1530 page 104. ,

(B) All buildings and other improvernents that are located on the Property described in subsection (A) of this

' section; .

| (C) All rights tn other property that L-hove wi owner of the Proparry dexcribed in subsection (A} of thir nection,

‘These righte-are known gs “éasements and epporienances attached to the Property,"

5 (D) All rights thal Ihave in the fend whish liex in the streets or eoads in front af, or next to, the Property

: | described in subsection (A) of this section;

j (6) All fixtures that are now or in the future will be on the Property described in subsections (A) and (B) of
this nection;

@ All of die rights and property described in subsections (B) through (2) of this section chat acquire in the

} fature: and

| (G) All seplaccments.of or additions to the Property described in aubseetions QB) through (F) of this section
sed all Insurance Proceeds for lose of damnye to, und all Miscellaneous Proceeds of the Property dezcribed In

subsections (A) through (F) of this section,

 

| BORROWER'S RIGAT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION
| TO DEFEND OWNERSHIP OF THE FROFERTY

1 prombse thax: (A) I lawfully own the Property; (B) J have the right to morigage, grant and convey the
Propecty 19 Lendor; and: (C) there are no outaanding claims of charged agulnat the Property, except for those
which aro of public record,
| I give a general warranty of tille to Lender, This means that J will be hilly responsible for any {ossea
which Lender suffers because eameane other than myself hay soma of the rights id the Property which |
' promise that J have. I promise thar] will defend my ownership: of the Froperty against any ¢laitns of much
i rights.
| i PLAIN LANGUAGE SECURITY INSTRUMENT

Thig Security Instrument containg prombses and egreements. drat are used in real jireperty security

| Jnstraméents all over lhe country. I also containg other promises and ugreements thet vary in different parts of
| the country, My promises and agrecments are stated in “plain language.”

 

COVENANTS :

hprormtee and agree with Lender as follows
| 1, Borrower's Promise to Pay. I will pay to Lender on time principal and interest due onder the Note
: and any prepeyment, tale charges and ether amounts dus under the Nota. I will slvo pay ell amounts for
| \ Escrow Tinma under Section 3 of this Security Inatrument,

: Payments due unier the Note nod this Security Instrument Aball be niade in US. comency, Lf any of my
payment; by check or otter payntent instrument ip cerumed to Lender unpeld, Lender may require my
paymeit be mada by:-(a) cash; (b) money order; (c) certified cheak, bank check, ureamurer’s check or cashler's

| check, drawt upon an fastitation whose deposits arc iesured by 3 federal agency, inatramentality, of entity, oF
(d) Electronic Fonds Transfer.

Payments wo deemed received by Lender when recelved at the Iocalon required in ihe Note, or at
| anaiher facation designated by Lender vader Sectlon 14 af thls Security Instrument. Lender may return or
| | accept any payment or partial payment if it ia for en sesount thet ig lees than tho mingunt thal is then due, If
' Lender ancepié a ledzer paynicnt, Lensor-may refuse to agcept.a lesver payment that} may make in the futare
avid does noi waive any of fis rights, Lendés is nol obligated to. wpply auch Ioasr payments when It accepts

‘ : much payments. Jf interest on pcincipal eccruas as if wll Periodic Paymunta hed been paid whea due, dren
| Lender need not pay interest on unapplied fundy. Landes may -hold such umapplied fimda unui I make
payments to bring the Loan current, if Lido not de co within @ reasonsble periad of time, Lender will elther

a GA(NY) (0508) CHL (08/03) Pagesotia Form A039 1/04

 

73 of 174
 

(FILED: BRON COUNTY 1GEERKOG 8 POSTEO 3 F9IC BHPS/20 Page 7AwhbOWO. 36469/20195

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

poc xp (a

spply such fimds or return thent 10 me. la the event of foreclosure, any unapplled fonds will be applied to the
outstanding prinzipal balance immediatly prior to foreclosure, No offset or claim which | might have now or
jn the frre against Lender will relieve ma from making payments due under the Note and dhia Security
Instrument or keeping all of ory other promises and agreements secured by this Security Instrement. ;

2. Appileation of Borrower's Paymenis and Insurance Proceetls. Unless Applicable Law or this
Section 2 requires otherwise, Lender will apply cach of my payments that Lender accepts In the following
order;

Ficst, to pay Interest due under the Note;

Next, to pay principal due under the Note; and

Next, to pay the emounts due Lender under Seciton 3 of thig Security Inntrament.

Such payments will be applied to each Periodic Payment in the ordec in which it became duc,
Any remaining amounis will be applied as follows:

Firsl, to pay any lare charges:

Next, to pay any other amounts duc under this Security Instrument; and

Next, to réduce the principal balance of the Note.

If Lender receives a payment from me far a lats Periodic Payment which includes a sufficient arnount ta
poy any Jate charge due, the payment may be applied to.the late Periodic Payment and the late charge. If more
than’ ona Pariodic Paymtent is due, Lender may apply nny payment recelved from me: Pisst, to the repayment
of the Periodic Payments thal are dua if, and to the extant that, each payment con be paid in full; Nest, to ite
extent that any exceas exists after the payment is applied to the full payment of onc or more Periodic
Payments, such excess may be applied to any late charges dus,

Voluntary prepayments will be epplied as follows: First, to any prepayment charges; and Next, as
described in the Notes,

Any application of payments, Insurance Proceeds, ar Miscellancous Proceeds to principal due under the
Note will not extend or postpone the due date of the Periodic Payments or change the amount of those
paymenis,

3, Monthly Payments For Taxes And Insurance,

(a) Borrower's Obligations,

I will pay 1o Lender al] amounts necessary (0 pay for taxes, assessments, water charges, sewer rents and
other similar charges, ground leasehold payments or rents (if any), hazard or property insurance covering the
Property, flood insurance (if any), and any required Mortgage Inaurance, or a Loss Reserve as described in
Section 10 in the place of Mortgage Insurance, Hach Periodic Payment will include an amouni to be applied
toward payment of the following items which are called "Escrow Items;"

(2) The taxes, assessments, waler charges, sewer rents and other similar charges, on the Property which

under Applicable Law may be superior to this Security Instrument as a Lien on the Property, Any claim,

demand or charge that is made agains! property because an obligation has not been fulfilled is known as

a “Lien;"

(2) The leasehold payments or ground rents on the Property (if any);

(3) The preroium for any and all insurance required by Lender under Section 5 of this Security

Instrument;

(4) The premium for Mortgage Insurance (if any);

(5) The amount I may be required (o pay Lender under Section 16 of this Security Instrument inatead of

the payment of the premium for Mortgage Inaurance (if any); and

(6) If required by Lender, lhe amount for any Community Association Dues, Fees, and Assegsments,

After signing the Note, or at any lime during its term, Lender may include these amounts as Zacrow
Items. The monthly payment I will make for Escrow Iteme will be based on Lender's estimate of the annual
amount required.

1 will pay all of these amounts to Lender unless Lender tells me, in writing, that I do not have to do so, or
unless Applicable Law requires otherwise. I will make these payments on the same day that my Periodic
Payments of principal and interest are due onder the Note.

The amounts that I pay to Lender for Beerow Items under this Section 3 will be called "Escrow Fumds." I
will pay Lender the Bacrow Funds for Escrow Items unless Lender waives my obligalion to pay the Escrow
Funds for any of all Escrow lems, Lender may waive my obligation to pay to Lender Escrow Funds for any or
all Escrow Items al any time. Any such waiver must be in writing. In the event of such waiver, I will pay
directly, when and where payable, the amounts due for any Escrow Items for which payment of Escrow Funds
has been waived by Lender and, if Lender requires, will promptly send to Lender receipts showing such
paymicnt within such time period as Lender may require, My obligation to make such payments and to provide
receipts will be considered to be a promise and agreement contained in this Security Instrument, ax the phrase
“promises and agreements" is used in Section 9 of this Security Instrument, If I am obligated io pay Escrow
Ttems directly, pursuant to a waiver, and I fail to pay the amount due for an Escrow Item, Lender may pay that
amount and Y will then be obligated under Section 9 of this Security Instrument lo repay to Lender. Lender
may revoke the waiver as to any or all Becrow Items at any lime by a notice given in accordance with Section
15 of thir Security Instrument and, upon the revocation, I will pay to Lender all Escrow Funds, and in
amounts, that are then required under this Section 3,

EP any) (0508) CHL (08/05) Page 4 of 13 Form 3033 1/04

74 of 174
 

(FILED: BRON COUNTY CZERKOD 8 POC ER 9-03 HAC ByPS/20 Page 7aNbhOGIo. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

, , DOC ID fs
1 promise to prompily send to Lender any notices that ¥ recelve of Excrow Item mounts to be paid.
| ‘Lender will estimate front time-to tims the amount of Bserow Punds J will have to pay by: ohing existing
asxesementé and bills and reasonable eatimales of the mmount Iwill have 10 pay for Escrow Iter ih the furnre,
unless Applicable Law requites Lender to use another method for determining the amount Tum to pay.

Lender may, at ony time, collect ond hokd Escrow Funds in an seyauint nufficlent to. permit Lender 10
sgply Lhe Becrow Finda at the tls specified ontler RESPA, Applicable Law puts, Tisnits on the total amount of
} - Escrow Punds Lender can at ariy tiene callett end hold, This total emount cranox be more than the nix
amount a lender could require under RESPA. If there ts tnother Applicable Law thet Impusen & fower Kini oa
the (otal imiount of Escrow Fuintly Lender can collect and hold, Lender will be limited to the lower amount.

{ (by) Lender's Obligations,

Linder wii) keep the Bocrow Punds ino xavings of banking inetitodon whigh has Itx deportes inaured bya
federal agency, instcumentality, or entity, or in any'Pederal Home Loan Bank, If Lender #4: duch & savings or
banking institution, Lender may hotd the Escrow Punds, Lender will ura the Excore Funds to pay the Bicrow
1 Jioms.ne fater then the. ime allawed under RESPA of other Applicable Law. Lander will give tome, without
‘charge, an annua) accounting of the Excrow Punds, That secounting will show all additions to and deductions
from the Escrow Funds and the reasan for each dednction,

Lender may not charge ms for halding or keeping the Escrow Funds, for using the Escrow Funds to pey
Escrow liens, for making 8 yearly analysis of my payment of Excrow Futids of for receiving, ar for verifying
and tolaling ansesrnenta and bills, However, Lender may change wie for these services. If Lender pays ms
: interest on the Bacrow Funds and if Applicable Law permite Lender to muske such a charge, Lender will not be
i required to pay tae shy interest cr samingg on the Escrow Fonds undess either (1) Lender und T agree in
i writing that Lander will pay iiterest of the Escrow Funds, or (2) Applicable Law requires Lender 10 pay

interest on the Escrow Faas,

(c) Adjustments to the Escrow Foods, .

1 Under Apptidable Law, thers fs a Vimil on the amount of Escrow Funds Lender may holds If Use amount
‘ vol Escrow Funds tield by. Lender exceeds thie limit then there vill beat excess ammoont ond RESPA requires
Lafider to aécount to ma in’e special manner for dw'exceas mmaunt of Escrow Funds,

If at aay time, Lender. has not recéived enough Hicrow Funds wo make tho payments of Eecrow Ilems
gben the payments tira doe, Lendér may toll me in writing that an additional amount is necemary. J will pay.to
Lendér whatever sdditional amotin| in necessary to pay the Escrow lems when the payments are due, but-the
number of peyments wil wot bd miore than 12, : ;

: ‘When I have paid all of the Sure Secured, Lender will prompily refund to.ms any Escrow Fonds that are
then being held by Lender, ‘

4, Borrower's Obligation to Pay Charges, Assestments And Clabms. ! will pay ail taxes, agiesiments,
wales charges, sewer-renis and other similar charges, and any other charges and (ines that may be impored on
the Property etd that may be seperior to this Security Instrument, will also make ground realy or payments
due under my lease if I am w tenant on the Property uid Community Association Dues, Fees, und Adgeiaraeiis
(if any) due on the Property, If these Items are Escrow Mems, 7 will do this by making the payaients as
described in Section 3 of this Security Instrument. In this Security Instrument, the wand "Peisan” means wy
Individual, organization, govemmenial euthority or other party.

i ] will peompuy pay ds salsfy all Liens. agaitst the Property ihat may be euperior to this Security,
| Instrument. However, hls Security Instrument sioed not require. me.to sadlafy a superiGe Lien itt (a) L agres, inv
‘ writing, t0 pay dhe obligation whieh gave riss to the superior Lien snd Lender approves the way in which I
ngres to pay thar obiigation, but anly so loag’ae] em performing kuch agreement: (b) in good faith, D argue or
: defend ngaingt the superior Lien ins lawsuit eo that m Lender's opinion, during the lawauit, the superior Lien
, may nat be enforéed, bat only until the, Jawsuia ends; or (c) T secure Grom the halder of that other Lien un
agreemant, approved in writing by Lender, that the Lien of this Seaurity Instrument is nuperior lo the Lien held
| by that Person, Lender determines thar any part of the Proporty is subject to 8 supedor Lien, Lender may
give Borrower'a notice identifying the supacior Lien, Within 10 days of iba date on which-the notice is given,
Borrower khall pay or satiafy the superior Lisn or take ona of more of the setions menvoned in this Section 4.
' ‘Lender aleo may require rhe to pay a one-time charge for an Independent real estate tax repocting service
used hy Lender in connection with the Loan, unless Applicabls Law does not paanil Lender to make such a
charge,
i 5, Borrower's Obligation to Mainlatn Hazard Insurance or Property Insurance. [ will abtein hazard
or property Ingurance to coves all buildings and other impravesnonts thal mow ase, or in the future will be,
Inested on the Property. The insurance will caver loss of damage caured by fire, hazards noprinlly covered by
' “Extended Coverage” hazard insursnce policies, and any other hazards (or which Lender requires coverage,
: including, bur not Heiitad to earthquakes and feode, The Insurance will be in the amounla (including, but not
Hiraitad 19, deducibte levela) and far the periods af dma required by Lender, What Lender require uniter ihe
last sentence can change during te term of the Loan, { may choose the insurance company, ail my choice bs
| subject lo Lender's right w disapprove. Lender may not disapprove my, choice unles the.didapproval i
searonable. Lender may require ms wo pay either. (6) @ ortedinie charge for Nead zone determination,
certification and useking services, or (b) & ond-time charge for Mood zone determination and cenification
services ond subsequent charges pach lime remanpings Graluillar changes occur which rexsanably might afteet
ihe fload zone daterminagon or certilteation, 101 disagres with the oad zone determination, I thay requéel the
i Federal Bmergenay Management Apency to review the Mood zone datermination and } poomisn fo pay any
| fees charged by the Federa) Emergenoy. Management Agency for ilg review, ‘
| $0 fail 10 maintaln any of the insurance coverages described above, Lender may obtain jasurenct
1 coverage, et Landers option and my expense. Lender launder no obligation to purchate any particular type or

 

GD -aainyy (0500) CHL (008) Pages ol 14 Form 3033 1101

 

75 of 174
 

(FILED: BRONZ° COUNTY (CLERK 6 8 POO DUS’ O3 FAT BMPS/20 Page 7AWHHOGO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

| - voc 20 +

amount bf cévernpe. Therefore, euch. covernge will cover Lender, but might or mlght nat pretest me, my
equity in the Properly, of the contents of the Property, ayaiasi any risk, hazard of ability. and might provide
grester or loater coverage than was previewaly in effect, 1 eoknowledge that ihe cast of the Insurance coverage
1 sp obtained might significantly exceed the cost of lnsurence that 1 cautd have obeained, Any nmounts
{ disbursed by Lender under.this Sectlon $ will become my additional debt secured by this Secmrlly Innicsmeit,
{ ‘These amounts will bear Interest ai the interest rate ger forth in tha Now from din date of dighureement and wall
be payable with auch Interest, upon natice from Lender [o me requesting payenent,

Alt of the ¢ ve poligies and renewals of thode policies will Include what tr known as & “Sueded
Morigagé Clause” w protect Lender and will nante Lendés ox mortgages and/or tan edditional lose payee.
The form of ell policies and renewals will be acceptable to Lender, Lender will have the dghi to hokd the
‘ policies uid renewal cenificules. WS Lender requises, | will-promptly give Lender all receipts of paid premiunts
and renewal notices that] receive.

if) obtain any form of msurance coverage, not otherwise sequited by Lender, for dinage to, oF
dettruction of, the Property, much policy will include ¢ Standard Mostgage Cluvae snd will nante Lender ox
mortgages and/or ox un edditional lose payeo,

; If there ig a logs or damage ta the Property, I will promptly notify ke invuranee company and Lender. If]
donot prompily prove to the insurance company that ihe fase or damage cecuned, then Lentler may do go.
‘ The amount paid by the inunmes company for los or damage 10 the Property is called “Inqurance
: Proceeds.” Unless Lender and I ovkeewise ogree id writing, my Insuraitee Proceeds, whather ox not the
underlying insurance was required by Lender, will be ured to repair ori restore the damaged Property unlase:
j {a} iL is not economicelly feasible to make the repaint or restoration; (b) the use of the Inguranes Proceeds for
j that pospose-would lesten the protection given to Lender hy thia Security Instrument; or (c) Lender and ] have
agreed in-writing nol to use dhe Insurance Proceeds far thal purpose, During the period that any repales or
restomtlons are belng made, Lender may hald eny Incusanca Procesds ent! it Kas had sn opportunity to
inspect the Property i verify Una the repair work hex bean completed to Lender's satisfaction, However, this
inspection will be dove primptly. Lender may make payments for the repairs and resinrations in a single
, payment or in & series ol progress payments as the work is completed. Unless Lense and ] agree otherwise in
ft writing or unless Applicable Law requites othtraise, Lender is not required to pay me any Interest or earnings
: on the Insurance Proceeds. J will pay for any public adjusters or other thied parties that 1 hire, and their feea
1 wilt not be paid aut of the Insurence Procecds: Uf the repair Or reateration Is not econcmizelly feasible or if ft
; seonld lesson Laniler’s protection under this Security Liawement, then thé Insurance Proceeds will be used ta
: reduce the amount that] owe to Lender under his Security Inctrariend. Such Insurames Pricecds: wil) be
| | applied in the order provided for in Section 2. If any of the Insurance Proceeds remain after the amount that J

 

owe to Lender hes been paid in full, the remaining Insurance Procezda will be paid to ine.
If Labpsidon the Property, Lender oy File, negatiats and seule any avellable iuzucanes claim and related
muatiers, If 1 do not enaver, within 30 days, a notice irom Lender stating the ihe Guevrance company has
: offered to settle » claim, Lender may negolale and setlle the claim. The 30-day period will begin when the
/ i netive ix given. In cididr event, or if Lender sequices tho Prppesty under Section 22 of this Security Instrament
: or otherwise, E give Lender my dghts to any Insurance Proceeds in on amount Hot greater (hich the amounli
unpaid under the Nowe and this Security Instrument. I also give Lender any ocher of my rights (other than the
fight to woy refund of unearned prentiues that I paid) unides all insurance policies covering the Property, if the
Behts are applicable to lhe coverage of ie Property. Lender may use tht Insurance Proceads elther to mpair Or
1 tesiore the Property of to pay atnounts unpaid wmiler the Note.or this Security Instrument, wheibsr o not then
\ due,
| 6. Borrower's Obligations to Occupy The Property, I will occupy the Property and use the Property as
| my prinelpal residence within 60 days aller [ xiga this Security Instrument. } will. continue to occupy: the
Properry end 16 use ihe Property as roy principal maldéace for at lesst-one year, The one-year period will begia
| when I firét occupy the Property. However, ! will nol have io eccupy the Property and use the Property as my
principal residence within Ihe tims framed cet forth above If Lender agrves in writing tbat 1 do not have to do
! ao, Lender may nil refuse to agree ualleer thd refusal ia yeasonable, I algo wil] net have to occupy the Property:
i and use tho Propeny us my principal residengs within the time frames att forth above i extennating
! : citcomstances exist which are beyend ory control,
! : 7, Borrower's Obligations to Mainlain And Protect The Praperiy And to Fulfill Any Lease
Obligations,
( (a) Maintenance and Protection of the Property.
: J will not destroy, damage or harm the Property, and J will not allow the Property ta deteriorate. Whether
| ‘ or not I am residing in the Property, I will keep the Propeuty in good repair so that it will not deteriorate or
decrease in value due to iby condition, Unless tt is determined under Seatlon 5 of this Security Instrument that
repair is not economically feasible, J will prompdy repalr the Property if damaged to avoid furthsr
deteroradion or damage: If inxurance or Condemmation (ex defined In the definition of Mixcellanzoun
Proceeds) proceeds are pald. because af loss or damage to, ar Condemnation of, dhe Property, | will repair or
restore the Property only if Lender haa releaned thozs proceeds for such purposes, Lender may pay for the
Fefiairs end restoruion opt af proseeds in a ingle payment of in a series of progress payments ag the work ds
fompleted: Uf the insarance or Condemnation procecds are notsutGcient 10 repair or restore the Property. 1
promise Lo pay for the completion of such repair ar restoration.

 

> BA(NY) (0508) CHL (98/05) Page 5 of 13 Form 3033 4/01

 

76 of 174
 

(FILED: BRONSSCOUNTY IOLERKSH 8 Paoyne 97-63 Fyad P_PS/20 Page 7AWPEOGO. 36469/2019E

 

NYSCEF DOC. NO.

 

 

 

1

RECEIVED NYSCEF: 08/29/2019

 

coc xo +: aT
{h) Lecder's Inspection of Property.

Lerider, and others huthorized ty Lender, may.enter dn and inspect the Propemy. They wil) do xo ina
réaidnuble manner end ar reasonable dimen. IT ithas o reseonable purpose, Lander miay Inspect the inside of the
lioms of other improvements onthe Property, Befare or at the time an inspestion is.made, Lender will give me
Iatice ginting a reasonable purpose for such [yiterlor Inspection.

8, Borrower's Loan Application. If, during the epplication process for the Loan, I, oF any Person oF
entity acting at my direction of with my lnowletige or consent, made falge, mialeading, or inaccurate
fistements to Lender stout information insporiant io Lender in determining my eligibility for the Loant (or did
not provide Lender with pach information), Lender will teat miy notions: an Befauli under this Security
Instrumadt, Folee, wisleading, ur inaccurnis saiiéments about information iniporanl to Lender would include &
misrepresemation of my intention to occupy tha Property asa principal residence, This is jut-one example of
a false, misleading, or Inaccurate sintement of important information.

4G, Lender's Right to Protect Its Rights in The Property. If (a) Ido not keep my promixes and
agreements made in this Seovrity Instrument; (b) domeane, including ms, begites a legal proceeding that may
Significantly effect Lender's interest in the Property or nights under thi Seaurity Instroment (such 48 w legal
procecding In bankruptcy, in probate, for Condemnation or Forfeiture (ax dafined in Sention. 11}, proceedings
which ond give aPerion rights which eduld equal or exceed Lender't interest th the Property or under this
Security Instumen, proceedings for enforedméat of a Lien which may become superior to thls Security
Jnstrament, or-to enforce laws of reguidtions)!.or {c) Ihave ebandoned the Property, then Lender may do end
pay (or whatever is reakonable oy appropriate co, protect Lendet's interest in the Property pid Lender's rights:
under this Security Instrument.

Lender's actions may inélade, bul are not Hmiied to: (a) protecting wnd/or nexeazing the value of the
Property; (b) securing andor cepalring the Property; (6) paying mms to eliminate any Lien againat the
Property that may be equal or mupertor to this Security instrument; (d) eppoaring in coort;-and (e) paying
teigonable storeys’ fees to protect fig interest in the Proparty and/or rights under this Security Instrument,
irictuding itt cecured postion in a bankruptcy proceeding. Lender cen eleo enter the Propenty 10 make repaiza,
change locks, replace of boand up dodrs and windows; drain water {fom pipes, elieilnals building or other code
violations or dangerous conditlong, have udlitiés tomed on or off, and teks any ollier ection to secure ihe
Property, Although Lender may jake action under. (hig Section 9, Lender doay not have to do so end ig under
no duty w do go, Lagree thal Leader will not be Hable fay riot isking any or all actlong under this Section 9.

T wilt pay to Lender any emounts, with Interest, which Lender spenda under (his Scetion 9, I will pay
thone amounts to Lender wtien Lente sends me's notice requesting thet ] do 90, 1 will pay interest on ‘those
amounts xi the interes! aig set forth dn the Note, interes! on exch amount will begin aa the date that the
amount is spenl by Lender, This Security Instrament will protwet Lendes in case Ida nat keap this promise lo
pay Uhose amanunls with Interest.

JE1do pat own, bill dav) a Léndnt On dhe Property, | will RLGIT all my obligalions:under my leaxe, 1 alse
agree jhat, if Lacqiiré the full tide (sométines called "Fee Title”) to the Property, my fease fnterestand but
Pee Title will not marge unless Lander agreed to the merger in srriting,

10. Martgage Inkurance, 1 Lendes required Moctgage Iinurance ax condition of making the Loan, F
wilt pay the premiums for the Mortgage Insurance. If, far any reason, the Mortgage Ingurance coverage ceases
to be available fron dis ciortgnga inkurer.that previgusly provided auch Insurance and Lender required me to
mike paparte payments toward the premiums for Mortgnge Insurance, 1 will pay tho peemiums for
aubéuindally equivaled Mortgage Insurance coverage from an altsmate mortgage inxuret. However, the coz
of this Martgepe Insurance coverage will be substantially equivalent (o the com wo me of the previous
Mortgage Inav average, and the wlamisle morgage insurer will be selected by Lender,

If pubstantially equivalent Mongage Insurance coverage is not available, Lender will establish &
non-redundable “Last Reserve" ase substinute for the Mortgage Ingurance coverage: | will continwe to pay to
Lender each monsh’an niicint equal io ewte-tweltth of the yearly Morigage Insurenes premium (at of the ime
(he cdverage lapaed or ceased to be in effect). Lender will retain thee payments, arid will Use these payments
ta pay far tosses thal the Mortgage Insenmce would have covered. The Loss Reserve fp non-refundable even if
the Loan 1 uldnvaccly paid in full and Lender is not required 10 pay me.any inteces}.on the Loss Reserve,
Lesidler can nin longer require Loss Resesve payments if (a) Morigage Insyranes coverage again becamen
available through an-ineuror selected by Lender; (b) xuch Mortgage Insurance is obtained: (c) Lender requires

f ly designated pay loward the premioms for Mongoge Inmurance; anid (d) the Mortgage Inaurance
coverago is in the amount and for the period of tims required by Lender,

If Lender-requited Monguge Insurance as no condition of making the Cowtund Borrower wan required to
make xeparale payments toward the premiums Cor Mortgage Inssirance, I will pay. tho Morigage Insuranes
premiums, or the Loss Reserve paymesits, anlil the cequirement for Mortgage Insurance ends nocgding to Any
writien agreement bétween Lender and me providing for such texuinulién oc patil tenminalon of Mongaga
Insurance: is required by Applicable Law. Lender moy require me lo pay the premiums, o¢ the Loss Reserve
payments, in the mannar described in Seaton 3 of thig Security Instrument. Nothing in this Sectlon 10 will
affect my obligation tw pay-tnterest wt the rate provided in the Nots.

A Mortgage Inmuanice policy pays Lender (or any entity thal purchases the Note) for certain losses it
my incur if Borriwer doex nol repay lhe Lon ap 'tgroed. Borrawer.ts nota party to the Mortgage Insprance
poy.

 

(ZED sayy; (oscay CHL (08/08) Page? of 13 Form 3033 4/01

77 Of 174
 

(FILED: BRONKSCOUNTY CLERKS 6 8 PIS7 BOL S C3 FIT BMPS/20 Page 7GmbbOO0. 26469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

Loo. voc xo

| Mortgage inaurerg asses thely total rick ont al! Mortgage Insurance from (ims to Gime. Mortgage ingurers
may enter ima agreements with other parties to share or chénge: their rigk, ar i reduce loses, These
, agreemenis ace based on terms und conditions that are aatlefactory to the mortgage insurer and dys ovhier purty
: Cor pares) to thess sgreemants, Theat agreemania may require the mortgage insurer (0 make payments using,
soy souree of funds that ihe mortgage insurer way fave available (which may include Mortgage Insurance
rentinma).
| . Ag & result of these agrenments, Lender, any owner of the Nole, another inguyer, any reingurer, oF any
; other entity may receive (directly of nditectly) amounta thal came (rom 2 portion of Bormvver's payments for
Mortgage Insurance, in exchaitge for shoring or changing the mortgage insurer's risk, or reducing losses, If
these agreements provide the an aiTilinny of Lender tubes a ehare of the insurct's risk in exchange for & ehare
i ofthe premiuens paid to the ingurer, the dirangement is often Lecmed "captive reinaurance.” 11 slso should be
pndetstood thal: (a) any of these agreements will not affect the emoonu thal Borrower hus agreed to-pay. for
Mongage Insurance, or eny other terms of the Loan, These agreements will ot Increase the ergunt Boruwer
' : will owe for Martgage Insunince, and they will net entite Borrower w any refund; and (b) any of these
agreements wilt pol affect the rights Bumdwer hax - if any - regarding the Mortgage Josurance apdar the
: Homeowners Pritection Act of 1998 ar any other law, Those rights may include thé right (@) to receive coriain
: disclogurgs, (b) to request and obtain cancelladon of tie Mangage Inrarance, (0) to have the Monigage
i Inpirance waeminated muyomatically, and/or (d) to. receive a reland-of esy Morigage Insurance premiums that
| were not cared at the lime of such cancellation or termination.
11, Agreements About Miscellaneous Peoceeda; Vorfeiture, All Miscellaneous Proceeds ure oasigned
! to and will be paid w Lender,
: If the Property is dermaged, soch Miscellaneous Proceeds will be applied to restoradon or repair of the
Property, if (a) the restoration or repalr is economically feasible, and (b} Lender's security given in this
i Security Instrument is not lessened, During auch repair and restoretion period, Lender will have the tight: 10
| hold suth Miscellaneous Proceeds until Lendir bas had on oppertunity to Inapoct the Property 10 verify that
the work has been completed to Lender's satlefaction. However, the inspection will be undertaken promptly.
: Latider may pay for the repaira andl remloration in a single dishuceemeat or in a gecies of progress payments a4
' the work ta completed: Unless Lender und I agree otherwise in writlhg oc voless Applicable Law requires
interest to be pald on such Miscellantous Proceade, Lender will not be required to pay Bocrower any interest
' or earnings on tha Mlsedltsreous Proceeds. If the reatiration of repair is not economically. (easible or Lender's
security given in this Security Instrument would be keassned, tha Miscellaneous Proceeds will be applied to
the Some Secured, whether of nod the dud, The excess, if any, will be pald ta me. Such Mistellancovs
Proceed will be applied in the order provided for in Section 2,
i _In the event of 4 toud Gidng, destruction, or lose in value of the Property, the Miscellaneous Proceeds
will be opplied to the Suri Secured, whether or net then dae, The excess, if any, will be paid to me.

In the event of u partial taking, desaructhin, or logs in valus of the Property in whieh the fale nrarket value
of the Propeny Imrbediaiely before Ure partial wting, destruction, or loss in Value is equal to or greater than
| die amount of te Sums Secured imenedisiely befor the partial inking, destrustion, or loss lo value, the Suns

Secured will be reduced by the amourit of the Miscellancous Procends multiplied by Ihe following. fraction: (a)
the ton amount of the Sums Seenred immediately before the partial faldng, destruction, or Joss in value
| divided by (6) the fair market yalue of the Property immediately befare the partial aking, destruction, or loss
{ ; in value, Any balance chull be paid to me.
| | In the event of a partial midng, desrucdon, or loss in valuc of the Propesty in which the fair market value
i af the Property inunediauly before the partial uiking, destruction, o¢ tose in value in leas than the amount of
: the Sema Secured immediniely before the partial taking, deatmelion, o loss in value, the MisceHanzous
, : Proceeds-will be applied to the Sums Secored whether or nt die mums ore then due,
‘ 10] abandon the Property, or If, altec Lender sends me notice thet tha Opposing Party (na defmed in-the
| | noxt sentence) offered ta make an ewand to ectle a clalm for dancages, 1 fall to respand to Lender within 30

 

 

 

days ofer tha date Lender gives notice, Lender ie puthorived to collect and apply the Miscellaneous Pracesds
either td mstoration or repalr of thé Property er to the Suots Secured, whether or nat then due. “Opposing
Panty" riteany the third party that owes me Miscellapous Proceeds ur the pary epaingt whom I have a right of
‘ action in regard to Miscellaneous Proceeds, :
J will be in default under this Security Instrument if any civil or criminal action or proceeding that
Lender determines could result in a court mating (a) that would require Forfeiture of the Proparty, or (b) that
ould damage Lender's triterest ity the Proparty or tights yniier this Security Instrument, “Forfeiture” is a court
actlan to-reguire tha Property, or acy parl of the Property, to be given up. 1 mhy correct the default by
obielaing @ court ruling that disotisses the court eesion, if Lender determines thet whid ecto niling prevents
Forfeiture of the Property and alyo prevents any damage ta Lender's Injerest in the Property or ight under: this
, Security Instrument. [f 1 earreet the default, 1 will have the right to have enforcement of dig Security
Instrument digcontinned, ne provided in Section 19 of thiy Security: fustrament, even if Lender tas required
Immediats Payment jn Full (aa defined in Section 22). The proceeds of any award or claim [or daiviages that
' are dtuibuteble to ibe damage or reduclign of Lender‘s Interest in the Property are axdgned, end will be paid,
to Lender,

 

BD -wany, (aoa) = CHL (0878) Page B of 13 Form 3033 1701

78 of 174
 

(FILED: BRONSSCOUNTY IOBERKSE 8 PooRei $7-O3 FIC PMPS/20 Page 77NPHOGO. 36469/2019R

NYSCEF boc. NO. 1 RECEIVED NYSCEF: 08/29/2019

;

poc mp W
All Miscellaneous Proceeds that are not epplied to restoration or repair of the Property will be applied in
the order provided for in Section 2.

12, Cantinustion of Borrower's Obligations And of Lender's Rights.

(a) Borrower's Obligations. ; -

Lender may aliow me, or a Person who takes over my rights and obligations, ta dalay or te change the
amount of the Perfodic Payments, Even if Lender does thls, however, J will still be fully obligated under the
Note arat under this Security Instrument unless Lender agrees to relents mo, in writing, from my obligations,

Lender muy allow those dolays or changes for me of p Person who takes over my rights and obligadons,
aven if Lénder is requested not to do's, Even if Lender 34 requested to do 90, Lender will not be required to
(1) bring a lawsuit against me or such o Person for nol fulfilling obligations under the Note or under this
Security Inetniment, ot (2) refuse w extend timé for payment or otherwise modify amortization of the Sums
Secured, ©

(b) Lender's Rights,

Byen If Lender docs not exercise or enforce any right of Lender under this Security Instrument or under
Applicnble Low, Lender will mill have all of those rights ond may exerciee and enforce them in the future.
Even ifs (1) Lender obtaing jnsunines, pays taxes, or pays other claims, charges or Liens agsingt the Property,
(2) Lender accepia payments from third Persons: of (3) Lender accepts payments in amounts Jess than the
amount then due, Lender will have the right ucder Section 22 below to demand that I make Immediate
Payment in Full of any amounts remaining. dus and payable to Lender under the Note and under this Security
Instrument.

13. ObUgationg of Borrower And of Persous Taking Over Borrower's Rights or Obligations, If
more than one Person. signs this Security Inateoment as Borrower, eech of ue is fully obligated to keep all of
Borrower's promises and obligations contained in this Seeurity Instrument, Lander may enforce Lender's rights
tinder thin Security Insiroment against ench of ua individually or against all of ux together, This meana thal any
ane of ug may be required w pay all of thd Sums Secured. However, if ane of us doea not sign the Note: (a)
thus Peseon Je nigning dils Security Instrument only to give thac Person's righis in the Property to Lender wider
the terms of this Security Instrument; (b) that Person js nat personally obligated to pay the Suma Secured; and
(c) that Person agréas that Lender may agree with the other Borrowers to delay enforcing any of Lender's
rights, to modify, or make-any accommodation with regard to the terms of thig Security Instrument or the
Note without that Person's consent,

Subject to the provisions of Seedion 18 of this Security Inatrament, any Person who takes over my rights
or obligations under this Security Instrument in writing, and is epproved by Lender in writing, will have all of
my rights and will be obligated to keep aif of my promises and agreements nsade. in this-Secunty Instrument.
Borrower will not be released froin Borrower's obligations and liabilities under this Security Instrament unless
Lendar agrees to such releate in writing, Any Person who inkes over Lendes's dghts or obligations under thig
Security Instruwient wi} have, all of Londer's rights and will be obligated to keep al] of Lender's promises and
agreements made in this Security Inetrament except as provided undér Section 20,

14. Loan Charges. Lender may charge ino feos for seevices performed in connection with my default,
for the purpose of protecting Lender's interest in the Property and right under this Seourity Insieument,
including, but noz limited to, auameys’ fees, properly inepection and valvation fees, With regard to other ices,
ihe fact that this. Security Instrument does not expressly indicate that Lender may charge a certain foe-does not
‘mean that Lender cangot charge that fe. Lender may mot charge fees that are prohibited by this Seourity
Toatrument of by Applicable Law,

If the Loan is subject to Applicable Law which seia maximum loan charges, and that Applicable Law ts
finally interpreted so that Ure interest or olter loan cherges collected arto be collected in connection wiih the
Loan exceed permitted limits: (a) any such logs cherge will be reduced by the amount necessary 10 reduce the
charge to the peratitiéd limit; and (6) any sums already collected from me whieh extecded permitted limits
will be refunded to me. Lender muy choose to make this refund by reducing the principal owed under the Note
or by making a direct payment to Borrower, If a refund reduces principal, the reduction will be treated as a
partial prepayment without any prepayment charge (even if a prepayment charge is provided for under the
Nols). I] aecept such a refund that is paid directly to me, ] will waive any right to bring a lawsuit against
Lender becavse of the overcharge,

15, Notices Required under this Security Instrument All notices given by me or Lender in connection
with this Security Instrument will be in writing. Any notice to me in connection with this Seourity Instrument
is considered given to me when mailed by first class mail or when actually delivered to miy notice address if
vent by other means, Notice to any one Borrower will be nolice to all Bosrowers unless Applicable Law
expressly requires otherwise, The notice sddress is the addceas of the Property unless I give notice to Lender
of a different address. I will promptly notify Lender of my change of address. If Lender apecifies a procedure
for reporting my change of address, then 1 will only report a change of address through thet specified
procedore, There may be only one designated notice addréss under thix Security Inatroment-at any one Hime,
Any notice to Lender will be given by delivering it of by mailing it by fimz class mail to Lender's sddresi
stated on the first page of this Security Instrument unless Lender has given me notice of another addeens. Any
nolics in connection with this Security instrument ix given ta Lender when itis acoually received by Lender. If
any notice required by this Seeurity Instrument ig also tequiséd under Applicable Law, the Applicable Law
requirement will satisfy the corresponding requirement under this Security Instrument,

EP -sagnivy casos) CHL (ova) Page Saf 13 Form 3033 1/01

79 of 174
re3708/20 Page 7SmbehO@o. 36469/2019E
RECEIVED NYSCEF: 08/29/2019

 

 

NYSCEF DOC. NO. 1

 

| co oc +
16, Law.That Governs this Security Instrument; Word Usage. This Secanty insinnment 1s govenzo

by federal Jave and the Inw of Rew York Sine, All rights snd obligations contained in this Scourty Instrument
are subject 10 arty requiternenut and limitstions of Applicable Law, Applicable Law might allow the parties to
i agree by contractor It might be silent, but such silence docs tor mean thet Lender and I cadnol agres by
, contrect, I any term of thik Security Indtrument or of the Note conflicts with Applicable Law, tha conflict will
vot effect ather provislone af thix Security Instroment or the Nate which ckn opsrate, or be given effect,
swithout Ute conflledng provision, This means that the Securlty Instrament ar ihe Note will remain wr if the
conflicting provision did not exist,
Ax used Jn thig Security Instrument: (4) words of the masculiaa gender mean and indluds corresponding
' ” words af ht feminine end neuter genders; (b) words in the singulay mesn snd include the plural, and words in
the ploral mean and include the singular; and (¢) the word “may” gives sole disceelion without aity obligation
to take any pation,
: i 17. Borrawer's Copy. J will be given one copy of the Note and of this Seaurity Instrument,
: 18. Agreements aliont Lender's Rights If the Property Is Sold or Transferred, Lender may require
| Inatediate Payment in Fol) of all Sumé Secityed by thls Security Instrument if ull or any. part of tha Propery,
of If any right in the Propeny, ig sold or trarzfemed without Lender's prior written permission. If Borrower is
nol a natural Person and a beneficial interest in Borrower is eold or transferred withemt Lender's prior writen
permission, Lender also may eoquire Immediate Payrtent in Full. However, thie option shall not be exercised
by Lander if euch exercinn Jz prohibiied by Applicable Law.

I Lender requires Immediate Payment in Pull under this Seetlon 18, Lender will give me a notice which

| Bates this requirement The notice will give me at least 30 days lo make the required payment. The 30-day
period will begin on ths date tha notice ls given to me In dhe manner required by Sretion 15 of this Security
Instrument, IPT do nol make the required payment daring thor pedad, Leader may net fo enforce its rights
under this Security Ingirament wiihoot giving me any further nodes or demand for payment.

15. Borrower's Right to Have Lender's Enforcenient of this Security Instrument Discontinued.
Even if Lender has required Imndediate Payment in Full, J may have the right to have enforcement of this
Security Inatrument stopped, f will have this right at any tree before the earliest off (a) five daye before sale of
the Piiperty under-any. power of sate granted by this Scqutity Instrament; (b) another period a3 Applicable

 

Law might specify for the terrainetion of my right to bave enfe nf the Loan stopped or (c) a judgment
bas been entered enforcing cis Seaurity Instrument, In order to have this tight, 1 will meet the following
conditions:

(a) T pay to Lender the full amount that then would be due under this Security Inalrament and che Note as
if Iternediats Payment in Pull had never been required;
(b) } correct my failure to keep imy of my olker promiscs or agreements meds in this Security
Instrument;
: (o) I pay all af Lender's staxonable expences in enforcing this Security Instrement including, for
| example, reasonable attorneys” fees, property Inapeciton and valuaiion fece, and other feen Incurred for
the purpose of pmigeting Lender's interest in the Property and sights under thin Security Instrument; sad
(d) 1 do whalever Lender ressondbly requires to. assure that Lender's jmmecest In the Properey and. rights
under this Security Instrument and my obligations undés the Note end under thin Security Inatrument
; continue unchanged, ,
| Lender may requipe that 1 pay the sums and expensts mentioned in (nm) through (8) in ond of mere of the
! following forma, as sekeceed by Lenders (a) cash; (0) money order; (c) certified chark, bank check, treazures’s
‘ check or cashiers check drawn upon an institution whose deposits are Insured by a federal agency,
: insimmentality or erity; ot (d) Hlectronic Funds Transfer. :
: ! (CE futtitl all of the. conditions in this Sealion 19, then thix Security Ingirument will remain in full effet
| ax if fmmedine Payment in Pull hail never bean required. However, i will not have the right jo have Lender's
| | enforcement of this Security Insirmment discontinuad if Lender hax required Inumedinio Payment bt Pull under
‘ Section 1. of this Security Instrument.
‘ 20, Note Holder's Right to Sell the Note or an Interest in the Notey Bocrawer's Right in Notice of
/ Change of Loan Servicer; Lender's and Borrower's Right to Notice of Grievance. The Nois, of an Interest
: | 1 jo the Nate, together with thin Security Instrament, may ba sold one or more Umes, T might nal receive any
| ' : pride notes of these salea:
| : The entity that collects the Periodic Payments and performs other mortgage finan servicing obligations
under the Note, thin Secusiy Instroment, and Applicable Law ia called tha “Lomi Servicer.” There may be a
change af die Loan Servicer as & reault of the sale of the Note. There also may be one or more changes of the
: | Loay, Servicer unrelated to u sale af the Nove, Applicable Law-requires that I be given written nniice of ny
{ change of tie Loan Services, The notice will state the name and address of the new Loan Servicer, and alen

 

 

| tell me the address to which-1 should miake my paymients, The noli¢e asd will contein any other Information
required by RESPA or Applicable Law. IC the Hens je cold and tereafter the Loan In serviced by-a Laan
Servicer other dran the porchaser of the Nole, the miarigege loan servicing obligations Io me will remain with
the Loan Servicer or be transfered to a svecexsor Loan Servicer aiid aro not acsumed by the Note punthacer
unless otherwise provided by rhe Nole purchaser,

BD -sany {o5na) CHL (0840S) Pags 10 of 13 Form 3039 1401

80 of 174
 

(FILED: BRONASCOUNTY IOLERKSH 8YoC TI 87-63 HEC BMPS/20 Page 7/ANPHOTO. 36469/2019

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019
' | -
. . poc 1p «:il

! | Noliher I-nor Lender-may commence, join or be joined to any.court potion (as eliher an individual party

Gr the member of # cfaes) thal alfeed Grom the otter party's nedans pursuant to this Secustty Instrument or thet

i alleges thet the other har not fulfilled any of its obligations under this Security Ingtrurient, unless the other is
notified (in tbe mramer requited under Section 18 of dhis Security Inslrumend) of the unfulfilled obligation aqd
piven a reaxonable ime period to bike corrective action. If Applicable Law provides b tite period which will
if slapse before certain nelion cen be taken, that tims pesiod willbe deemed tobe regzoniible. far purposes of this
' paragraph, The notice of szceleration and oppxirimity to cure given to mé under Seodon 22 amd the notice of
' ihe demand for payment in full given tO me under Secon 22 will be deemed satialy the notice and
upporunity to take comdetive ection provisions of this Section 20, AN rights under ibis patagraph are subject
: to Applicable Law, ,
| PL Continuation of Borrower's Obligations ta Malntain and Protéet the Property. The fedetal laws
and the Iswe of Now York Stutz ihat relste to health, exfety or environmental proteciicn ste called
Envir ntel Law,” Env al Law classifjés cenaly gulet as toxie or hazardous, There are other
‘substances that are considered hazardous for parposes of thiy Section 21. These substancer are gasoline,
i kerosene, other flammable or toxic petroleum produyts, toxic peadeldes and frerbicider, votatile ‘solvents,
| materinls coninining axbestos or formeldelyde, and midlodetive mtiterials, ‘The nobstunces defined an loric oF
hazardous by Environmental Law and the substances considered hazardous for plinpoecs of this Section 21 art
called “Hazardous Substances.” “Hnvironmental Cleinip” theludes any response ction, remedial action, or
: removal action, as defined in Environmental Law, An “Environmental Condition” means a condition that can
t enue, contribute 10, or otherwise trigger un Bnvlronmientad Clesnup.
I will not do enyihing sffesting ihe Property dim violeted Environmental Law, and J will not slow
anyone else to-do fo, will not cause or permit Haxardouz Substances to be present Od the Property. T will rot
ea wf ptore Hezendous Suibatances on the Property. I also sill not dispose of Hazardoup Sutatances on ths
Broperty, os relense any Hazandous Substance on the Property, mid] will not allow anyone else to do 60. also
will not do, rior allow enyone. eles to do; anything-affecting the Property that: (i) ix in violation ef any
“Eavironmental Law; (b) creates an Environtnenuil Condition: or (c) which, tue lo the presence, vse, oF release
of a Hazerdous Substance, cremes a condition that adversely affects the value of the Prapany, The promisey in
this paragraph da not apply to the pretence, use, or storages On Ihe Property of small quantities of Hazardous
' Substances that ans generally recognized as appropriate for normal residsatidl alse and maintenance of the
| Propenty (ineluding, bot not Iirulted to, Hazardous Substurices in. consumer products), J May use or-store these
mall quaciltieg on the Propeny. In sddidon, unless Environmental Law tegnires removal of olher action, the:
buildings, the fimprovemenis’ and the fixmes cn the Property aré permitied to contain asbestos aru
ashentag-conitaining arial it de aonb and beste mitaining terials” ore disturbed and
: i *"honefriable” (that is, nat easily crombled by hand presrare),
| 1 will prpmpily. give Lender written notion of: (a) any investigation, tlilm,. dentind, lawauit or other
{ action by any govermmental or réguiatary agency dr privale party involving the Property and-any Hazerdous
, Subslance or Environmental Law of ‘which I bave actuel knowlidge; (by any Environmental Condition,
Inching: bot not timited to, any #pilling, leaking, discharge, release or Sweat of mlease-of uny Hazardous
Substance; end (c) any chndition caused by the predence, tise or release’ of w Hazardous Substance which
i fidversely effocly the’ value of the Property. If Iearn, or any governmental or regulatory authority, of any

 

 

: private party, ndtifles me had eny f af or otter renwedlatian of uny Hazardous Sut affecting the
: Froperty is necessary, I will promptly. Wake all netesiary rediedial potions in ackardance with Environmental
' Law,

| : Nothing in this Security Instrument creates an obligation on Lender for an Environmental Cleanup,

NON-UNIFORM COVENANTS
i L also promige and agres with Lendes ps follows:
72, Lender's Rights If Borrower Falls to Keep Promiies sud Agreements, Except us provided fo
Seetian 18 of this Security Instrsment, i all of the condlions stated In subsections (a), tb) ared Ce} of this
Section 22 are met, Lender may require that 1 pay t diately Uhre entire then remaioing
unpaid undee thé Note and winder thls Security Instrument, Lendee may do this without making any
' further demand ter prymitaL This requirement is called “Immediate Payment In Poll.”
| If Lender requires Lmmediute-Payment jo Full, Lender may being.n lawauld to take away afl af my
i | remalnlag rights In the Property and have the Properly sold, At thiv gale Lender or another Person may
pequire the Properly; This iv known as "Foreclosure and Sale." In pny lowsult for Foreclosure and Sale,
Lender will have tHe eight to catlect all costs and disbursements and additional sllowaaces allowed by
: Applicable Law und will have the right (o add all reasonable aliorneys’ fees fo the amount T awe Lender,
: which feeq shall hecome pact-of the Suma Secured, emnemenscminnee
i ' Lender may require Lmimediste Payment in Full under thls Section 22 only if all of the following
| conditions are melt :
(a) I fall to keep uny promise or agréement wisda In this Secorlty Lisirament or the Nate, inctuding,
but not finiited to, the proses fo pay (he Sums Secured wheo due, or tf another defanlt: occurs

 

Aunder this Security Instrument;
| | { (b) Gender senda lo me, ft the manner described In Section 15 of this Secdrity Instrument, a notice
‘ that states: —~

(1) The promise or agreement that I Called to keep or the default that has nccurred;
(2) The action that I nvust iske to correct that default;

BS -sacrayy coro CHL (0g/08) Page 31 of 49 Forms 3033 144

81 of 174
 
 

NYSCEF DOC. NO.

 

FILED: BRON

 
 

1

  

@) A date by which I most cocrect the default. That dute will he a¢ loart ys e

on which the notice is given; .
(4) Thi if 1 do not correct the default by the date stated In the natice, Lender may require

Immediate Payment in Foil, aod Lender or another Person may aequire the Property by
yneans ‘of Forerlogure and Sale;

(5) That i] meet the conditions stated in Section 19 of this Security Yostrument, I wil) have he
right to have Lender’s enforcement of tis Security Instrument stopped and to have the Nate
aod this Security Insirnment remain lolly effective as Lf brmediale Payment In Full bad never
deen required; and

(© That I bave the right in any lawsuli for Foreclosure and Sale to argue that I did keep my
promises and agreements under the Note and under thle Security instrament, und to present
any other defenses (hat J may have; and

(c) Tdo not correct the default stated in the notice from Lender hy the date stated fn that notice,

23, Lender's Obligation to Discharge this Security Instroment, When Lender has been paid all
amounts due under the Note and under this Security Janroment, Lender will discharge this Security
Inaroment by delivering s certificate plating thet thia Security Inetrament bas been datlsfied. T will pay all
eostt of recordiag the dischage in the proper.official records, J agres to pay'a fee for the discharge of this
Segurity Instrument, if Lender $0 requires. Lender may require that } pay such 4 fee, but only if the fee is paid
toa third party for services rendered and the charging of the fce ja permitted by Applicable Law,

24, Agreements about New York Lien Law, I will receive ell amounts lent to me by Lender subject to
the (cust fund provisions of Section {3 of the New York Lien Law, This means that J will: (a) hold al} arnounts
which L receive and which I heve a right to receive from Lender under the Note as a trust fund; and (b) use
those amounts to pay for "Coal of Iniprovement” (as defined in Section 13 of the New York Lien Law) before
Tuse them for any other purpose. The fact that I am holding those amounts as a trust fund means chat for any
building or other impravement located on the Property I have a special responsibility under the law to use the
amount in the manner described in this Section 24.

28, Borrower's Sintement Regarding the Property [check bax ar applicable).

Xx) This Security Instrument covers real property improved, of to be improved, by a one ar two Fanily
dwelling only,
This Security Instrument covers real property principally impraved, or to be improved, by one or
Thore structures containing, in the aggregnts, not more than six residential dwelling nits with each
dwelling unit having jis own seperate cooking facilives,
This Security Inxtrurnent does not cover real property improved as described above.

BY SIGNING BELOW, | sccepi and agres to the promises and agreements contained ip pages 1 through
17 of this Security Ingtcament and in any Rider signed by me ond recordad with iL,

 

 

OLIVIA OEL RIO +Horrower

BD ern (ose) CHL (O05) Page 120113 Form 3033 101

82 of 174

Bmy3/20 Page 8OrmbbOGo. 36469/2019E
RECEIVED NYSCEF:

08/29/2019
 

(FILED: BRONSSCOUNPY LEZERKSG 8 PROTO S703 FEC BMPS/20 Page SiwhwOGo. 36469/2019E

NYSCEF DOC. No.

 

 

 

 

 

1

So <>
STATE OF NEW YORK, County et:

. A
On the. \S day of, Yel Pe ea before me, the undersigned, p notary
public in and for satd state, personally appeared , .
Rinel es Chu, Galey

 

 

 

 

fersonally known to me or proved to mc on the basis of salisfactory evidence to be the individual(s) whose
name(s) is/are subscribed to the widtin insteument and acknowledges to roo thar he/eheAhey executed the samme
in hiwher/their capacity(ies), and that by his/her/their nignature(s) on ibd Instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, execuled the ing t.

 

Tax Map Information: 5968
SHOTARY PUBUC, STATE OF Rew vans {

S-AUIFIEO IN NASSAU COUNTY ff
el ks ; SBInEeCraT4 Y
48, sf

 

4

B-cane 10508} GHL (oaves} Page 19 0613 Form 3033 1/01

83 of 174

RECEIVED NYSCEPF:

08/29/2019
 

(FILED: BRONKSCOUNTY (CRERK°6 8 PIO OOTS 03 FIT BMPS/20 Page SAmbaOO0. 36469/20198

NYSCEF poc. NO. 1

t

 

 

1-4 FAMILY RIDER

(Assignment of Rents)

After Recording Ratum To:

COUNTRYWIDE HOME LOANS, INC.
MS SV-79 DOCUMENT PROCESSING
P.0,Box 10423

Van Noys, CA 91410-0423

PARCEL ID #:
5868

Prepared By:
MARCO ORTIZ

‘[Doe ID 4]

THIS 1-4 FAMILY RIDER is made thin THIRTEENTH day of FEBRUARY, 2007 ‘
and is incomorated into and shall be deemed to amend and supplement the Morigage, Deed of Trust, or
Security Dead (the "Security Instroment") of the same date given by the undersigned (the “Borrower") to secure

Borrower's Note to
COUNTRYWIDE HOME LOANS, INC.

(the "Lender") of the same date and covering the Property described in the Security Instrument and located at
5910 TYNDALL AVENUE

BRONX, NY 10471
(Property Address}

14 FAMILY COVENANTS. In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and apres as follows:

MULTISTATE 1-4 FAMILY RIDER « Fannie Mlse/Fredidie Mac UNIFORM INSTRUMENT

GBp-57F (0401).01 CHL (os/o4ya) =“ Paga 1of3 initiate; Poe OAR:

MP Morigage Solutions, Inc. (800)521-7291 Form 3470 4/04

 

84 of 174

RECEIVED NYSCEF:

08/29/2019
 

(FILED: BRONSSCOUNTY IEZRRKSH 8 POOT OU 37-63 FIC BPS/20 Page SSWPHOBO. 36469/2019R

 

NYSCEF DOC. NO. 1 RECEIVED NYSCER?” 0872972019

Doc 20 |
A, ADDITIONAL PROPERTY SUBJECT TO THE SECURITY INSTRUMENT, Jn addithon to

Property described.in tie Security Instromeat, the following items now or hereafter attached to the Property
the extent they are fixes are added to the Property description, and-shall aleo constinita the Property covered
by the Security Instrument: building otaterials, appliances and goods of every nature whatsoever now or
hereafter loated in, on, or used, or intended to be used in connection with the Proper, Including, but nol
limited to, those for the purposes of supplying or distributing heating, cooling, electricity, ges, water, ir and
light, fire prevention and extmgulshing apparatus, security end eccess contro) apparatus; plumbing, bath mbs,
wiler heaters, water closeu. sinks, ringen, sloves, refrigerators, dlehwasherm, disposals, washers, dryors,
awnings, storm windows, sort doors screens, blinds, shedes, coraina.and curtain rods, attached mirrors,
cabinels, paneling and attached Noor coverings, afl of which, including mplecements and edditions thereto, phall
be deemext to be and remain a part of the Property covered by the Security Insorument, All of the foregoing
together with the Property desenbed in the Scourity Instrument (or the leasehold estas if the Security
Instrument {s on n Ieasehotd) mre referred to in this 1-4 Fumily Rider sind the Security Instrument gx the
"Property."

B, USE OF PROPERTY; COMPLIANCE WITH LAW. Borrower shall not seek, agree to or make a
change in the uss of the Property or fe zoning classification, unless Lender has agreed in writing to the change.
Borrower shall comply with all laws, ordinances, regulations and requirements of any governmental body
applicable to the Property,

C, SUBORDINATE LIENS, Except as permitted by federal law, Borrower shall not allow any lien
inferior to the Security Insirumemt to be perfected against the Property without Leader's prior written

pennission,

D, RENT LOSS ENSURANCE, Borrower shall maintain insucance aginst rent Joss in addition to the
othor hazards for which insurance is required by Seetion 5,

E. "BORROWER'S RIGHT TO REINSTATE® DELETED, Section 19 is deleted.

¥F. BORROWER'S OCCUPANCY, Unless Lender and Borrower otherwise agree im writing, Section 6
conceming Borrower's occupancy of the Property is deleted.

G, ASSIGNMENT OF LEASES, Upon Lender's-request alter default, Borrower shall assign to Lender
all leases of the Property and all security deposits made in connection with Jeasea of the Proper, Upon the
assignment, Lender shall have the right to modify, extend or terminate the existing leases and to executé new
leases, In Lender's sole disceation, Ag used In this paragraph G, the word “lease” shall meen “sublease” if the
Security Instrument is on a Jeaschold,

H. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION,
Borrower absolutely and unconditionally azsignn end transfers to Lender all the rents and revenues (“Reaw') of
ihe Property, regardless of to whom (he Renté of the Property ure payable, Borrower huihorizes Lender or
Lender's agents to collect the-Rents, and agrees that cach tenant of (he Property chall pay the Renes to Lender or
Lender's agents, However, Borrower shall receive the Rents until; (i) Lendor has given Borrower notice of
default pursuant to Section 22 of the Sécurity Insuument, utd Gi) Lender has. given notice (0 the tenant(s) (hat
the Renta aro to be paid to Lender or Lender's agent, This assignment of Renta conaticutes an absolute
assignment and not an asaignment for-additional sgourity only.

Wf Landes gives notice of defsult to Borrower, (i) all Rents received by Borrower shall be held by Rorrower
ag trustee for the benefit of Lender only, to be applied Lo the sums cecured by the Security Insicument; (ii)
Lender shall be entitled to collect and receive all of the Rents of the Property; {iii) Borrower agrees that each
tenant of the Property shall pay ell Rents duc and unpaid to Lender or Lender's agents.upon Lender's written
demand to the tenant; (iv) unless applicable law provides otherwise, all Rentg collected by Lender or Leader's
agents shall be applied first to the costs of taking contral af ond managing the Property and collecting the Rents,
including, but not limited to, attomeys’ feex, receiver's fees, premiums on receiver's bonds, repair and

Initiate hy) be
BD -57R (0401).01 CHL (06/04) Page 20f3 Form 3170 1/01

85 of 174
 

 

(FILED: BRONXSC@OUNTY-lOLERKSD 8 PRGUROLS/-O3 F¥d0 BMNS8/20 Page SANPEOYO. 36469/2019E

NYSCEF DOC. NO. 1

 

 

|

 

 

boc ID # ‘
Walnlenance cosis; insurances premijima, taxes, assessments and other charges on tbe Property, and then to

sump secured by thé Security lnstrament; (v) Lender, Lenders agenta oreny judicially appointed receiver shal!
be lisble to account for only those Rents actually received: and (vi) Lendar shall be entitled to have a receiver
pipoliled lo take posstasion of and manage tts Property end collect the Rents and profits derived From the

Fropecty sithsot aity showing as to the inadequacy of the Property as securfty,

If the Rents of the Property ace nov sufficient to cover the costs of taking control of tnd managing the
Property and af collecting the Rents any funds expended by Lender for cuch purposes rhall become
Indebtedness of Borrower to Leter socured by the Security Instrument porsaant to Section 9.

Borrower eepresents and warrants chat Borrower hes wot executed any prior arsignment of the Rents and
bea not performed, and will not perform, amy not that would prevent Lander from exercising ite rights under thts

Faragraph,
Lender, or Lender's agents or a judicially appointed recelver, shal} not be required to enter upon, take

control of or maintain the Property before or aller giving notice of default to Borrower. However, Lender, or
Londer’s agents ov 9 judietilly appointed reosiver, may do go al any dime when a default occur, Any appticatian
of Rents ehall not cure or walve any dofaull or invalidate any other right or remedy of Lender, This assignment
oF Rents of the Property shall tenninate when all tte sums secured by the Security Tnstrament arm pald in fall,

1, CROSS-DEKAULT PROVISION, Borrowers default of breach under spy note or agreement in which
Lander bei an interest shall be a breach under tho Security Josirmment and Lender may invoke any of the

remedies permitted by the Security Instrument,
BY SIGNING BELOW, Bormower accepts and agrees to the terms and provisions contained in this 1-4
Family Rider,
cl
Ae
ALFRED DEL RIO «" + Bormwer

*

ae ipa se oe (Seal)

OLIVIA DEL RIO - Horower

(Seal)
- Borrower

(Seat)
+ Borrower

 

BP -57R (0401).01 CHL (06/04) Page 3 of 3 Form 3170 1/01

RECEIVED NYSCEF:

 

86 of 174

08/29/2019
   

   
  

FILED: BRON 08/20 Page 8hrubrmhOGo. 36469/2019E
NYSCEF DOC. NO. 1 . RECELVED NYSCEF: 08/29/2019

wh]

 

mm LIEN LAW
. Twill receive all amounts lent to me by Lender subject to the trust fund provistans of Section 13 af the New

York Lien Law, ‘This meang that twill: (A) hold all amounts which } receive and which 1 have a right to receive
from Lender under the Consolidated Note as 4 “trust fund?" and (B) use those amounts to pay for “cost of
improvement” (as defined In the New York Lien Law) before 1 use them for any other purpose. Tho fact thar ] am
holding Ines amounts as 6 “trust fimd” means that for any building or other improvement located on the Property | ,
have a special responsibility under the law to use the smount in.the manner described in thls Section TX,

TYPE OF PROPERTY

Cheek box(es) as applicable.

LJ This Agreement cavers:real property principally improved, or to be improved, by one of more structures
containing, In the aggregate, not more than six (6) residential dwelling units with each dwelling unit having
its own separaté couking facilities,

{x] This Agreement covers real property improved, or to be improved, by # one (1) or bvo (2) family dwelling.

[} This Agreement does not cover real property improved as described sbove,

By signing this Agreement, Lender and I agree to all of the above,

Counbsi one Tous Inc. - Lender Alfred-Dél Rio- Borrower
! ” >
By: SAL) as

Biter og

 

Marco Ortiz ~ Operations Manager Olivid Del Rio- Borrower

 

Mortgage Electronic Registration Systems, Inc, -

 

Mortgagee
By:
Marco Ortiz — Operations Manager
NEW YORK CONSOLIDATION, EXTENSION, AND MOOTFICATION AGREEMENT—Singla Fantily-Fanais Maa/Freddec Mre UNIFORM INSTRUMENT Form 3172
(OL rev, 301) Once 31

87 of 174
 

(FILED: BRONEXSCOUNTY: IOLERKSO 8 Dog fae 97-63 F¥dd BMPS/20 Page SENPROGO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

' . Space Below This Line For Acknowledgment]
| STATE OF NEWYORK}

) $s:
COUNTY OF QUEENS ;
On the 13th day of February, 2007, before me, the undersigned, @ notary public In and
for sald State, personally appeared Alfred Del Rio and Olivia Del Rio, personally knawn
to me or proved to me on the basis of satisfactory evidence to be the individual(s)
. whose name(s) is (are) subscribed to the within instrument and acknowledged to me
| that ho/shothey executed the same in his/her/thelr capacity(ies), and that by

  
  

| : STATE OF NEWYORK )
) SS:

; GOUNTY OF QUEENS =)
| i On the 13th day of February, 2007, before ma, the undersigned, 3 nolary public in and
for sald’ State, personally appeared Marco Ortiz, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual(s) whose name(s) Is (area)
subscribed to the within instrument and acknowledged to me thet he/shefthey exacuted
the sama In his/herftheir capacity(ies), and that by bla/her/thelr signature(s) on the
erson on behalf of which the individual(s) acted,

ERRY & GLASGOLD
Ket of New York

 

     

Questing’ Coons County ip
Commission Expres Seduary 11, 20

Acknowledgmant by a Person Qutside Naw York State (RPL § 309-b)
STATE OF ), COUNTY OF
On the day of in the yaar bafore mé,
| the undersigned, personally appeared
personally known to me or proved to me on the basis of satisfactory avidence to be the
individual(s) whose name(s) is (are) subscribed to the within Instrument and
acknowledged to me that he/she/they executed the same in his/her/iheir capacity(ies),
i and that by hissher/their signature(s) on the instrument, the Indlvidual(s), or the person
upon behalf of which the individual(s) acted, executed the Instrument, and that such
. individual(s) made such appearance before the undersigned = in
| : (insert the city or other political subdivision and the state or
country or other place the acknowledgment was taken).

 

 

 

 

(signature and office of individual taking acknowledgment)

 

: BELLE

ca lecenenee
ABSTRACT CORP.
TELEPHONE (888) 635-0200

 

 

 

i
a
: | NEW VOR CONSOLIDATION, EXTENSION, AND MODIFICATION AGRDEMEN-Eb, ji Famity-Fenrie blew F cdin Mac UNIFORM DESTRUMENT Form 2172

TAT trav, SAV) ' :

88 of 174
 

(FILED: BRONEZSCOUNTY IOLBRKSH 8 Peo /ROT 87-63 Fad BMPS/20 Page SABPHOGO.

NYSCEF DOC. NO. 1

36469/2019B

_ RECEIVED NYSCEF: "0872972019

 

OFFICE OF THE CITY REGISTER

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document,

NYC DEPARTMENT OF FINANCE

 

2013062601230001001EEFDA

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE 1 OF 4

 

Document ID: 2013062601230001
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 2

Document Date: 06-20-2013

Preparation Date: 06-26-2013

 

PRESENTER:

CORELOGIC .

MAIL STOP: ASGN

| CORELOGIC DRIVE

WESTLAKE, TX 76262

877-226-1155
DOCCREATION.MIT.RES@CORELOGIC.COM

RETURN TO:

CORELOGIC

MAIL STOP: ASGN

1 CORELOGIC DRIVE

WESTLAKE, TX 76262

877-226-1155
DOCCREATION.MIT.RES@CORELOGIC.COM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: PROPERTY DATA
Borough Block Lot Unit Address
BRONX 5868 656 Entire Lot 5910 TYNDALL AVENUE
Property Type: DWELLING ONLY - 2 FAMILY
CROSS REFERENCE DATA
CREN; 2004000555693
Additional Cross References on Continuation Page
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER;
MORTGAGE ELECTRONIC REGISTRATION THE BANK OF NEW YORK MELLON
SYSTEMS, INC. 1800 TAPO CANYON ROAD
1901 E VOORHEES STREET, SUITE C SIMI VALLEY, CA 93063
DANVILLE, IL 61834
Additional Parties Listed on Continuation Page
FEES AND TAXES
[Mortgage ; Filing Fee:
Mortgage Amount: § 0.00 $ 0,00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax: ‘
Exemption: $ 0.00
TAXES: County (Basic): § 0.00 NYS Real Estate Transfer Tax:
City (Additional): | § 0,00 & 0.00
Spec (Additional): $ 0.00 RECORDED OR FILED IN THE OFFICE
et : $ 0.00 ee, OF THE CITY REGISTER OF THE
wee § 0.00 % CITY OF NEW YORK
x ee RT : are Recorded/Filed 07-08-2013 14:34
Lu : : City Register File No.(CRFN):
TOTAL: 0.00 y 2013000268015
Recording Fee: 3 50,00 '
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

89 of 174
 

(FILED: BRONASCOUNTY 1OLRRKS1 8 VOO PRO 87-03 Fead BMPS/20

. NYSCEF DOC. NO.

1

RECEIVED NYSCEF:

Page 88° 8PHLOGIO. 36469/2019E

08/29/2019

 

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

 

2013062601230001001 CED.

I

 

Document Type: ASSIGNMENT, MORTGAGE

RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE2 OF 4

Document ID: 2013062601230001 Document Date: 06-20-2013 Preparation Date: 06-26-2013

 

CROSS REFERENCE DATA
CREN: 2007000213373

 

PARTIES

190} E VOORHEES STREET, SUITE C

ASSIGNOR/OLD LENDER: ASSIGNOR/OLD LENDER:
SOMERSET INVESTORS CORP. SOMERSET MORTGAGE BANKERS —
1901 E VOORHEES STREET, SUITE C

DANVILLE, IL 61834 DANVILLE, IL 61834

 

PARTIES

ASSIGNEE/NEW LENDER:
THE BANK OF NEW YORK
1800 TAPO CANYON ROAD
SIMI VALLEY, CA 93063

 

 

 

90 of 174

 
Page 8ambzebOGo. 36469/2019E
RECEIVED NYSCEF: 08/29/2019

 

 

NYSCEF DOC. NO. 1

| i, ’ Recording Requested By:
% Bank of Amerien
Prepared By; Disne De Avila
| 900.d44-4302
When recorded mall to:

CoreLogic
Mall Stop: ASGN
1 CoreLogle Drive

| Property Addresst
5910 Tyndal} Ave
Bronx, NY 10471-1914
' Property Location:
Borough of BRONX “
| a pet reo

. #ILSSS
ee

; ASSIGNMENT OF MORTGAGE |
. For Value Received, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC, (hertin “Assignar’),
| } whose nddvest ig 1901 E Voorhees Street, Sully C, Damyille, (L 6F834 and P.O. Dox 2026, Flint, Mi
48501-1026, AS NOMINEE FOR SOMERSET INVESTORS CORP, DBA SOMERSET MORTGAGE
DANKERS and ils euccassors and stalans heretiy esalgn and wansfer to THE BANK OF NEW YORK
MELLON FKA THE HANK OF NEW YORK,AS TRUSTEE FOR THE CERTIFICATEROLDERS CF
{ CWALT, INC, ALTERNATIVE,LOAN TRUST -2007-11Th MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-1171 (hersin "Assigree’), whose address is C/O BAC, MUCs CAG-914-01-43,
1800 Tapo Canyon Hoed, Simi Valley, CA 93063, and tbs suscextors and assigns all Its right, title, and interest In
: and to a certaln Mortgage described below,
| | Original Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,, AS
: NOMINEE FOR SOMERSET INVESTORS CORP. DBA SOMERSET
MORTGAGE BANKERS
Made By: ALFRED DEL RIO AND OLIVIA DEL RIO
| 5 Date of Mortgage: SF7R2004
Original Loan Amount = $402,000.00
Section: N/A Lok 656 = Block: S868
Recorded in Brox County, NY on: 9/7/2004, book N/A, page N/A and instrument number 2004000555693
Thly assignment [5 not subject 10 the requirements of Section 275 of the Real Property Law because it is an
astignmemt whhin the tecoudary morigege market,
(1) The Movtpage given by ALFRED DEL RIO AND OLIVIA DEL RUG dated June 7, 2004 in favor of
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, ING, AS NOMINEE FOR SOMERSET

INVESTORS CORP, DBA SOMERSET MORTOAGE
j BANKERS securing the artginal prlocipal axiount of U8, $402,000.00, This Mortgage was neconded on
| | September 7, 2004, in the County af Brona, State of MY, Document/Inserument number 2004000555893,

 

Fa

 

aa

 

1 (2) The Monigege given by ALFRED DEL RID, AND OLIVIA DEL RIO dated February 12, 2007 in favor oF

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC, AS NOMINEE FOR COUNTRY WIDE
HOME LOANS, INC, securing tha original principal andunt of U.S. 5 144,692.33. This Morigage was recorded
‘net April 24, 2007, in the County of Bron, Stats of NY, DocumenInstriment number 20070002 )3373,

A.Consoltdation, Extension arid Modification Agreement made between ALFRED DEG RIO AND OLIVIA DEL
| RIO and MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE FOR
COUNTRY WIDE HOME LOANS, INC, dared Februsry 13, 2007 consolidating Mortgages | and 219 form a
slagle Wen of $338,000.00 was recorded on April 25, 2007, In the County of Brinx, Stare of NY,
DécumenVinerument number 20070002 13374,
This Morgage bus not been assigned untess otherwise stated below;

MORTGAGE ELECTRONIC REGISTRATION
i | SYSTEMS, INC,, AS NOMINEE FOR SOMERSET
: : INVESTORS CORP, DBA SOMERSET MORTGAGE

a - —

 

 

 

91 of 174
4408/20 Page 9G miekORo. 36469/2019F
RECEIVED NYSCEF: 08/29/2019

 

 

NYSCEF DOC. NO. 1

 

State of California
County of Ventura

a JUN i d an LA LLANOS, Netary Putte , Notary Publi, personally!

before me,
appented. yh y Ne Sara res wha proved ta nia on ths basiv of satisfectary avidenen to be
the person(s) whose name(s) is/are subscribed fo the within instrument and acknowledged to me that he/aheAhey
wurheuted the same in hisfnea/thelr authorized copacity(ies}, and that by his/her/tholr signature(s) on the instrument
the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

Loertify under PENALTY OF PERJURY under the laws of the State of Califordta that the foregoing
are h ist id gorrect, ; . :
paregraph Is true and ¢o . ae, Chia
WITNESS my hand end official seal, Ry Ragan # [ea tros

|
| | SLE RD ce eon
; Neary Pablic CA Lane ‘Sead
Man oom nish ER a Rs

 

 

 

 

 

 

92 of 174
 

(FILED: BRONSSCOUNTY IGLERKSH VEC mA 97-63 FSEC BMPS/20 Page YITWhHOGIO. 36469/2019F

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

EXHIBIT C

93 of 174
 

(FILED: BRONE° COUNTY CLERK 0 6 POGRULS 63 FYI BPS/20 Page YAMbOHO. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

SCHEDULE C

Defendant Type of Lien
Mortgage Electronic Registration Systems, Inc. ("MERS") acting Subordinate Mortgage
solely as nominee for Countrywide Bank, N.A., its successors and

assigns

Bank of America, N.A. Subordinate Mortgage

94 of 174
 

(FILED: BRONSSCOUNPY IOZRRESG 8 POCO 97-03 FYE BMPS/20 Page I3whMOGO. 36469/20198

L RECEIVED NYSCEF: 08/29/2019

NYSCEF DOC. NO.

 

 

 

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

‘This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.

 

2006080400708001001E7C13

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE 1 OF 14

 

 

Document ID; 2006080400708001 Document Date: 07-13-2006
Document Type: MORTGAGE
Document Page Count: 12

Preparation Date: 08-04-2006

 

 

PRESENTER: RETURN TO:

ABSTRACTS, INCORPORATED-PICK UP BY COUNTRY WIDE HOME LOANS, INC
USTA P.O, BOX 10423

AGENT FOR# 33-12982BX UNITED GENERAL MS SV 79 DOCUMENT PROCESSING
TITLE VAN NUYS, CA 91499

585 STEWART AVE P.O. BOX 28 999-999-9999

GARDEN CITY, NY 11530

 

PROPERTY DATA
Borough Block Lot Unit Address
BRONX §868 656 Entire Lot 5910 TYNDALL AVENUE
Property Type: DWELLING ONLY - 2 FAMILY

 

CROSS REFERENCE DATA

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

CREN___._,. or“ Document ID. or Year Reel _... Page or File Number
PARTIES

MORTGAGER/BORROWER: MORTGAGEE/LENDER:

ALFRED DEL RIO MERS /

5910 TYNDALL AVENUE 4318 MILLER ROAD, P.O, BOX 2026

BRONX, NY 10471 FLINT, MI 48501

x Additional Parties Listed on Continuation Page
FEES AND TAXES

Mortgage Recording Fee: $ 97.00

Mortgage Amount: 3 50,000.00 Affidavit Pee: § 0.00

Taxable Mortpage Amount: [§$ 50,000.00 NYC Real Property Transfer Tax Filing Fee:

Exemption: $ 0.00

TAXES: County (Basic): $ 250,00 NYS Real Estate Transfer Tax:
City (Additional): 15 500,00 $ 0.00
Spet (Additional): [¢ 0,00 RECORDED OR FILED IN THE OFFICE
TASE: $ 125.00 OF THE CITY REGISTER OF THE
MTA; 5 120.00 Set, CITY OF NEW YORK
NYCTA: § 0.00 Recorded/Filed 08-10-2006 13:13
Additional MRT: 1[$ 0.00 City Register File No.(CREN):

TOTAL: 15 995.00 2006000452850

| (prsstics Mf

City Register Official Signature

 

 

95 of 174
 

LED: BRONKXSCOUNTY 1ELERKS© 8 POOTRO S703 FIEC BHPS/20 reo S4reHOGO. 36469/2019E
: £22

 

 

a

 

 

 

[F
NYSCEF
NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER |
2006080400708001001C7E93
RECORDING AND E
Document ID: 2006080400708001
Document Type: MORTGAGE
PARTIES
MORTGAGER/BORROWER:
OLIVIA DEL RIO :

 

 

 

 
 

(FILED: BRONSSCOUNTY IGEHRKSC 8 PHOT RON S703 FIIC BMPS/20 Page ISwWHHODO. 36469/20198

08/29/2019

NYSCEF DOC. NO.

 

1

RECEIVED NYSCEF:

 

After Recording Retum To:
COUNTRYWIDE HOM® LOANS, INC.
MS 5V~79 DOCUMENT PROCESSING
P,G.Box 10423

Van Noys, CA 91410-0423

Prepared By:
SHARON DELEON

Os - |

pace Abers This Tne Yor Reverdag Dats]

 

[Dag 1D 4)

THIS MORTGAGE 18 A CREDIT LINE MORTGAGE AS DEFINED IN SECTION 281 OF THE
NEW YORK REAL PROPERTY LAW. IT SECURES AN INDEWIEDNHSS UNDER THE
AGREEMENT WHICH REFLECTS THE FACT THAT THE PARTIES REASONABLY
CONTEMPLATE ENTERING INTO A SEWES OF ADVANCES OR ADVANCES, PAYMENTS,
AND READVANCES.

MORTGAGE

(Line of Cxrdit)
vn
‘THIS MORTGAGH, dated TULY 15, 2006 , inbetween |

ALFRED DEL RIO, AND OLIVIA DEL RIO

residing ut

5910 HYNDALL AVE, BRONX, N¥ 10471-1914

tho person or pentims signing as "Martgagor(s)" below and hereinafter referred to as “we,” “our,” eras" and
MORTGAGE ELECTRONIC REGISTRATION SYSTHMS, INC, (MERS*) a Delawass corporation, wiih
an address of P.O. Box 2026, Flint, MI 48501-2026, tel. (889) 679-MERS. FOR PURPOSES OF
RECORDING THIS MORTGAGE, MERS IS THE "MORTGAGEE" OF RECORD and is acting
solely ss nominee for

Countrywida Bank, N.A-

CLendec" ox “you") and its suecensora and assigns,

MORTGAGED PREMISES: In poneklerniien of the Jou hereinafter desaribed, we hereby moxtgage,
grant anid convey 1» MERS (eclely a3 nominee Tor Lender nod Lender's successors wad eekigns) und to the
buccessors and assigns of MEARS, ths premises located

5540 TYNDALL AVENUE, BRONX
Btevel, Municipality
BRONK NewYork 10471 (the "Premises"),
Canty map
and further desecibed ay,
SEE BXHIBIT °A" ATTACHED HERBTO AND MADE A PART HEREOF.

 

 

Secti Block: 5868 “Lat 656 Unit
MEAS HELOG- HY Mortgage cree
26020-NY foaasI0) Paget ofS trdtalc (2 dP fC

97 of 174

 

 

 

 

 

 

 
 

(FILED: BRONX°COUR

NYSCEF DOC. NO. 1

|
|

 

Borrower's Statement Regarding the Prettises [check bor as applicable)
1X] This Scotrily Instrumeat covers real property improved, of 16 be improved, by a ane oc two family
dwelling only.

[ J This Security Instrument covers real property principally improved, or to be improved, by ons or more
rtructutes containing, in the nggragate, not mors than six residential dwelling units with cach dwelling unit
having Ju own Sepurdie cooking facilities, ‘

[ ] ‘This Security Instrament does not cover ceal property improved na described above.

In addition, the Premises includes all buildings and other jnoprovement: now or in the future on thy Premises
and all rights and interests which dexive from our ownership, use or possession of the Premires and all

appurtensnces thereto.

WE UNDERSTAND and agree that MERS ix n separate corporation acting solely ar nominee for Lender
and Lender's successors and seshens, and holds only Jegal title to the-interests granted by us in this Moriguge,
but, if necessary to comply with law or custom, MBRS (as nominee for Leader and Lender's sucerssota and
usgigns) hos the right: to exercise amy or all of those interest, including, but not limited to, the sight to
foreclose and sell the Property, aud to tke any action requimd of Lender including, but not limited to,
releasing or canceling this Mortgage.

LOAN; This Moxtgage will secure your loan to us in the principal amount of § 50,000.06 orso
nouch there of ak may be advanced aud readvanced from time to time to

ALFRED DEL RIO

OLIVIA DEL RIO

the Borrower(s) under the Home Equity Credit Lins Agreement and Disclosore Statement (the “Nole") dated
JULY i3, 2006 » Plus interest and coats, late charges and all other charges related to the Joan, all
of which sums ere repayable according to the Note, This Mortgage will also secure the performance of all of
the proitiises end agreomenis made. by wy and ¢ach Barrower anil Co-Signer in the Note, all of our promises
and agreements in this Morigage, any extedsions, renewals, amendments, supplements aad clher modifications
of the Note, and any amounts advanced by you under the terus of the section of this Mortgage entitled "Our
Aathority To You." Loans under the Note may be made, repaid and remade from time to time in accordance
With the terma of the Note and subject to the Credit Limit set forth in the Nole, The Loans secured by this
Mortgage haye a variable intereat rate featars, and the ennunl percentage rate (comeaponding to the periodic
Tate) andthe mistinnem monthly paymeat may Increase of decrease ww a result,

OWNERSHIP: We are the sole wner(s) of the Premises. We have the legal right to martgage the Premises to
you.

OUR IMPORTANT OBLIGATIONS:

(a) TAXES: We will pay all real epints taxes, asszesments, waler charges and gewor renus relating to the
Premises when they become due, We will not claica any credit on, or. make deduction from, the lo#n under the
Note because we pay these taxesiand charges. We will provide you with proof of payment upon request.

(b) MAINTENANCE: We will maintain. the building(s) on the Premises in good condition. We will nat
meke misjar changes in the bullding(s) except for narnol repairs, We will not tear down any of the building(s)
on the Premises without firm getting your consent. We will nol uve.the Premtises Megully, UF this Morigage is
on 4 unit in 6 condominium or a planned unit development, we sholl perform all of our obligations under the
declaration ex covenants creating ar goveming the condominium oc planed walt development, the by-laws
and reguiadoas of the condominiom or planned unit development and constituent documents,

{c) INSURANCE: We will keep the bpllding(s) on the Fremizes insured at-all times aguinst Joss by fire,
flood sn any other hazards yop may epeoify. We may chooze the insumince company, but our oboice is
gabject lo your reasonable approval. The policies must be for ac least the amounts and the dine periods that
you apesity, We wilt deliver to yon upon your request the policies or other prof of the Insurunte. The polictes
nmusl name you as “martgngee” aiid “lose-payen" no that you will receive payment on all insurance elaims, to
the cxtent of your interest under thir Moxgage, befare we do, The insurance policies must also provide that
yau-be given nol toss than 10 days prior written notice of any onncelfation or reduction in covarage, fot any
reason, Upon requent, we thall deliver the policies, certificates ar other evidence of insurance to you, In ihe
eyent of loss or damage to the Preraises, we will immediately notify you in wating and file a proof ef toss
with the Insorer. You miay file a proof of fosd on opr behalf if we fail or refusd to do 60, You may algo sign our
name to any check, drift or other order for the payment of insucunce proceeds in th event of loss or damage
te the Premises, Ifyou reccive psyment of a claim, you will haye the cight to choose to use the money elther to
repair the Premises-or to reduce the ammunt owing on the Note,

ART
® MEAS HELOG - NY Morty:
2E020-NY (Da05} aoe Page? of 5 Intivs: aL.

98 of 174

RECEIVED NYSCEF:

M08/20 Page 9@MpEODO. 36469/20198

08/29/2019
  

FILED: BRON

  
 
 
 

 

YSCEF DOC. NO.

HqG0

 

1

"

poc ID ¢

(d) CONDEMNATION: Wo nssign to you the proceeds of any award or claim for damages, direct or
consequential, in connection with any condemnation or other teking of the Premises, ar part thereof, oc for
conveyance in lew of condemnation, all of which shall be paid to you, subject w the teams of any Prior

Mortgage.

(ce) SECURITY INTEREST: We will Join with you ia rigning and filing documents and, at our expense,
in doing whaléver you beliove ik necessary to perféct-end continns the perfection of your lien and seouily
fnterest in the Premises. Ic iu agreed that the Lender shail be subrogated to the olsimx and ficas of all parties
whose claims of Jiens are discharged or paid with the proceeds of die Note secured hereby,

(Q) OUR AUTHORITY TO YOU; If we fail to perform our obligations under this Morigago, you may, if
you choose, pecfann our obligations and pay xoch costs end expenses. You will add the amounts you advance
to the sums owing on the Note, on which you will charge interest at the interest rate set forth in the Note. If,
for example, we fail to honor our promises to maintain insurance in effect, or to pay filing fees, taxes or the
costs necessary to keep the Premises in good conditioa and repair or to perform any of our other agreements
with you, you may, if you choose, advance my sums to satisfy any of our agreements with you end charge us
interest on gach advances at the interest rate set forth in the Note, This Martgage secares ali such advances,
Your pxymeats on our behalf will sot cure oor failure to perform cor promises in this Mongage, Any
replacement insurances that you obtain to cover Joss or damages to the Premises may be limited to the ammount
owiog on the Note phos the amount of any Prior Mortgaged.

(g) PRIOR MORTGAGE; If the provisions of this parngraph are completed, this Mortgage is mubject and

subordinate to a prior mortgage dated 01/01/1998 and given by us to
COUNTRYWIDE HOMB LO
88 mortgnges, in the original amovnt of $ 240,000.00 (the “Prior Mortgage”), We shall not

increase, amend or modify the Prior Mortgage without your prior wriften consent and shall upon receipt of any
weilien notice from the holder of the Prior Martguge proniptly deliver a copy of such notice to you. We shall
pay and perform all of our obligations under the Prior Mortgage ag and when required under the Prior
Mortgage.

(h) HAZARDOUS SUBSTANCES; We shall not cause or pexmit the presence, use, disposzl, storage, or
release of any Hazardous. Substances on ar in the Premizes. We shall not do, nor allow anyone else to do,
anything affecting the Premises that is in violation of any Rnvircnmental Law, The preceding two sentences
shall not apply to the pressace, use, ar storage on the Premises of small quantities of Hazardous Substances
that are generally recognized to be appropdate to normal residential uses and to maintenance of the Premises,
As used in this paragriph, “Huzariigus Subsiinces” arc those substances defined as toxic or hazanfous
substances by Eovironnntal Law end the following substances: gasoline, kerosene, other flnmmable or toxic
petroleum products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or
formaldehyde, and radioactive matedals, As used in this paragraph, “Bovironmenta] Law” means federal laws
and laws of the jurisdiction where the Premises are located thal relate to health, safety or "Environmental
Law” means federal awe and Jaws of the jurediction where the Premises ure located that refate to health,
safety or environmental protection.

() SALE OF PREMISES; We will not sell, tranufer ownership of, martgage or otherwise dispose of our
interest in the Premises, in whole or in part, or permit any other lien or claim against the Premises without
your prior written consent.

(@) INSPECTION: We will permit you to inspect the Premisas at any reasonable time.

{k) NEW YORK LIEN LAW: We will, in compliance with Settion 13 of the New Yack Lien Law, make
Bure thet the Joan secured by this Morignge are received ag a Trust Fund to be applied firnt for the purpose of
paying the cost of any improvements to the Premises and will apply the same first to the payment of the cost
of the improvements before using any part of the total of the same for arty other purpose,

NO LOSS OF RIGHTS: The Nolp and this Mortgage ray be iepolinted-or assigned by you without releasing
us or the Premises. You may add pr releass any person or property obligated under the Note and this Mortgage
without losing your rights in the Premises,

  
  
  

hibited by applicable law, and mubject to any advance notice and eure period
if required by applicable Jaw, if try event or candition of defanit ax described in the Note occur, you may
foreclose upon this Mortgage, Thig means that you mny atrange foc the Premises to be sold, as provided by
law, in order to pay off what we Gwe on the Npte and under this Mortgage. If the money you receive from the
sale is not enough to pay off what we owe you, we will still owe you the difference which you may aeck to
collect from us in accordance with applicable law, In addidon, you may, in acconlance with applicnble law,

DEFAULT: Except as may be

: wad ADL
MEAS HELOG - NY Mortgage
ZEQCONY (08/05) PagedolS initials: Ge DIP

99 of 174

PMPS/20 Page Y7rwbEOWo. 36469/2019E

 

“RECEIVED NYSCEF:

VB IOV BOTS
 

(FILED: BRONSSCOUNTY ICEERESO 8 PIGV DULG 03 FIT BMPS/20 Page 9BIwhMOGO. 36469/20198

NYSCEF DOC. NO.

 

 

RECEIVED NYSCEF: 08/29/2019

Frepared by: SHARON DELEON

Geuntrywide Bank, NLA.
Branch 4#:
105-10 QUEZENS SDULEVARD, STE 2
DATE: 07/13/2006 FOREST KILLS, WY 13375
CASE #: Phone: (718) 263-3005

oD: Fi Br Fax Not (718) 263-3343
BORROWER: ALPRED DEL RIO
PROPERTY ADDRESS: 5910 TYNDALL AVENUE

BRONX, NY 10471

LEGAL DESCRIPTION EXBIBIT A f

All that certain plot, piece or parcel af land, situate, lying apd being in the Borough,
and County of Bronx, City and State of New York, more
particularly bounded and. described as follows:

BEGINNING at a point on the easterly side of Tyndall Avenue,
distant 125 feet northerly from the corner formed by the
intersection of the easterly side of Tyndall Avenue with the
northerly side of West 259th Street;

THENCE northerly along the easterly side of Tyndall Avenue, 30
feet;

THENCE easterly parallel “with the northerly side of West 255th,
Street 95 feet;

TRENCE southerly parallel with the easterly side of Tyndall
Avenue 30 feet; ,

THENCE westerly parallel with the northerly side of West 259th
Street 95 feet to the point or Place of BEGINNING.

Subject to a driveway easement or right of way for pedestrian
and private moter vehicles, over the most southerly four’ feet of
the premises hereinabove described, Together with the benefits
of.a driveway easement for pedestrian and private motor vehicles
over the moat northerly four feet of the premises adjoining on
the south,

FHAVACONY
Legal Dercription Exhibit A
RCAOXK (OWES

 

100 of 174
 

(FILED: BRONZSCOUNTY IGEERKSE 8 POOTOUL S703 FIAT BMPS/20 Page IAWHHODO. 36469/2019K

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

|

' 1-4 FAMILY RIDER

Assignment of Rents

Return To: ‘
COUNTRYWIDE HOME LOANS, INC. ‘

| MS SV-79 DOCUMENT PROCESSING
P.O.Box 10423 ‘
Van Nuys, CA 91410-0423
| PARCEL ID #:
SAME AS LEGAL DESCRIPTION
| Prepared By:
SHARON DELEON

Oa Nt

®HELOG- 14 Family Rider
| | 4USAS-XX (07/05){c} Page 1of6

 

  

A Dut
Qari:

101 of 174
FILED:

NYSCEF DOC. No.

 

   

ft Ga¥p3/20 Page 100nnirxL0mb .

36469/2019E

 

~ RECEIVED NYSCEF:

LOAN +:

THIS 1-4 RAMILY RIDER is made this 13th dayof JULY, 2006 , and is incorporated into
and shall be decmed to amend and supplement the Mortgage, Deed of Trost or Security Deed (the "Security
Instrument”) of the same date aiven b by the undeseipned ("Borrower") to secure Bomower's Note to: ,
Countrywide Bank, N.A.

1159 North Fairfax St. Ste.500

Alexandria, VA 22314

(“Lender”) of the same date and cavering the Property described in the Security Instrument and located at:
5310 TYNDALL AVENUE

BRONX, NY 10471
1-4 FAMILY COVENANTS, In addition to the covenants and agreements made in the Security Instrument,

Borrower and Lender further covenant and agree as follows:

A, ADDITIONAL PROFERTY SUBJECT TO THE SECURITY INSTRUMENT, In addition to the
Property described in the Security Instrument, the following items are added to the Property description,
and shall also constitute the Property covered by the Security Instrument: building materials, appliances,
and goods of every nature whatsoever now or hereafter Jocated in, on, or used, or intended to be used in
connection with the Froperty, inclading, but not limited to, those for the purposes of supplying or
distributing heating, cooling, electricity, gas, water, air and light, fire prevention and extinguishing
apparatus, security and access control apparatus, plumbing, bath tubs, water heaters, water closets, sinks,
ranges, stoves, refrigerators, dishwashers, disposals, washers, dryers, awnings, storm windows, storm
doors, screena, blinds, shades, curtains and curtain rods, attached minors, cabinets, pansling and attached
floor coverings now or hereafter attached to the Property, all of which, including replacements and
additions thereto, shall be deemed to be and remain a part of the Property coveced by the Security
Jnsteorment. All of the foregoing together with the Property described in the Security Instrument (or the
leasehold estate if the Security Instrument is on a leasehold) are referred to in this 1~4 Family Rider and the
Security Instrument aa the “Property.”

B, USE OF PROPERTY; COMPLIANCE WITH LAW, Borrower shall not seek, agree to or make a
change in the use of the Property or its zoning classification, unless Lender bas agreed in writing to the
change. Borrower ‘shall comply with all Jaws, ordinances, regulations and requirements of any
governmental body applicable to the Propety.

° HELOC - 1-4 Family Alder
1U443-XX (07/05) Page 2 of B

AGt-
0). Dz

08/29/2019

 

102 of 174
